Exhibit 10.1

Execution Version

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, item 601(b)(10) Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

 

 

CREDIT AGREEMENT

dated as of May 29, 2020

among

BAUDAX BIO, INC.,

as the Borrower,

THE LENDERS PARTY HERETO

as Lenders,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION

as the Agent

 

 

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE AND
TREASURY REGULATIONS THEREUNDER, THE LOANS ARE BEING MADE WITH ORIGINAL ISSUE
DISCOUNT. REQUESTS FOR INFORMATION REGARDING THE ISSUE PRICE, AMOUNT OF ORIGINAL
ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY ON THE LOANS MAY BE DIRECTED TO
THE BORROWER AT 490 LAPP RD., MALVERN, PA, 19355; ATTN: CHIEF FINANCIAL OFFICER.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   Section 1.    Definitions; Interpretation      1     1.1
   Definitions      1     1.2    Interpretation      21     1.3    Calculations
     21     1.4    Judgments      22     1.5    Changes in GAAP      22  
Section 2.    Credit Facilities      22     2.1    Loans.      22        2.1.1
   Loans      22        2.1.2    General      23     2.2    Loan Accounting     
24        2.2.1    Recordkeeping      24        2.2.2    Notes      24     2.3
   Interest      24        2.3.1    Interest Rate      24        2.3.2   
Interest Payments      25        2.3.3    Computation of Interest      25       
2.3.4    Original Issue Discount      25        2.3.5    AHYDO Catch-Up Payment
     25     2.4    Amortization; Prepayment      26        2.4.1    Amortization
     26        2.4.2    Mandatory Prepayment      26        2.4.3    Voluntary
Prepayment      26     2.5    Payment Upon Maturity      26     2.6    Making of
Payments      26     2.7    Application of Payments and Proceeds      27     2.8
   Interest Payment Dates      27     2.9    Set-off      27     2.10   
Currency Matters      27     2.11    Protective Advances      27     2.12   
Fees      28        2.12.1    Facility Fee      28        2.12.2    Prepayment
Premium and Make-Whole Amount      28        2.12.3    Warrant Issuance      28
       2.12.4    Agent Fees      28        2.12.5    Exit Fee      28     2.13
   Incremental Commitments      29   Section 3.    Yield Protection      29    
3.1    Taxes      29     3.2    Increased Cost      31     3.3    Mitigation of
Circumstances      33     3.4    Conclusiveness of Statements; Survival      33
 

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   Section 4.    Conditions Precedent      33     4.1   
Closing Date      33        4.1.1    Delivery of Investment Documents      33  
     4.1.2    Representations and Warranties      35        4.1.3    No Default
     35        4.1.4    No Material Adverse Change      35        4.1.5   
Funding of Liquidity Accounts      35        4.1.6    Payment of Fees and
Expenses      36     4.2    Additional Loans      36        4.2.1    Delivery of
Borrowing Request      36        4.2.2    Hurdles      36        4.2.3   
Delivery of Hurdle Notice      37        4.2.4    Payment of Fees and Expenses
     37        4.2.5    Officer’s Certificate      37        4.2.6   
Representations and Warranties      37        4.2.7    No Default      37       
4.2.8    No Material Adverse Change      37        4.2.9    Catch-up Loan
Conditions      37        4.2.10    Certain Tranches      38        4.2.11   
Note      38   Section 5.    Representations and Warranties      38     5.1   
Organization      38     5.2    Authorization; No Conflict      38     5.3   
Validity; Binding Nature      39     5.4    Financial Condition      39     5.5
   No Material Adverse Change      39     5.6    Litigation      39     5.7   
Ownership of Properties; Liens; Real Property      39     5.8    Capitalization;
Subsidiaries      40     5.9    Pension Plans      40     5.10    Compliance
with Law; Investment Company Act; Health Care Laws      41     5.11    Margin
Stock      42     5.12    Taxes      42     5.13    Solvency      42     5.14   
Environmental Matters      43     5.15    Insurance      43     5.16   
Information      43     5.17    Intellectual Property      44     5.18    Labor
Matters      46     5.19    No Default      46     5.20    Foreign Assets
Control Regulations and Anti-Money Laundering      46        5.20.1    OFAC     
47        5.20.2    PATRIOT Act      47        5.20.3    Anti-Corruption Laws   
  47     5.21    Non-Competes      47     5.22    Material Contracts; Key
Agreements      47     5.23    Products      48  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page     5.24    Existing Indebtedness; Investments, Guarantees
and Certain Contracts      49     5.25    Affiliated Agreements      49     5.26
   Names; Locations of Offices, Records and Collateral; Deposit Accounts      49
    5.27    Broker’s or Finder’s Commissions      50     5.28    Limited
Offering of Warrants      50     5.29    Registration Rights; Issuance Taxes   
  50     5.30    Meloxicam IV/IM Assets and Liabilities      50   Section 6.   
Affirmative Covenants      50     6.1    Information      50        6.1.1   
Annual Reports      50        6.1.2    Quarterly Reports      51        6.1.3   
Compliance Certificate      51        6.1.4    Revenues      51        6.1.5   
Board Minutes      51        6.1.6    Notice of Default; Litigation; ERISA
Matters      52        6.1.7    Budgets      53        6.1.8    Reports to
Governmental Authorities and Shareholders      53        6.1.9    Updated
Schedules to the U.S. Security Agreement      54        6.1.10    Milestone
Payments      54        6.1.11    Liquidity Accounts      54        6.1.12   
Amortization Date and Maturity Date Extension      54        6.1.13    Other
Information      54     6.2    Books; Records; Inspections      54     6.3   
Maintenance of Property; Insurance      55     6.4    Compliance with Laws and
Contractual Obligations; Payment of Taxes and Liabilities      56     6.5   
Maintenance of Existence      57     6.6    Governmental Approvals      57    
6.7    Environmental Matters      57     6.8    Further Assurances      57    
6.9    Compliance with Health Care Laws      60     6.10    Conference Calls   
  61     6.11    Hurdle Notices      61     6.12    Payment of Debt      61    
6.13    Irish Financial Assistance      61     6.14    Post-Closing Obligations
     61   Section 7.    Negative Covenants      62     7.1    Debt      62    
7.2    Liens      63     7.3    Restricted Payments      64     7.4    Mergers;
Consolidations; Asset Sales      65     7.5    Modification of Organizational
Documents and Key Agreements      66     7.6    Use of Proceeds      66     7.7
   Transactions with Affiliates      67     7.8    Inconsistent Agreements     
67  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page     7.9    Business Activities      67     7.10   
Investments      67     7.11    Fiscal Year      68     7.12    Deposit Accounts
and Securities Accounts      68     7.13    Sale-Leasebacks      68     7.14   
Hazardous Substances      69     7.15    Regulatory Matters      69     7.16   
Subsidiaries, Partnerships and Joint Ventures      69     7.17    Financial
Covenants      69        7.17.1    Liquidity Accounts      69        7.17.2   
EBITDA      69     7.18    Subordinated Debt      70     7.19    Benefit Plan
and Employment Matters      70     7.20    Truth of Statements      70  
Section 8.    Events of Default; Remedies      71     8.1    Events of Default
     71        8.1.1    Payment Default      71        8.1.2    No Default Under
Other Debt; Key Agreements      71        8.1.3    Bankruptcy; Insolvency     
71        8.1.4    Non-Compliance with Investment Documents      72        8.1.5
   Representations; Warranties      72        8.1.6    Judgments      72       
8.1.7    Attachment; Levy; Restraint on Business      73        8.1.8   
Invalidity of Collateral Documents      73        8.1.9    Lien Priority      73
       8.1.10    Governmental Approvals      73        8.1.11    Invalidity of
Subordination Provisions      73        8.1.12    Change of Control      73    
   8.1.13    Material Adverse Change      73        8.1.14    Meloxicam
Agreements      73        8.1.15    Benefit Plan Liability      74        8.1.16
   Key Person Event      74     8.2    Remedies      74     8.3    Application
of Funds      74     8.4    Application of Funds      74   Section 9.    The
Agent      75     9.1    Appointment; Authorization      75     9.2   
Delegation of Duties      75     9.3    Exculpatory Provisions      75     9.4
   Reliance by Agent      77     9.5    Successor Agent      78     9.6   
Non-Reliance on the Agent      78     9.7    Collateral Matters      78     9.8
   Reimbursement by Lenders      79     9.9    No Other Duties, Etc.      79  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page     9.10    Appointment of Agent as Security Trustee      79
    9.11    Survival      80   Section 10.    Miscellaneous      80     10.1   
Waiver; Amendments      81     10.2    Notices      82     10.3    Costs;
Expenses      84     10.4    Indemnification by the Borrower      84     10.5   
Marshaling; Payments Set Aside      85     10.6    Nonliability of the Lenders
     85     10.7    Confidentiality      85     10.8    Captions      86    
10.9    Nature of Remedies      86     10.10    Counterparts; Electronic
Execution      86     10.11    Severability      87     10.12    Entire
Agreement      87     10.13    Successors and Assigns      87        10.13.1   
Successors and Assigns Generally      87        10.13.2    Assignment and
Assumption      88        10.13.3    Participations      88     10.14   
Governing Law      89     10.15    Forum Selection; Consent to Jurisdiction;
Service of Process      89     10.16    Waiver of Jury Trial      89     10.17
   Patriot Act Notification      90  

 

SCHEDULES    Schedule 1.1(a)    Commitments Schedule 10.2    Addresses for
Notices Schedule 10.13.1    Direct Competitors of the Borrower EXHIBITS   
Exhibit A    Form of Note Exhibit B    Form of Compliance Certificate

Exhibit C

  

Form of Borrowing Request

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement dated as of May 29, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is made
among Baudax Bio, Inc., a Pennsylvania corporation (the “Borrower”), Wilmington
Trust, National Association, not individually, but solely in its capacity as the
Agent (as defined below) for the financial institutions from time to time party
to this Agreement as lenders (collectively, with their permitted successors and
assignees, the “Lenders”), and the Lenders from time to time party hereto.

The Borrower has agreed to enter into this Agreement with the Lenders and the
Agent evidencing the Lenders’ agreement to advance, and the Borrower’s agreement
to incur the Loans on the terms and conditions set forth herein, and in
connection therewith, for the parties to make the representations and
warranties, covenants and undertakings as hereinafter set forth.

Section 1.    Definitions; Interpretation.

1.1    Definitions. When used herein the following terms shall have the
following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Stock of any Person, or otherwise causing any Person to become a
Subsidiary, (c) a merger, consolidation, amalgamation or any other combination
with another Person (other than a combination between two Persons that prior to
the merger, consolidation, amalgamation or combination were already Loan
Parties) and (d) the acquisition from any Person of a brand, line of business,
division, branch or product line, or of marketing rights, patent rights or other
Intellectual Property rights (not including any development product candidates
not to exceed $200,000 in any Fiscal Year) with respect to a product line,
operating division, product or potential product or other unit of operation.

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any employee, manager, officer or director of such Person. A
Person shall be deemed to be “controlled by” any other Person if such Person
possesses, directly or indirectly, power to vote 10% or more of the securities
(on a fully diluted basis) having ordinary voting power for the election of
directors or managers or power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise. Unless
expressly stated otherwise herein, neither the Agent nor any Lender shall be
deemed an Affiliate of any Loan Party.

“Agent” means Wilmington Trust, National Association, solely in its capacity as
administrative and collateral agent for the Lenders hereunder and any successor
thereto in such capacity.

“Agent Fee Letter” means that certain Fee Letter dated as of the Closing Date
between the Borrower and the Agent, in each case relating to the transactions
contemplated by this Agreement.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Agreement Currency” has the meaning set forth in Section 1.4.

“Amortization Date” means May 29, 2022; provided that if EBITDA for the
consecutive 12-month period ending on or immediately prior to May 29, 2022 is
greater than $10,000,000, the Amortization Date will be May 29, 2023.

“APIL” means Alkermes Pharma Ireland Limited, a private company limited by
shares incorporated in Ireland with number 448848.

“Applicable Contract Rate” means the per annum rate of interest (based on a year
of 360 days) equal to 13.5%.

“Applicable Law” means in relation to any subject all provisions applicable to
that subject of all (i) constitutions, treaties, statutes, laws, rules,
regulations and ordinances of any Governmental Authority, (ii) authorizations,
consents, approvals, permits or licenses issued by, or a registration or filing
with, any Governmental Authority and (iii) orders, decisions, judgments, awards
and decrees of any Governmental Authority (including common law and principles
of public policy).

“Benefit Plan” means any: (i) Pension Plan, (ii) Multiemployer Pension Plan,
(iii) Non-U.S. Pension Plan, (iv) plan that provides welfare benefits to
terminated employees, other than coverage contemplated by section 4980B(f) of
the Code and the corresponding provisions of ERISA or similar local law
(regardless of whether the employer subsidizes a portion of the applicable
premium), or (v) plan that provides medical insurance, life insurance or
long-term disability benefits and that is not fully insured by a third party
insurance company except with respect to a self-insured medical plan for which
the employer maintains stop loss insurance obtained from a third party insurer,
a health flexible spending account arrangement within IRS limits or self-funded
death benefits under an employment agreement.

“Board” means the Board of Directors of Borrower.

“Borrower” has the meaning set forth in the Preamble.

“Borrowing Request” means an irrevocable written notice of borrowing in the form
attached hereto as Exhibit C delivered by the Borrower to the Agent and
appropriately specifying (a) the aggregate principal amount of the Loans to be
incurred, (b) the date of such borrowing (which shall be a Business Day), (c)
the account details and wiring instructions for the Borrower and (d) that the
applicable conditions set forth in Section 4.2 of this Agreement have been
satisfied.

“Business Day” means any day on which commercial banks are open for commercial
banking business in New York, New York.

“Capital Stock” means all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, shares, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in, or Stock Equivalents (regardless of how designated) of,
a Person (other than an individual), whether voting or non-voting.

 

2



--------------------------------------------------------------------------------

“CARES Act” means the Coronavirus Aid, Relief and Economic Security Act (as
amended from time to time).

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case rated at least A-l by S&P Global Ratings or
P-l by Moody’s Investors Service, Inc., or at least an equivalent rating from
another widely recognized equivalent service, (c) any certificate of deposit (or
time deposit represented by a certificate of deposit) or banker’s acceptance
maturing not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with any commercial banking institution of the nature referred to
in clause (c) above which (i) is secured by a fully perfected security interest
in any obligation of the type described in any of clauses (a) through (c) above
and (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such commercial
banking institution thereunder, (e) money market accounts or mutual funds which
(i) have net assets of not less than $500,000,000 and (ii) has the highest
rating obtainable from either S&P Global Ratings or Moody’s Investors Service,
Inc. (or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency), and (f) other short term liquid
investments approved in writing by the Required Lenders.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (within the meaning of the Exchange Act and the
rules of the SEC thereunder), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, beneficially or of record, of
Capital Stock representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Borrower (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

(b)    a majority of the seats (other than vacant seats) on the Board shall at
any time be occupied by persons who were neither (i) nominated by the Board or
Lender nor (ii) appointed by directors so nominated;

(c)    Other than pursuant to a transaction permitted by Section 7.4,
immediately after which Borrower owns, directly or indirectly, beneficially and
of record, 100% of the issued and outstanding Capital Stock of all its
Subsidiaries, Borrower shall cease to own, directly or indirectly, beneficially
and of record, 100% of the issued and outstanding Capital Stock of any of its
Subsidiaries; or

 

3



--------------------------------------------------------------------------------

(d)    all or substantially all of the assets of the Borrower or any of the
Guarantors are sold, conveyed, transferred or otherwise disposed of in any one
or more related transactions.

“Closing Date” means the date on which the conditions set forth in Section 4.1
have been satisfied or waived by the Lenders or, acting at the written direction
of the Lenders, the Agent.

“CMS” means the Center for Medicare and Medicaid Services of the United States
of America.

“Collateral” shall mean the property of Loan Parties described in any Collateral
Document pursuant to, or in connection with which, any Loan Party or any other
Person grants a Lien to the Agent for its benefit and the benefit of the
Lenders. Notwithstanding the foregoing or anything to the contrary in any
Collateral Documents, no intent-to-use applications for Trademarks filed in the
United States shall constitute Collateral to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity and enforceability of such intent-to-use application for Trademark or
the Trademark that is the subject thereof under applicable law.

“Collateral Access Agreement” means an agreement in form and substance
satisfactory to the Required Lenders and the Agent in their reasonable
discretion pursuant to which a mortgagee or lessor of real property on which
Collateral is stored or otherwise located, or a warehouseman, processor or other
bailee of inventory or other property owned by any Loan Party, acknowledges the
Liens of the Agent and waives or subordinates any Liens held by such Person on
such property, and, in the case of any such agreement with a mortgagee or
lessor, permits the Agent reasonable access to and use of such real property
during the continuance of an Event of Default to assemble, collect and sell any
Collateral stored or otherwise located thereon.

“Collateral Documents” means, collectively, the Guarantee, the U.S. Security
Agreement, each IP Security Agreement, each Mortgage, each Pledge Agreement, the
Irish Collateral Documents, any Collateral Access Agreement, any Control
Agreement and each other agreement or instrument pursuant to or in connection
with which any Loan Party grants a security interest in any Collateral to the
Agent for its benefit and the benefit of the Lenders or pursuant to which any
such security interest in Collateral is perfected, each as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Commitments” means the Tranche One Commitment, the Tranche Two Commitment, the
Tranche Three Commitment, the Tranche Four Commitment and the Tranche Five
Commitment.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.1(a).

“Commitment Termination Date” means the Original Tranche Two Commitment
Termination Date, the Original Tranche Three Commitment Termination Date, the
Original Tranche Four Commitment Termination Date and the Tranche Five
Commitment Termination Date.

 

4



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B and otherwise satisfactory to the Required Lenders in all respects.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries for such period, excluding any gains or noncash
losses from Dispositions (other than the sale of inventory), any extraordinary
gains or extraordinary non-cash losses and any gains or non-cash losses from
discontinued operations.

“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, to provide
security for the obligations of a debtor or otherwise to assure a creditor
against loss) any indebtedness, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Stock of any other Person. The amount of any Person’s obligation in respect of
any Contingent Obligation shall (subject to any limitation set forth therein) be
deemed to be the principal amount of the indebtedness, obligation or other
liability supported thereby or the amount of the dividends or distributions
guaranteed, as applicable.

“Control Agreement” means a springing tri-party deposit account, securities
account or commodities account control agreement by and among the applicable
Loan Party, the Agent and the depository, securities intermediary or commodities
intermediary, for the purpose of establishing the Agent’s control of such
deposit account, bank account or securities account under applicable United
States law or other law, each in form and substance reasonably satisfactory to
the Required Lenders and the Agent.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with a Loan Party, are
treated as a single employer under Section 414 of the IRC or Section 4001 of
ERISA.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

“Costs” means, with respect to any Person, (a) all fees and charges of any
counsel, accountants, auditors, appraisers, consultants and other professionals
to such Person, as selected by such Person in its sole discretion, and (b) all
court costs and similar legal expenses.

 

5



--------------------------------------------------------------------------------

“DEA” means the Federal Drug Enforcement Administration of the United States of
America.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Finance Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
that do not have payment terms exceeding 90 days and are not overdue for more
than 60 days), (e) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person
(with the amount thereof being measured as the fair market value of such
property), (f) all obligations, contingent or otherwise, with respect to letters
of credit (whether or not drawn), banker’s acceptances and surety bonds issued
for the account of such Person, (g) all Hedging Obligations of such Person,
(h) all Contingent Obligations of such Person for obligations of any other
Person constituting Debt (under another clause of this definition) of such
Person, (i) earn-out, purchase price adjustment and similar obligations, (j) all
obligations of such Person under any synthetic lease transaction, where such
obligations are considered borrowed money indebtedness for tax purposes but the
transaction is classified as a lease that is not a Finance Lease and (k) all
indebtedness of the types listed in clauses (a) through (j) of any partnership
of which such Person is a general partner.

“Default” means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 2.3.1(c).

“Development Agreement” means that certain Development, Manufacturing and Supply
Agreement, dated July 10, 2015, as amended on October 19, 2016, February 1, 2017
and June 15, 2017, by and between APIL and the Borrower (as successor to Recro
Pharma, Inc.), as further amended or otherwise modified from time to time.

“Disclosure Letter” means the letter dated as of the Closing Date delivered by
the Loan Parties to the Agent and the Lenders in connection with the execution
and delivery of this Agreement.

“Disposition” has the meaning set forth in Section 7.4(b).

“Dollar” and “$” mean lawful currency of the United States of America.

“EBITDA” means, for the Borrower and its Subsidiaries for any period,
Consolidated Net Income for such period plus, to the extent deducted in
determining such Consolidated Net Income for such period (and without
duplication),

(i) Interest Expense,

(ii) income tax expense (including tax accruals) in accordance with GAAP,

 

6



--------------------------------------------------------------------------------

(iii) depreciation and amortization (but excluding patent amortization, if any),

(iv) fees and expenses incurred in connection with annual administration fees,
amendments, modifications and waivers to the Loan Documents occurring on or
after the Closing Date,

(v) any non-cash charges or expenses, in each case to the extent such charges or
expenses do not represent an accrual of, or reserve for, anticipated cash
expenditures in any future period; provided that such charges and expenses shall
include, without limitation, any in-process research and development charges
associated with asset acquisitions or other licensing transactions, stock-based
compensation expenses, warrant mark-to-market adjustment expenses, and
contingent consideration expense related to milestone and royalty payments owing
to APIL under the Meloxicam Acquisition Agreement and identified in Article 2 of
Exhibit E of the Meloxicam Acquisition Agreement (“APIL Contingent
Consideration”); provided further that in no event shall any APIL Contingent
Consideration be considered to be charges or expenses representing an accrual
of, or reserve for, anticipated cash expenditures in any future period for the
purposes of this clause (v),

(vi) costs, charges, or expenses attributable to the undertaking or
implementation of cost savings initiatives, operating expense reductions,
discontinued operations, implementation of new accounting standards;
integration, transition and restructuring costs, charges, accruals, reserves,
and/or expenses related to the entry into new markets; and consulting fees,
signing costs and retention or completion bonuses, relocation expenses,
severance payments, and termination of or modifications to pension and
post-retirement employee benefit plans, including settlement of pension
liabilities and implementation costs, and

(vii) other extraordinary, unusual, infrequent, non-recurring or non-cash
charges (including, non-cash expenses or charges relating to write-offs,
write-downs or reserves with respect to asset write-offs and write-downs)
outside the ordinary course of business;

provided that the aggregate amount added back to EBITDA pursuant to clauses (vi)
through (vii) above shall not exceed $2,000,000 for any 12-month period;

minus (without duplication) (1) all cash payments during such period relating to
non-cash charges (including for clarity royalty payments and excluding the
development milestone and commercial milestone contingent payments identified in
Article 2 of Exhibit E of the Meloxicam Acquisition Agreement) made during such
period which were added back in determining EBITDA in any prior period, and
(2) interest income and income tax credits and refunds (to the extent not netted
from tax expense).

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility under or for violation of any Environmental Law, or for release
of Hazardous Substances or injury to the environment or any Person or property
or natural resources.

“Environmental Laws” means all present or future federal, state, provincial or
local laws, statutes, common law duties, rules, regulations, ordinances and
codes, including all amendments, together with all administrative orders,
directed duties, requests, licenses,

 

7



--------------------------------------------------------------------------------

authorizations and permits of, and agreements with, any Governmental Authority,
in each case relating to any matter arising out of or relating to health and
safety, or pollution or protection of the environment, natural resources or the
workplace, including any of the foregoing relating to the presence, use,
production, recycling, reclamation, generation, handling, transport, treatment,
storage, disposal, distribution, discharge, release, emission, control, cleanup
or investigation or management of any Hazardous Substance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” means any of the events described in Section 8.1.

“examiner” has the meaning given to that term in Section 2 of the Irish
Companies Act and “examinership” shall be construed accordingly.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Accounts” means any accounts maintained by the Borrower or its
Subsidiaries (i) exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of such Borrower’s or any of its
Subsidiaries’ employees in an amount not to exceed the amount required for one
payroll period, and (ii) with an aggregate cash balance (collectively for all
such accounts) of less than $100,000 at any time.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender:
(a) Taxes imposed on or measured by the Lender’s net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed by the jurisdiction under which such Lender is organized or has its
principal office or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect at the time such Lender first becomes a party
to this Agreement or changes its lending office, except to the extent that,
pursuant to Section 3.1(a), amounts with respect to such Taxes were payable to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 3.1(d), and (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA.

“Exit Fee” means an amount equal to the lesser of (a) two and one half percent
(2.5%) times the sum of (without duplication) (i) the principal amount of the
Loans borrowed on or prior to the applicable date, plus (ii) the aggregate
principal amount of Tranche Two Loans, Tranche Three Loans, Tranche Four Loans
and Tranche Five Loans for which Borrower has satisfied the Hurdle applicable
thereto or the Hurdle with respect to any later tranche of Loans, but not
borrowed (including, for clarity, the aggregate principal amount of Tranche Two
Loans, Tranche Three Loans and Tranche Four Loans if the Hurdle for a later
tranche of Loans is satisfied) and (b) $700,000; provided, however, that if the
Exit Fee is being paid in conjunction with a Change of Control that occurs in
connection with or within six months after the payment in full of the
Obligations, then such fee shall be an amount equal to $700,000.

 

8



--------------------------------------------------------------------------------

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party or any Subsidiary from proceeds of insurance,
condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustments arising out of the Meloxicam Acquisition Agreement.

“Facility Fee” has the meaning set forth in Section 2.12.1.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor provision that is substantively
comparable and not materially more burdensome to comply with), and any current
or future regulations issued thereunder or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the IRC or any fiscal
or regulatory legislation, regulations, rules or practices adopted pursuant to
any intergovernmental agreement that the United States has entered into in
connection with the implementation of such Sections of the IRC.

“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. §§ 301 et seq., as amended, including all regulations promulgated by the
FDA thereunder.

“FDA” means the U.S. Food and Drug Administration.

“FDA Authorization” the entitlement or right granted by the FDA to distribute
and market the Products, including, for the avoidance of doubt, the new drug
application No. 210583 for Anjeso (IV meloxicam) approved by FDA on February 20,
2020.

“Finance Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is recorded and accounted for as a finance
lease, as defined by Accounting Standards Codification 842-10-25-2 on the
balance sheet of such Person.

“Fiscal Quarter” means the three-month period ending on the last day of March,
June, September or December of any Fiscal Year.

“Fiscal Year” means the 12-month period ending on December 31st of each year.

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Funding Date” means the date on which the conditions set forth in Section 4.2
with respect to the Tranche Two Loan, Tranche Three Loan, Tranche Four Loan or
Tranche Five Loan, as applicable, have been satisfied or waived by the Agent
(acting at the written direction of the Lenders) or the Lenders in their sole
discretion and the Tranche Two Loan, the Tranche Three Loan, the Tranche Four
Loan or the Tranche Five Loan, as applicable, is funded.

“GAAP” means generally accepted accounting principles as in effect in the United
States.

“Governmental Approval” means any consent, authorization, approval, order,
clearance, license, franchise, permit, certificate, accreditation,
qualification, registration, filing, notice or rights, of, issued by, from or
to, or other act by or in respect of, any Governmental Authority or
self-regulatory authority, including any FDA Authorization.

 

9



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), any other applicable regulatory or
competent authority or notified body (as such terms are understood in the
European Union), and any corporation or other entity owned or controlled,
through stock or capital ownership or otherwise, by any of the foregoing.

“Guarantee” means the guarantee executed and delivered by each Guarantor, in
form and substance acceptable to the Required Lenders and the Agent, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Guarantors” mean the Irish Guarantor, Baudax Bio N.A. LLC and each other Person
who now or hereafter guarantees payment of all or a portion of the Obligations.

“Hazardous Substances” means any waste, chemical, substance, or material listed,
defined, classified, or regulated as a hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, or hazardous, dangerous or radioactive
material, chemical or waste or any waste, chemical, substance or material
otherwise regulated by any Environmental Law, including, without limitation, any
petroleum or any derivative, waste, or byproduct thereof, radon, asbestos, and
polychlorinated biphenyls, and any other substance, the storage, manufacture,
disposal, treatment, generation, use, transportation, remediation, release into
or concentration in the environment of which is prohibited, controlled,
regulated or licensed by any governmental authority under any Environmental Law.

“Health Care Laws” mean all foreign, federal and state fraud and abuse laws
relating to healthcare products, pharmaceutical products, laboratory facilities
and services, healthcare providers, healthcare professionals, healthcare
facilities, clinical research facilities or healthcare payors, including but not
limited to (i) the federal Anti-Kickback Statute (42 U.S.C. (§1320a-7b(b)), the
Stark Law (42 U.S.C. §1395nn and §1395(q)), the civil False Claims Act (31
U.S.C. §3729 et seq.), TRICARE (10 U.S.C. Section 1071 et seq.), Section 1320a-7
and 1320a-7a of Title 42 of the United States Code and the regulations
promulgated pursuant to such statues; (ii) the Health Insurance Portability and
Accountability Act of 1996 (Pub. L. No. 104-191), as amended by the Health
Information, Technology for Economic and Clinical Health Act of 2009
(collectively, “HIPPA”), and the regulations promulgated thereunder,
(iii) Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (iv) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (v) the FD&C Act and all applicable
requirements, regulations and guidances issued thereunder by the FDA; (vi) the
Controlled Substances Act, as amended, and all applicable requirements,
regulations and guidances issued thereunder by the DEA; (vii) quality, safety
and accreditation standards and requirements of all applicable foreign and
domestic federal, provincial or state laws or regulatory bodies; (viii) all
applicable licensure laws and regulations; (ix) all applicable professional
standards regulating healthcare providers, healthcare professionals, healthcare
facilities, clinical

 

10



--------------------------------------------------------------------------------

research facilities or healthcare payors; and (x) any and all other applicable
health care laws (whether foreign or domestic), regulations, manual provisions,
policies and administrative guidance, including those related to the corporate
practice of medicine, fee-splitting, state anti-kickback or self-referral
prohibitions, each of clauses (i) through (x) as may be amended from time to
time.

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.

“Hurdle Notice” means written notice from the Borrower to the Agent that the
Tranche Two Hurdle, Tranche Three Hurdle, Tranche Four Hurdle or Tranche Five
Hurdle, as applicable, has occurred, accompanied by a certificate of the
Borrower signed by its chief financial officer or chief accounting officer
certifying as to the satisfaction of such Tranche Two Hurdle, Tranche Three
Hurdle, Tranche Four Hurdle or Tranche Five Hurdle, as applicable.

“Hurdle” means any of the Tranche Two Hurdle, Tranche Three Hurdle, Tranche Four
Hurdle or Tranche Five Hurdle, as applicable.

“Indemnified Liabilities” has the meaning set forth in Section 10.4.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Intellectual Property” means all rights, title and interests in intellectual
property arising under any Applicable Law and all IP Ancillary Rights relating
thereto, including all Copyrights, Patents, Trademarks, Internet Domain Names,
Trade Secrets, industrial designs, integrated circuit topographies, confidential
proprietary information and rights under IP Licenses.

“Interest Expense” means for any period the consolidated interest expense of the
Borrower and its Subsidiaries for such period (including all imputed interest on
Finance Leases and all accreted financing costs on Debt).

“Interest Payment Date” means the first Business Day of each month.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in Internet domain names.

“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.

“Investment Documents” means the Loan Documents and the Warrants.

 

11



--------------------------------------------------------------------------------

“IP Ancillary Rights” means, with respect to an item of Intellectual Property
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such Intellectual Property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such Intellectual Property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other IP Ancillary Right.

“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest (other
than ownership) in any Intellectual Property.

“IP Security Agreement” means any security agreement executed by any Loan Party
that grants (or is prepared as a notice filing or recording with respect to) a
Lien or security interest in favor of the Agent, for its benefit and the benefit
of the Lenders, on Intellectual Property.

“IRC” means the Internal Revenue Code of 1986, as amended.

“Ireland” means the island of Ireland, exclusive of Northern Ireland.

“Irish Companies Act” means the Companies Act 2014 of Ireland.

“Irish Collateral Documents” means together the Irish Security Agreement and the
Irish Share Charge.

“Irish Guarantor” means Baudax Bio Limited, a private company limited by shares
incorporated under the laws of Ireland having company number 562027.

“Irish Security Agreement” means that certain Irish law governed all asset
debenture, dated as of the Closing Date, between the Irish Guarantor and the
Agent.

“Irish Share Charge” means that certain Irish law governed share charge, dated
as of the Closing Date, between the Borrower and the Agent creating security
over all of the Capital Stock in the Irish Guarantor and all related rights.

“IRS” has the meaning set forth in Section 3.1(d).

“Key Agreements” means (a) the Meloxicam Acquisition Agreement, (b) the
Meloxicam Transfer Agreement, (c) the Manufacturing Agreement, (d) the Product
Agreement, (e) the Development Agreement, and (f) any other agreement entered
into by the Loan Parties after the Closing Date the cancellation of which would
reasonably be expected to result in a Material Adverse Effect.

“Key Person Event” means Gerri Henwood (or any replacement thereof duly
appointed by the board of the directors of the Borrower) shall no longer serve
as Chief Executive Officer of Borrower and its Subsidiaries; provided that the
board of directors shall make any appointment of such replacement within 120
days (unless the Required Lenders have approved a longer period, such approval
not to be unreasonably withheld) of like qualification and experience.

 

12



--------------------------------------------------------------------------------

“Legal Reservations” means (a) the principle that equitable remedies may be
granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors, (b) the time barring of claims
under the Statute of Limitation 1957 of Ireland and defences of set-off or
counterclaim; (c) the principle that security expressed to be fixed security may
take effect a floating security; and (d) any other matters which are set out as
qualifications or reservations as to matters of law of general application in
any legal opinions delivered pursuant to Section 4 of this Agreement.

“Lender” has the meaning set forth in the Preamble.

“Lender Party” has the meaning set forth in Section 10.4.

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, security assignment, charge
or other security interest of any kind, whether arising by contract, as a matter
of law, by judicial process or otherwise.

“Liquidity Accounts” means the deposit accounts of the Borrower maintained with
PNC Bank identified with account number 8511708197 and U.S Bank, N.A. identified
with account number 173103198383, which are subject to Control Agreements in
favor of the Agent.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Perfection Certificate delivered by the Loan Parties on or prior to the Closing
Date (as supplemented pursuant to the terms of the Security Agreement), the
Disclosure Letter, the Agent Fee Letter and all other documents, certificates,
instruments and agreements delivered in connection with the foregoing, all as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Loan Party” means the Borrower, each Guarantor and each other Person that joins
this Agreement as a Borrower or otherwise guarantees the Obligations.

“Loans” means the Tranche One Loans, the Tranche Two Loans, the Tranche Three
Loans, the Tranche Four Loans and the Tranche Five Loans.

“Make-Whole Amount” means an amount equal to, if any prepayment or repayment
occurs, or upon any amounts becoming immediately due and payable upon the
acceleration of the Obligations in accordance with Section 8.2, including an
automatic acceleration relating to or arising from the occurrence of an Event of
Default under Section 8.1.3, the remaining scheduled payments of interest that
would have accrued on the Loans being prepaid, repaid or accelerated, but that
remained unpaid, through (i) with respect to the Tranche One Loans, the third
anniversary of the Closing Date and (ii) with respect to any other Loans (other
than the Tranche One Loans), the third anniversary of the Funding Date of such
Loans; provided that the Make-Whole Amount shall in no event be less than 5%
multiplied by the amount of such Loans being prepaid, repaid or accelerated;
provided further that no Make-Whole Amount shall be due on repayments of the
Loans on the date described in clause (a) of the definition of Maturity Date.

 

13



--------------------------------------------------------------------------------

“Manufacturing Agreement” means that certain Master Manufacturing Services
Agreement, dated July 14, 2017, by and between Patheon UK Limited and Baudax Bio
Limited (as successor to Recro Ireland Limited), as amended or otherwise
modified from time to time.

“Margin Stock” means any “margin stock” as defined in Regulation T, U or X of
the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, properties or condition
(financial or otherwise) or prospects of any Loan Party, (b) a material
impairment of the ability of any Loan Party to perform its obligations and
liabilities under any Loan Document to which it is a party, (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party, (d) a
material impairment in the perfection or priority of Agent’s Lien in the
Collateral or in the value of the Collateral, taken as a whole or (e) a material
impairment of the prospect of repayment of any portion of the Obligations.

“Material Contract” has the meaning set forth in Section 5.22(a).

“Maturity Date” means the earliest of (a) May 29, 2025; provided that if EBITDA
for the consecutive 12-month period ending on or immediately prior to May 29,
2022 is greater than $10,000,000, the Maturity Date will be May 29, 2026, and
(b) such earlier date on which the Obligations are accelerated in accordance
with Section 8.2, including an automatic acceleration relating to or arising
from the occurrence of an Event of Default under Section 8.1.3.

“Meloxicam Acquisition Agreement” means that certain Purchase and Sale
Agreement, dated as of March 7, 2015, as amended December 8, 2016 and
December 20, 2018, by and among the Borrower (as successor to Recro Pharma,
Inc.), APIL, Daravita Limited and Eagle Holdings USA, Inc., a Delaware
corporation, as further amended or otherwise modified from time to time.

“Meloxicam IV/IM” means an aqueous extended-release formulation of the selective
COX-2 inhibitor non-steroidal anti-inflammatory drug meloxicam using nanocrystal
technology, in intravenous or intramuscular form.

“Meloxicam IV/IM Assets and Liabilities” has the meaning set forth in
Section 5.30.

“Meloxicam Transfer Agreement” means that certain Asset Transfer and License
Agreement, dated as of April 10, 2015, as amended on December 23, 2015 and
December 20, 2018, by and between APIL and Recro Gainesville LLC (as successor
by merger to DV Technology LLC), as partially assigned to the Borrower pursuant
to that certain Partial Assignment, Assumption and Bifurcation Agreement, among
APIL, Recro Gainesville LLC, and the Borrower, as further amended or otherwise
modified from time to time.

 

14



--------------------------------------------------------------------------------

“Mortgage” means any mortgage, leasehold mortgage, deed of trust, leasehold deed
of trust, deed to secure debt, leasehold deed to secure debt or other document
creating in favor of the Agent a Lien on Real Estate or any interest in Real
Estate, in form and substance acceptable to the Required Lenders and the Agent.

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any member of the
Controlled Group has or may have any liability.

“Net Cash Proceeds” means with respect to any Disposition or Extraordinary
Receipt, the aggregate cash proceeds (including cash proceeds received pursuant
to policies of insurance and by way of deferred payment of principal pursuant to
a note, installment receivable or otherwise, but only as and when received)
received by the Loan Parties or any of the Subsidiaries pursuant to such
Disposition or Extraordinary Receipt, net of (i) the reasonable direct costs
relating to such Disposition or Extraordinary Receipt (including sales
commissions and legal, accounting and investment banking fees, commissions and
expenses), (ii) any portion of such proceeds deposited in an escrow account
pursuant to the documentation relating to such Disposition or Extraordinary
Receipt (provided that such amounts shall be treated as Net Cash Proceeds upon
their release from such escrow account to and receipt by the applicable Loan
Party), (iii) taxes and other governmental costs and expenses paid or reasonably
estimated by a Loan Party to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (iv) in case of any Disposition, amounts required to be applied
to the repayment of any Debt (together with any interest thereon, premium or
penalty and any other amount payable with respect thereto) secured by a Lien, if
any, that has priority over the Lien of the Agent on the asset subject to such
Disposition, and (v) reserves for purchase price adjustments and retained
liabilities reasonably expected to be payable by the Loan Parties in connection
therewith established in accordance with GAAP (provided that if, upon the final
determination of the amount paid in respect of such purchase price adjustments
and retained liabilities, the actual amount of purchase price adjustments and
retained liabilities paid is less than such reserves, the difference shall, at
such time, constitute Net Cash Proceeds).

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds (including proceeds of business interruption insurance)
or condemnation awards received by any Loan Party in connection with such
Casualty Event, net of all reasonable and customary collection expenses thereof,
but excluding any proceeds or awards required to be paid to a creditor (other
than any Lender) which holds a first priority Lien permitted by
Section 7.2(c)(i) on the property which is the subject of such Casualty Event.

“Net Revenue” means, for any period, net revenue from U.S. commercial sales of
Products and net revenue from product sales and royalty income, in each case,
from commercial sales of Products outside the U.S., but excluding in any case
license fees, other royalty income and milestone payments, of the Borrower and
the Subsidiaries during such period, as determined in accordance with GAAP;
provided that net revenue from product and royalty income from commercial sales
of Products outside the U.S. shall not exceed, in the aggregate 20% of Net
Revenue for such period. Net Revenue shall be determined in a manner consistent
with the methodologies, practices and procedures used in developing the
Borrower’s audited financial statements.

 

15



--------------------------------------------------------------------------------

“Non-U.S. Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is a defined benefit retirement plan that is
subject to laws of a country other than the United States, and to which any Loan
Party or any member of the Controlled Group is obligated to contribute or
otherwise has or may have any liability.

“Note” means a promissory note in substantially the form of Exhibit A or
otherwise in form and substance acceptable to the Lenders and the Agent, as the
same may be replaced, substituted, amended, restated or otherwise modified from
time to time.

“Product Agreement” means that certain Product Agreement, dated July 14, 2017,
by and between Patheon UK Limited and Baudax Bio Limited (as successor to Recro
Ireland Limited), as amended or otherwise modified from time to time.

“Obligations” means all liabilities, indebtedness and obligations (including
interest accrued at the rate provided in the applicable Loan Document after the
commencement of a bankruptcy, insolvency, liquidation, winding-up, examinership
or other proceeding whether or not a claim for such interest is allowed) of any
Loan Party under this Agreement or otherwise with respect to any Commitment,
Loan or Protective Advance, or any Loan Party under any other Loan Document or
any Collateral Document, including the Facility Fee, Prepayment Premium Amount
and Make-Whole Amount in each case howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due.

“OFAC” has the meaning set forth in Section 5.20.1.

“Original Tranche Four Commitment Termination Date” means the day that is 27
months following the Closing Date.

“Original Tranche Three Commitment Termination Date” means the day that is 18
months following the Closing Date.

“Original Tranche Two Commitment Termination Date” means the day that is 15
months following the Closing Date.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than any such connection arising from such
Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction with respect to, or enforced or sold or
assigned an interest in, any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Paid in Full” or “Payment in Full” means, with respect to any Obligations, the
payment in full in cash and performance of all such Obligations, other than
contingent indemnification obligations as to which no unsatisfied claim has been
asserted.

 

16



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 10.13.3.

“Participant Register” has the meaning set forth in Section 10.13.3.

“Patents” means all (i) all patents and certificates of invention, or similar
property rights, and applications for any of the foregoing, of the United
States, any other country or any political subdivision thereof, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, (vii) all
proceeds of the foregoing, including, without limitation, licenses, royalties,
and income, and (viii) without duplication, all IP Ancillary Rights in respect
of the foregoing.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Pension Plan), and to which any Loan Party or any member of the Controlled Group
is obligated to contribute or otherwise has or may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA, or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.

“Perfection Certificate” means the Perfection Certificate dated as of the date
hereof delivered by the Loan Parties to the Agent and the Lenders in connection
with the execution and delivery of this Agreement, as amended, supplemented or
otherwise modified from time to time.

“Permitted Acquisition” means [***]

“Permitted Lien” means any Lien expressly permitted by Section 7.2.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Pledge Agreement” means, together, that certain Pledge Agreement, dated as of
the Closing Date, executed by each Loan Party in favor of Agent, for its benefit
and the benefit of the Lenders, covering all the Capital Stock respectively
owned by the Loan Parties and the Irish Share Charge.

“PPP Loan” means unsecured Indebtedness incurred before or after the Closing
Date by the Borrower that is (a) incurred pursuant to the Paycheck Protection
Program established under the CARES Act and guaranteed by the Small Business
Administration, (b) in an aggregate principal amount not to exceed $1,537,300 at
any one time, (c) in respect of which the Borrower seeks and obtains, promptly
upon being eligible therefor and in any event by December 31, 2020, forgiveness
of an aggregate principal amount of at least $1,100,000, (d) in respect of which
the Borrower shall repay such Indebtedness to the extent that it is not eligible
for forgiveness in accordance with the terms thereof and (e) in respect of which
the Borrower is, as of the date of incurrence and at all times thereafter, in
compliance with the terms and conditions thereof, including the use of proceeds
thereof.

 

17



--------------------------------------------------------------------------------

“Prepayment Premium Amount” means an amount equal to, if any prepayment or
repayment occurs, or upon any amounts becoming immediately due and payable upon
the acceleration of the Obligations in accordance with Section 8.2, included an
automatic acceleration relating to or arising from the occurrence of an Event of
Default under Section 8.1.3, 3.00% of the principal amount so prepaid, repaid or
accelerated; provided that no Prepayment Premium Amount shall be due on
repayments of the Loans on the date described in clause (a) of the definition of
Maturity Date.

“Product” means any products manufactured, sold, developed tested or marketed by
Borrower or any of its Subsidiaries, including the products listed on Schedule
5.23(b) of the Disclosure Letter.

“Protective Advance” has the meaning set forth in Section 2.11.

“PHSA” means the United States Public Health Service Act , 42 U.S.C. §§ 201, et.
seq., as amended, including all regulations promulgated by the FDA thereunder.

“Real Estate” means any real property owned, leased, subleased or otherwise
occupied by any Loan Party.

“Refinancing” means any issuance of Debt which is in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund the Debt being refinanced (or previous Refinancings thereof); provided
that the amount of such Debt is not increased at the time of such extension,
refinancing, renewal, replacement, defeasance or refunding, except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
any contingent obligor with respect thereto is not changed, as a result of or in
connection with such extension, refinancing, renewal, replacement, defeasance or
refunding; provided further that if the Debt that is extended, refinanced,
renewed, replaced, defeased or refunded was subordinated in right of payment to
the Obligations, then the terms and conditions of the extension, refinancing,
renewal, replacement, defeasement or refunding must include subordination terms
and conditions that are at least as favorable to the Agent and the Lenders as
those that were applicable to the extended, refinanced, renewed, replaced,
defeased or refunded Debt.

“Register” has the meaning set forth in Section 10.13.1.

“Registered Intellectual Property” has the meaning set forth in Section 5.17(a).

“Restricted Payment” has the meaning set forth in Section 7.3.

“SEC” means the United States Securities and Exchange Commission.

“Spot Rate” for a currency means the rate determined by the Agent (in
consultation with the Required Lenders) to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Agent may

 

18



--------------------------------------------------------------------------------

obtain such spot rate from the Wall Street Journal or another financial
institution or financial publication designated by the Required Lenders if the
Wall Street Journal does not have as of the date of determination a spot buying
rate for any such currency.

“Stock Equivalents” means all securities convertible into or exchangeable for
Capital Stock or any other Stock Equivalent, and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any Capital Stock or any
other Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable. For the avoidance of doubt, “Stock Equivalent” shall not include
debt instruments that are convertible into Capital Stock or Stock Equivalents.

“Subordinated Debt” means any Debt for borrowed money incurred by the Borrower
or any of its Subsidiaries that is contractually subordinated in right of
payment to the Obligations pursuant to a Subordination Agreement.

“Subordination Agreement” means any subordination agreements covering
Subordinated Debt, each in form and substance satisfactory to the Required
Lenders and the Agent and as the same may be amended, restated, supplemented or
modified from time to time.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares of voting Capital Stock as to have
more than 50% of the ordinary voting power for the election of directors or
other managers of such corporation, partnership, limited liability company or
other entity. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of the Borrower.

“Tax Returns” has the meaning set forth in Section 5.12.

“Taxes” has the meaning set forth in Section 3.1(a).

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers and, in each case,
all goodwill associated therewith, all registrations and recordations thereof
and all applications in connection therewith.

“Tranche Five Commitment” means, as to each Lender, such Lender’s commitment to
provide the Tranche Five Loan in the aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on the Commitment Schedule, as
the same may be (a) reduced from time to time pursuant to Section 2.1.1(a) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.13. The aggregate amount of the Lenders’ Tranche
Five Commitments is $20,000,000.

“Tranche Five Commitment Termination Date” means the day that is 33 months
following the Closing Date.

 

19



--------------------------------------------------------------------------------

“Tranche Five Hurdle” has the meaning set forth in Section 4.2.2(d).

“Tranche Five Loans” means the term loan made by the Lenders pursuant to
Section 2.1.1(e).

“Tranche Four Commitment” means, as to each Lender, such Lender’s commitment to
provide the Tranche Four Loan in the aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on the Commitment Schedule, as
the same may be (a) reduced from time to time pursuant to Section 2.1.1(a) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.13. The aggregate amount of the Lenders’ Tranche
Four Commitments is $10,000,000.

“Tranche Four Hurdle” has the meaning set forth in Section 4.2.2(c).

“Tranche Four Loans” means the term loan made by the Lenders pursuant to
Section 2.1.1(d).

“Tranche One Commitment” means, as to each Lender, such Lender’s commitment to
provide the Tranche One Loan in the aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Commitment Schedule, as the
same may be (a) reduced from time to time pursuant to Section 2.1.1(a) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.13. The aggregate amount of the Lenders’ Tranche
One Commitments is $10,000,000.

“Tranche One Loans” means the term loan made by the Lenders pursuant to
Section 2.1.1(a).

“Tranche Three Commitment” means, as to each Lender, such Lender’s commitment to
provide the Tranche Three Loan in the aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on the Commitment Schedule, as
the same may be (a) reduced from time to time pursuant to Section 2.1.1(a) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.13. The aggregate amount of the Lenders’ Tranche
Three Commitments is $5,000,000.

“Tranche Three Hurdle” has the meaning set forth in Section 4.2.2(b).

“Tranche Three Loans” means the term loan made by the Lenders pursuant to
Section 2.1.1(c).

“Tranche Two Commitment” means, as to each Lender, such Lender’s commitment to
provide the Tranche Two Loan in the aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Commitment Schedule, as the
same may be (a) reduced from time to time pursuant to Section 2.1.1(a) and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.13. The aggregate amount of the Lenders’ Tranche
Two Commitments is $5,000,000.

“Tranche Two Hurdle” has the meaning set forth in Section 4.2.2(a).

 

20



--------------------------------------------------------------------------------

“Tranche Two Loans” means the term loan made by the Lenders pursuant to
Section 2.1.1(b).

“U.S. Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, among the Loan Parties and the Agent, in form and substance
acceptable to the Required Lenders and the Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Warrants” means those certain 7-year common stock purchase warrants with an
exercise price of $4.59 issued by the Borrower to the Lenders or Lenders’
Affiliates on the Closing Date in accordance with Section 2.12.3.

“Wholly-Owned Subsidiary” means, as to any Subsidiary, all of the Capital Stock
of which (except directors’ qualifying shares) is at the time directly or
indirectly owned by the Borrower or another Wholly-Owned Subsidiary of the
Borrower.

1.2    Interpretation. In the case of this Agreement and each other Investment
Document, (a) the meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms; (b) Annex, Exhibit, Schedule and
Section references in each Investment Document are to the particular Annex,
Exhibit, Schedule and Section of such Investment Document unless otherwise
specified; (c) the term “including” is not limiting and means “including but not
limited to”; (d) in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”, and the word “through” means “to
and including”; (e) the term “or” means “and/or” unless otherwise specified;
(f) unless otherwise expressly provided in such Investment Document,
(i) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments and other modifications thereto, but only
to the extent such amendments and other modifications are not prohibited by the
terms of any Investment Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation; (g) this Agreement and the other Investment Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters, all of which are cumulative and each of which shall be
performed in accordance with its terms; and (h) this Agreement and the other
Investment Documents are the result of negotiations among and have been reviewed
by counsel to the Loan Parties, the Lenders, the Agent, and the other parties
hereto and thereto and are the products of all parties; accordingly, this
Agreement and the other Investment Documents, in each case, shall not be
construed against the Agent or any Lender merely because of the Agent’s or such
Lender’s involvement in their preparation. Any reference in any Loan Document to
a Permitted Lien is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Loan Documents to any Permitted
Lien.

1.3    Calculations. All references in the Loan Documents to Loans, Obligations,
interest payments, Protective Advance, Facility Fee, Prepayment Premium Amount
and Make-Whole Amount and other amounts shall be denominated in Dollars, unless
expressly provided otherwise.

 

21



--------------------------------------------------------------------------------

1.4    Judgments. If, for purposes of obtaining a judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, each Loan Party shall discharge
its obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Loan Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lender against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to Borrower (or to the Person legally entitled thereto).

1.5    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial requirement set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided, that, until so amended,
(i) such requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as requested hereunder setting forth a reconciliation between calculations of
such requirement made before and after giving effect to such change in GAAP.

Section 2.    Credit Facilities.

2.1    Loans.

2.1.1    Loans. Subject to the terms and conditions set forth in this Agreement,
each Lender agrees to lend to the Borrower funds in an aggregate principal
amount not to exceed the aggregate Commitments as follows:

(a)    on the Closing Date, subject to satisfaction of the conditions set forth
in Section 4.1, the entire amount of its Tranche One Commitment, after which the
Tranche One Commitment shall terminate in full;

(b)    on the Funding Date with respect to the Tranche Two Loan, subject to
satisfaction of the conditions set forth in Section 4.2 with respect to the
Tranche Two Loan, the entire amount of the Tranche Two Commitment, after which
the Tranche Two Commitment shall terminate in full; provided that (i) in the
event the Tranche Two Hurdle shall have been satisfied prior to the Original
Tranche Two Commitment Termination Date and the Borrower does not timely submit
a Tranche Two Loan Borrowing Request in accordance with Section 4.2.1, the
Tranche Two Commitment shall terminate in full and the Borrower shall not be
entitled to make a Tranche Two Loan Borrowing Request after such Original
Tranche Two Commitment Termination Date, and (ii) in the event the Tranche Two
Hurdle shall not have been satisfied prior to the Original Tranche Two
Commitment Termination Date, the Tranche Two Commitment shall terminate in full
and the Borrower shall not be entitled to make a Tranche Two Loan Borrowing

 

22



--------------------------------------------------------------------------------

Request after the earliest to occur of (A) the Original Tranche Three Commitment
Termination Date if the Tranche Three Hurdle is satisfied prior to the Original
Tranche Three Commitment Termination Date, (B) the Original Tranche Four
Commitment Termination Date if the Tranche Four Hurdle is satisfied prior to the
Original Tranche Four Commitment Termination Date, and (C) the Tranche Five
Commitment Termination Date;

(c)    on the Funding Date with respect to the Tranche Three Loan, subject to
satisfaction of the conditions set forth in Section 4.2 with respect to the
Tranche Three Loan, the entire amount of the Tranche Three Commitment, after
which the Tranche Three Commitment shall terminate in full; provided that (i) in
the event the Tranche Three Hurdle shall have been satisfied prior to the
Original Tranche Three Commitment Termination Date and the Borrower does not
timely submit a Tranche Three Loan Borrowing Request in accordance with
Section 4.2.1, the Tranche Three Commitment shall terminate in full and the
Borrower shall not be entitled to make a Tranche Three Loan Borrowing Request
after such Original Tranche Three Commitment Termination Date, and (ii) in the
event the Tranche Three Hurdle shall not have been satisfied prior to the
Original Tranche Three Commitment Termination Date, the Tranche Three Commitment
shall terminate in full and the Borrower shall not be entitled to make a Tranche
Three Loan Borrowing Request after the earlier to occur of (A) the Original
Tranche Four Commitment Termination Date if the Tranche Four Hurdle is satisfied
prior to the Original Tranche Four Commitment Termination Date, and (B) the
Tranche Five Commitment Termination Date;

(d)    on the Funding Date with respect to the Tranche Four Loan, subject to
satisfaction of the conditions set forth in Section 4.2 with respect to the
Tranche Four Loan, the entire amount of the Tranche Four Commitment, after which
the Tranche Four Commitment shall terminate in full; provided that (i) in the
event the Tranche Four Hurdle shall have been satisfied on or prior to the
Original Tranche Four Commitment Termination Date and the Borrower does not
timely submit a Tranche Four Loan Borrowing Request in accordance with
Section 4.2.1, the Tranche Four Commitment shall terminate in full and the
Borrower shall not be entitled to make a Tranche Four Loan Borrowing Request
after such Original Tranche Four Commitment Termination Date, and (ii) in the
event the Tranche Four Hurdle shall not have been satisfied prior to the
Original Tranche Four Commitment Termination Date, the Tranche Four Commitment
shall terminate in full and the Borrower shall not be entitled to make a Tranche
Four Loan Borrowing Request after the Tranche Five Commitment Termination Date;
and

(e)    on the Funding Date with respect to the Tranche Five Loan, subject to
satisfaction of the conditions set forth in Section 4.2 with respect to the
Tranche Five Loan, the entire amount of the Tranche Five Commitment, after which
the Tranche Five Commitment shall terminate in full; provided that in the event
the such funding conditions applicable to the Tranche Five Loan shall not have
been satisfied on or prior to the Tranche Five Commitment Termination Date, the
Tranche Five Commitment shall terminate in full and the Borrower shall not be
entitled to make a Tranche Five Loan Borrowing Request after such Tranche Five
Commitment Termination Date.

2.1.2    General. No portion of the Loans may be re-borrowed once repaid. The
proceeds of the Loans shall be used to commercialize Meloxicam IV/IM, research
and development costs and general corporate purposes, in each case, in
compliance with the Loan Documents and Applicable Law.

 

23



--------------------------------------------------------------------------------

2.2    Loan Accounting.

2.2.1    Recordkeeping. The Agent, on behalf of the Lenders, shall record in its
records the date and amount of the Loans made by each Lender, accrued interest
and each repayment of principal or interest thereon. The aggregate unpaid
principal amount so recorded shall, absent manifest error, be presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Borrower
hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

2.2.2    Notes. At the request of any Lender, the Loans shall be evidenced by
one or more Notes, with appropriate insertions, payable to such Lender or its
registered assigns, in a face principal amount equal to the applicable Loan and
payable in such amounts and on such dates as are set forth herein. Such Notes
shall be prepared by Borrower and delivered to the requesting Lender (with a
copy to the Agent).

2.3    Interest.

2.3.1    Interest Rate.

(a)    The Borrower promises to pay interest on the unpaid principal amount of
the Tranche One Loans for the period commencing on the Closing Date and ending
on (and including) the date on which the Tranche One Loans are Paid in Full, at
the Applicable Contract Rate.

(b)    The Borrower promises to pay interest on the unpaid principal amount of
the Loans (other than the Tranche One Loans) for the period commencing on the
Funding Date of such Loan and ending on (and including) the date on which such
Loan is Paid in Full, at the Applicable Contract Rate.

(c)    The foregoing notwithstanding, at any time an Event of Default has
occurred and is continuing, the interest rate then applicable to the Loans shall
automatically be increased, without demand or notice of any kind from the Agent
or any Lender (including declaration or notice of an Event of Default), by 5.00%
per annum (i.e., 18.50% per annum) (any such increased rate, the “Default
Rate”). In the event that the Obligations are not Paid in Full as of the
Maturity Date, or in the event that the Obligations shall be declared or shall
become due and payable pursuant to Section 8.2, the Obligations shall bear
interest subsequent thereto at the Default Rate and such interest shall be
payable in cash on demand. In no event shall interest or other amounts payable
by the Borrower to the Lenders hereunder exceed the maximum rate permitted under
Applicable Law, and if any such provision of this Agreement is in contravention
of any such law, (x) any amounts paid hereunder shall be deemed to be and shall
be applied against the principal amount of the Obligations to the extent
necessary such that the amounts paid hereunder do not exceed the maximum rate
under Applicable Law and (y) such provision shall otherwise be deemed modified
as necessary to limit such amounts paid to the maximum rate permitted under
Applicable Law.

 

24



--------------------------------------------------------------------------------

2.3.2    Interest Payments.

(a)    Interest accrued on the Tranche One Loan during the period from the
Closing Date until the Maturity Date shall accrue and be payable in cash monthly
on each Interest Payment Date that occurs on or after July 1, 2020, in arrears,
and, to the extent not paid in advance, upon a prepayment of the Tranche One
Loan in accordance with Section 2.4 and on the Maturity Date, in each such case,
in cash.

(b)    Interest accrued on the Loans (other than the Tranche One Loan) during
the period from the Funding Date of such Loans until the Maturity Date shall
accrue and be payable in cash monthly on each Interest Payment Date, in arrears,
and, to the extent not paid in advance, upon a prepayment of such Loans in
accordance with Section 2.4 and on the Maturity Date, in each such case, in
cash.

(c)    After the Maturity Date and at any time an Event of Default exists, all
accrued interest on the Loans shall be payable in cash on demand at the rates
specified in Section 2.3.1(c).

2.3.3    Computation of Interest. Interest on the Loans shall be computed on the
basis of a 360-day year, and shall be payable for the actual number of days
elapsed, from the first day to and including the last day of the Interest
Period.

2.3.4    Original Issue Discount.

(a)    The Borrower and the Lenders acknowledge that the Loans will be treated
as issued with original issue discount for U.S. federal income tax purposes,
within the meaning of section 1273 of the IRC. The issue price, amount of
original issue discount, issue date and yield to maturity for the Loans may be
obtained by submitting a written request for such information to the Borrower at
490 Lapp Rd., Malvern, PA 19355; Attn: Chief Financial Officer.

(b)    The Borrower and the Lenders hereby agree that for purposes of IRC
Treasury Regulations Section 1.1273-2(h), (a) the “issue price” of the
investment unit consisting of the Notes evidencing the Tranche One Loans and the
Warrants is $10,000,000, (b) the aggregate fair market value of the Notes
evidencing the Tranche One Loans is $9,178,619.33, and (c) the aggregate fair
market value of the Warrants is $821,380.67. The parties hereto agree to report
all income tax matters with respect to the making of the Loans consistent with
the provisions of this Section 2.3.4(b) unless otherwise required due to a
change in Applicable Law.

2.3.5    AHYDO Catch-Up Payment. Notwithstanding any provision contained in this
Agreement, on or before the end of each accrual period (within the meaning of
Section 163(i)(2)(A) of the Internal Revenue Code) that ends after the fifth
anniversary of the Notes’ issuance, the Borrower shall pay in cash to the
Lenders such amount as shall be necessary to ensure that the Loans shall not be
considered “applicable high yield discount obligations” within the meaning of
Section 163(i) of the Internal Revenue Code or any successor provision (an
“AHYDO Catch-Up Payment”).

 

25



--------------------------------------------------------------------------------

2.4    Amortization; Prepayment.

2.4.1    Amortization.

(a)    Commencing on the Amortization Date, and on each Interest Payment Date
thereafter, the Borrower shall repay the Loans in equal monthly installments of
principal based on an amortization schedule of 36 months, subject to earlier
Payment In Full following the occurrence of an Event of Default or termination
of this Agreement.

(b)    The amount of each amortization payment specified in Sections 2.4.1(a) as
determined by the Agent shall be binding on the Borrower absent manifest error.

2.4.2    Mandatory Prepayment. If any Loan Party or any Subsidiary receives Net
Cash Proceeds from any Disposition or Extraordinary Receipt or Net Casualty
Proceeds, the Borrower shall notify the Lenders and the Agent in writing
thereof. Unless the Required Lenders have sent written notice to the Borrower,
by the third Business Day after the date on which the applicable Loan Party or
Subsidiary received such proceeds, the Borrower shall prepay the Obligations
within five Business Days after such receipt in an amount equal to 100% of such
Net Cash Proceeds from any Disposition or Extraordinary Receipt or Net Casualty
Proceeds (or such lesser amount as the Required Lenders may specify) (together
with payment to the Agent, for the benefit of the Lenders, of the amounts
described in Section 2.12.2); provided, however, that the Loan Parties may, in
lieu of such prepayment, retain a portion of such Net Casualty Proceeds and Net
Cash Proceeds from Extraordinary Receipts (but not, for clarity, Net Cash
Proceeds from Dispositions) in an aggregate amount not to exceed $250,000 in any
Fiscal Year and $750,000 in any period of three consecutive Fiscal Years, so
long as such Net Casualty Proceeds and Net Cash Proceeds from Extraordinary
Receipts (y) are used to repair or replace the assets damaged, destroyed or
condemned with like or similar assets of substantially equal or better value or
utility or are otherwise reinvested in assets (other than inventory (raw or
finished goods)) then used or usable in the business of the Loan Parties, in
each case, within 180 days (or such longer period of time as the Required
Lenders shall approve in their sole discretion, such approval not to be
unreasonably withheld as long as the Borrower is and has been diligently working
to repair or replace the damaged asset but not longer than an additional 180
days) of receipt of such proceeds, and (z) are utilized by the Loan Parties for
purposes that are not inconsistent with this Agreement and the other Loan
Documents.

2.4.3    Voluntary Prepayment. The Borrower may prepay the principal of the
Loans in whole or in part, at any time and from time to time upon (a) at least
10 Business Days’ prior written notice to the Agent (which notice shall be
irrevocable) and (b) payment to the Agent, for the benefit of the Lenders, of
the amounts described in Section 2.12.2. Amounts so prepaid may not be
reborrowed.

2.5    Payment Upon Maturity. The Loans, any accrued but unpaid interest thereon
and any other Obligations then outstanding, including, without limitation, the
Prepayment Premium Amount and the Make-Whole Amount, as applicable, shall be due
and required to be Paid in Full on the Maturity Date.

2.6    Making of Payments. All payments on the Loans in accordance with this
Agreement, including all payments of fees and expenses, shall be made by the
Borrower to the Agent without setoff, recoupment or counterclaim and in
immediately available funds, in Dollars, by wire transfer to the account of the
Agent specified by the Agent, in any case, not later than 1:00 p.m. New York
City time on the date due, and funds received after that hour shall be deemed to

 

26



--------------------------------------------------------------------------------

have been received by the Agent on the following Business Day. The Agent shall
promptly remit to each Lender all payments received in collected funds by the
Agent for the account of such Lender.

2.7    Application of Payments and Proceeds. Each prepayment of the Loans
pursuant to Section 2.4 shall be applied to the installments of principal on all
Loans pro rata in the inverse order of maturity and applied to the outstanding
Loans of each tranche pro rata.

2.8    Interest Payment Dates. If any payment of principal of or interest on a
Loan, or of any fees, falls due on a day which is not a Business Day, then such
due date shall be extended to the immediately following Business Day and, in the
case of principal, additional interest shall accrue and be payable for the
period of any such extension.

2.9    Set-off. The Borrower acknowledges that the Agent, the Lenders and their
respective Affiliates have all rights of set-off, counterclaim and bankers’ lien
provided by Applicable Law, and in addition thereto, the Borrower acknowledges
that at any time an Event of Default has occurred and is continuing, the Agent
and the Lenders may apply to the payment of any Obligations of the Borrower
hereunder, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of the Borrower then or thereafter maintained with the Agent
or such Lender.

2.10    Currency Matters. All amounts payable under this Agreement and the other
Loan Documents to the Agent or the Lenders shall be payable in Dollars.

2.11    Protective Advances. After the occurrence and during the continuance of
an Event of Default and upon written notice to the Borrower, the Required
Lenders are authorized by the Borrower, from time to time in the Required
Lenders’ sole discretion (but the Required Lenders shall have absolutely no
obligation to), to make disbursements or advances to the Borrower or any other
Loan Party in amounts which the Required Lenders, in their sole discretion, deem
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower or any other Loan Party pursuant to
the terms of this Agreement and the other Loan Documents, including, without
limitation, payments of principal, interest, fees and reimbursable expenses (any
of such disbursements or advances are in this Section 2.11 referred to as
“Protective Advances”). Protective Advances shall bear interest at a rate
payable in cash per annum equal to the amount otherwise applicable to other
advances made hereunder. Each Protective Advance shall be secured by the Liens
in favor of the Agent in and to the Collateral and shall constitute Obligations
hereunder. The Protective Advances shall constitute Obligations hereunder which
are subject to the rights of the Agent, the Lenders and their respective
Affiliates in accordance with Section 2.9. The Borrower shall pay the unpaid
principal amount and all unpaid and accrued interest of each Protective Advance
on the earliest of (i) the Maturity Date and (ii) the date on which demand for
payment is made by the Required Lenders. In the event any Protective Advances
are made by the Required Lenders following the Maturity Date, the Borrower shall
pay the unpaid principal amount and all unpaid and accrued interest of each
Protective Advance on the date on which demand for payment is made by the
Required Lenders. The Required Lenders shall promptly notify the Borrower in
writing of each such Protective Advance, which notice shall include a
description of

 

27



--------------------------------------------------------------------------------

the amount and the purpose of such Protective Advance. Any other terms with
respect to the extension of any Protective Advance may be set forth in a
separate agreement satisfactory to each of the Required Lenders in their sole
discretion.

2.12    Fees.

2.12.1    Facility Fee. As consideration for the agreements of the Lenders
hereunder, the Borrower agrees to pay to each Lender, for its own account, a
facility fee (each, a Facility Fee”) equal to 2.00% of the amount of each Loan
funded by such Lender, which shall be due, earned and payable in full (without
rebate or proration) on the date such Loan is funded.

2.12.2    Prepayment Premium and Make-Whole Amount. Upon (a) prepayment or
repayment of all or any portion of any Loan for any reason (including on the
Maturity Date, but excluding scheduled installments under Section 2.4.1) or
(b) any Loan becoming due and payable automatically or by declaration upon the
occurrence of an Event of Default (including for the avoidance of doubt as a
result of an automatic acceleration relating to or arising from the occurrence
of an Event of Default under Section 8.1.3), then, in each case, the principal
portion of the Loan being prepaid or repaid (or all principal in the event of an
acceleration) plus the following amounts shall each be immediately due and
payable: (i) all accrued and unpaid interest thereon (including, as applicable,
interest accrued thereon at the Default Rate), (ii) in the event such Loan is
prepaid, repaid or accelerated (A) with respect to the Tranche One Loans, prior
to the third anniversary of the Closing Date, or (B) with respect to any other
Loans (other than Tranche One Loans), prior to the third anniversary of the
Funding Date of such Loans, the Make-Whole Amount determined in respect of such
principal amount, and (iii) in the event such Loan is prepaid, repaid or
accelerated (A) with respect to the Tranche One Loans, on or after the third
anniversary of the Closing Date but prior to the fourth anniversary of the
Closing Date, or (B) with respect to any other Loans (other than Tranche One
Loans), on or after the third anniversary of the Funding Date of such Loans but
prior to the fourth anniversary of the Funding Date of such Loans, the
Prepayment Premium Amount; provided that no Make-Whole Amount or Prepayment
Premium shall be due on repayments of the Loans on the date described in clause
(a) of the definition of Maturity Date. The Borrower acknowledges that the
Lenders have the right to maintain their investment in the Loans and that the
provision for payment of an Exit Fee, Make-Whole Amount and the Prepayment
Premium Amount, as applicable, by the Borrower in the event that any Loan is
prepaid or repaid for any reason or is accelerated as a result of the occurrence
of an Event of Default or otherwise (including for the avoidance of doubt an
automatic acceleration relating to or arising from the occurrence of an Event of
Default under Section 8.1.3), is a material inducement to the Lenders to enter
into this Agreement.

2.12.3    Warrant Issuance. As consideration for the agreements of the Lenders
hereunder, the Borrower agrees to issue and deliver to the Lenders, for their
own account, on the Closing Date, the Warrants in the amounts set forth on the
Commitment Schedule.

2.12.4    Agent Fees. The Borrower shall to pay to the Agent, for its own
account, fees payable in the amounts and at the times set forth in the Agent Fee
Letter.

2.12.5    Exit Fee. Upon (a) the prepayment or repayment of all principal of the
Loans for any reason (including on the Maturity Date), (b) the Loans becoming
due and payable

 

28



--------------------------------------------------------------------------------

automatically or by declaration upon the occurrence of an Event of Default
(including for the avoidance of doubt as a result of an automatic acceleration
relating to or arising from the occurrence of an Event of Default under
Section 8.1.3), or (c) if a Change of Control occurs at any time prior to the
date that is six months after the payment in full of the Obligations, then, in
each case, the Borrower shall pay to the Lenders, pro rata based on the
principal amount of Loans held by the Lenders, on the date on which such
prepayment or repayment is paid or required to be paid, as the case may be, in
addition to the other Obligations (including the Prepayment Premium or
Make-Whole Amount, as applicable) so prepaid, repaid or required to be prepaid
or repaid, the Exit Fee, it being understood that if a Change of Control occurs
after the payment in full of the Obligations but prior to the date that is six
months after such payment, Borrower will pay the remaining Exit Fee, if any, to
the Lenders, pro rata based on the principal amount of Loans held by the Lenders
immediately prior to such payment.

2.13    Incremental Commitments. Each Lender may agree, in its sole discretion,
to make additional loans up to $50,000,000 principal amount for Acquisitions
consented to by the Required Lenders that are complementary and accretive to the
business of the Borrower, in one or more series or tranches, on mutually agreed
terms, pursuant to an amendment hereto agreed by the Borrower, the Agent and all
Lenders.

Section 3.    Yield Protection.

3.1    Taxes.

(a)    All payments of principal and interest on the Loans and all other amounts
payable under any Loan Document shall be made free and clear of and without
deduction or withholding for any present or future income, excise, stamp,
documentary, property or franchise taxes or other taxes, fees, imposts, duties,
levies, deductions, withholdings (including backup withholding) or other charges
of any nature whatsoever imposed by any taxing authority, including any
interest, additions to tax or penalties applicable thereto (“Taxes”), except as
required by Applicable Law. If any withholding or deduction from any payment to
be made by the Borrower hereunder is required in respect of any Taxes pursuant
to any Applicable Law (as determined in the good faith reasonable discretion of
the Borrower or the Required Lenders), then the Borrower shall: (i) timely pay
directly to the relevant taxing authority the full amount required to be so
withheld or deducted in accordance with Applicable Law; (ii) as soon as
practicable and within 30 days after the date of any such payment of Taxes,
forward to the Agent an official receipt or other documentation satisfactory to
the Required Lenders evidencing such payment to such relevant taxing authority;
and (iii) in the case of Indemnified Taxes, pay to the Agent for the account of
the Lenders such additional amount or amounts as is necessary to ensure that the
net amount actually received by the Lenders will equal the full amount the
Lenders would have received had no such withholding or deduction (including
withholdings and deductions applicable to any additional sums payable under this
Section 3.1) been required.

(b)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of each Lender timely reimburse
it for the payment of, any Other Taxes.

 

29



--------------------------------------------------------------------------------

(c)    The Loan Parties shall jointly and severally reimburse and indemnify,
within 30 days after receipt of demand therefor (with copy to the Agent), the
Agent and the Lenders for all Indemnified Taxes and Other Taxes (including any
Indemnified Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.1) paid or payable by the Agent or the
Lenders, or required to be withheld or deducted from a payment to the Agent or
the Lenders, and any reasonable expenses arising therefrom or with respect
thereto (including any penalty, interest or expense), whether or not such Taxes
were correctly or legally asserted. A certificate of the Agent or any Lender (or
of the Agent on behalf of any Lender) claiming any reimbursement or
indemnification under this clause (c), setting forth the amounts to be paid
thereunder and delivered to the Borrower with a copy to the Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.

(d)    On or prior to the date it becomes a party to this Agreement, and from
time to time thereafter as required by law or reasonably requested in writing by
the Borrower or the Agent, each Lender (including for this purpose any assignee
of any Lender that becomes a party to this Agreement) shall (but only so long as
such Lender remains lawfully able to do so) provide the Borrower with such
documents and forms as prescribed by the IRS in order to certify that payments
to such Lender are exempt from or entitled to a reduced rate of U.S. federal
withholding tax on payments pursuant to this Agreement or any other Loan
Document. Without limiting the generality of the foregoing, any Lender that is
the beneficial owner of payments made under this Agreement will (but only so
long as such Lender remains lawfully able to do so) provide: (i) in the case of
a beneficial owner that is U.S. person within the meaning of Section 7701 of the
IRC, IRS Form W-9 certifying that such beneficial owner is exempt from U.S.
Federal backup withholding tax, (ii) in the case of a beneficial owner claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
IRC, both (A) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable and (B) a
certificate to the effect that such beneficial owner is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the IRC, (2) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the IRC, or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the IRC,
(iii) in the case of a beneficial owner that is not a U.S. person within the
meaning of Section 7701 of the IRC claiming the benefits of an income tax treaty
to which the United States is a party, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest,” “business profits” or “other income”
article of such tax treaty; and (iv) in the case of a beneficial owner for whom
payments under this Agreement constitute income that is effectively connected
with such beneficial owner’s conduct of a trade or business in the United
States, IRS Form W-8ECI. Any Lender that is not the beneficial owner of payments
made under this Agreement, such as an entity treated as a partnership for U.S.
federal income tax purposes, will (but only so long as such Lender remains
lawfully able to do so) provide (x) an IRS Form W-8IMY on behalf of itself and
(y) on behalf of each such beneficial owner, the forms set forth in clauses
(i) through (iv) of the preceding sentence that would be required of such
beneficial owner if such beneficial owner were a Lender. If a payment made to
any Lender under this Agreement would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA, such Lender shall (but only so long as such
Lender remains lawfully able to do so) deliver to the Borrower and the Agent, at
the time or times prescribed by law or reasonably requested in writing by the
Borrower or the Agent, such documentation prescribed by applicable law or
reasonably requested in writing by the Borrower or the Agent as may be necessary
for the Borrower or the Agent to comply with

 

30



--------------------------------------------------------------------------------

its obligations under FATCA, to determine that such Lender has complied with its
obligations under FATCA, or to determine the amount to deduct and withhold from
such payment. Solely for purposes of the preceding sentence, FATCA shall include
any amendments made to FATCA after the date of this Agreement.

(e)    If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, such Lender shall
pay to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Lender, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund), provided that the Borrower, upon the request of such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such Lender in the event such Lender is required to repay such refund to such
taxing authority. Notwithstanding anything to the contrary in this clause (e),
in no event will any Lender be required to pay any amount to the Borrower
pursuant to this clause (e) the payment of which would place such Lender in a
less favorable net after-Tax position than such Lender would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause
(e) shall not be construed to require any Lender to make available its Tax
Returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(f)    The provisions of this Section 3.1 shall survive the termination of this
Agreement and repayment of all Obligations.

3.2    Increased Cost.

(a)    If, after the Closing Date, the adoption or taking effect of, or any
change in, any Applicable Law, rule, regulation or treaty, or any change in the
interpretation or administration of any Applicable Law, rule, regulation or
treaty by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any request, rule, guideline or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency: (i) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the FRB), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by such Lender or any Person
controlling such Lender; (ii) shall subject such Lender or the Agent to any
Taxes (other than Taxes described in clauses (b) and (c) of the definition of
Excluded Taxes, Taxes indemnified pursuant to Section 3.1 and Connection Income
Taxes); or (iii) shall impose on such Lender or any Person controlling such
Lender any other condition affecting any Loan, its Notes or its obligation to
make any Loan; and the result of anything described in clauses (i) through (iii)
above is to increase the cost to (or to impose a cost on) such Lender of making
or maintaining any Loan, or to reduce the amount of any sum received or
receivable by such Lender under this Agreement or under its Notes with respect
thereto, then, upon demand by such Lender (which demand shall be accompanied by
a statement setting forth the basis for such demand and a

 

31



--------------------------------------------------------------------------------

calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Agent) therefor, the Borrower shall pay directly to such Lender
such additional amount as will compensate such Lender for such increased cost or
such reduction.

(b)    If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any Applicable Law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by such Lender
or any Person controlling such Lender with any request or directive regarding
capital adequacy applicable to such Lender or any such Person (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s or such controlling Person’s capital as a consequence of such Lender’s
Commitments hereunder to a level below that which such Lender or such
controlling Person could have achieved but for such change, adoption, phase-in
or compliance (taking into consideration such Lender’s or such controlling
Person’s policies with respect to capital adequacy) by an amount deemed by such
Lender or such controlling Person to be material, then from time to time, upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Agent), the
Borrower shall pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction.

(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Applicable Law, regardless of the date enacted, adopted, issued or implemented.
Notwithstanding anything to the contrary in this Section 3.2, the Borrower shall
not be required to compensate any Lender for any amounts in this Section 3.2
(excluding Taxes described in Section 3.2(a)(ii)) incurred more than 180 days
prior to the date that such Lender delivers the statement making the demand for
such payment (except that, if the change in law giving rise to such increased
costs or reductions is retroactive, then the foregoing 180 day period shall be
extended to include the retroactive effect thereof).

(d)    All amounts payable under this Section 3.2 shall bear interest from the
date that is 10 days after the date of demand by any Lender or the Agent (at the
direction of the applicable Lender) until payment in full to such Lender at the
rate applicable to the Loans then outstanding. A certificate of the Agent or any
Lender (or of the Agent on behalf of the applicable Lender) claiming any
compensation under this Section 3.2, setting forth the amounts to be paid
thereunder and delivered to the Borrower with a copy to the Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.

(e)    The obligations of the Loan Parties under this Section 3.2 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

32



--------------------------------------------------------------------------------

3.3    Mitigation of Circumstances. Each Lender will use commercially reasonable
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, any obligation by the
Borrower to pay any amount pursuant to Section 3.1 or 3.2; provided, that this
Section 3.3 shall not apply to, or operate to prevent, any assignment of the
Loans and the rights and obligations of any Lender pursuant to Section 10.13.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
each Lender in connection with this Section 3.3.

3.4    Conclusiveness of Statements; Survival. Determinations and statements of
any Lender pursuant to Sections 3.1 or 3.2 shall be conclusive absent manifest
error provided that such Lender or the Agent provides the Borrower with written
notification of such determinations and statements. Each Lender may use
reasonable averaging and attribution methods in determining compensation under
Sections 3.1 or 3.2 and the provisions of such Sections shall survive repayment
of the Loans, cancellation of the Notes and termination of this Agreement.

Section 4.    Conditions Precedent.

4.1    Closing Date. The occurrence of the Closing Date, the effectiveness of
this Agreement and the obligation of the Lenders to make the Tranche One Loans
is subject to the satisfaction or waiver in writing by the Lenders or, at the
direction of the Lenders, the Agent of the following conditions precedent, each
of which shall be satisfactory in all respects to the Agent and the Lenders:

4.1.1    Delivery of Investment Documents. The Borrower shall have delivered the
following documents in form and substance satisfactory to the Lenders and the
Agent (and, as applicable, duly executed by all Persons named as parties thereto
and dated as of the Closing Date or an earlier date satisfactory to the Lenders
and the Agent):

(a)    Agreement. This Agreement.

(b)    Loan Documents. The Loan Documents and all instruments, documents,
certificates, notices, acknowledgments and agreements executed or delivered
pursuant thereto (including Intellectual Property assignments and pledged equity
and limited liability company interests in the Subsidiaries, if any, with
undated irrevocable transfer powers executed in blank, share certificates,
dividend mandate letters, irrevocable proxy letters, letters of authority and
certified copy share registers), in each case, executed and delivered by each
Loan Party and each other Person named as a party thereto.

(c)    Financing Statements; Mortgages. Properly completed uniform commercial
code financing statements, Mortgages and other filings and documents required by
law or the Loan Documents to provide the Agent with perfected first priority
Liens (subject only to Permitted Liens) in the Collateral (excluding, for the
avoidance of doubt, any Irish Companies Registration Office filings).

(d)    Lien, Judgment and other Searches. Copies of uniform commercial code,
Irish Companies Registration Office, lien, tax lien, Irish High Court Central
Office, register of disqualified and restricted directors and judgment search
reports listing all effective financing statements, tax liens and equivalent
filings and judgments filed against any Loan Party, with copies

 

33



--------------------------------------------------------------------------------

of all such filings, and copies of Patent, Trademark, and Copyright search
reports conducted by the Borrower listing all effective collateral assignments
in respect of such Intellectual Property filed with respect to any Loan Party,
with copies of such collateral assignment documentation, all in each
jurisdiction reasonably determined by the Lenders, as applicable.

(e)    Authorization Documents. For each Loan Party, such Person’s (i) charter
(or similar formation document) or constitution, other than in the case of the
Irish Guarantor, certified as of a recent date by the appropriate Governmental
Authority in its jurisdiction of incorporation (or formation) and in the case of
the Irish Guarantor, the constitution of the Irish Guarantor certified by a
director of the Irish Guarantor, (ii) other than in the case of the Irish
Guarantor, limited liability company agreement, partnership agreement and bylaws
(and similar governing document) (as applicable), (iii) resolutions of its board
of directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Investment Documents to which it is
party and the transactions contemplated thereby, (vi) signature and incumbency
certificates of its officers authorized to execute the Investment Documents, in
each case with respect to clauses (i) through (iv), (vii) certificates in
relation to Section 239 and Section 82 of the Irish Companies Act (viii) tax
registration number, all certified by its secretary or an assistant secretary
(or similar officer) or, in the case of the Irish Guarantor, a director, as
being in full force and effect without modification and (v) other than in the
case of the Irish Guarantor, good standing certificates in its jurisdiction of
incorporation (or formation), dated as of a recent date.

(f)    Opinions of Counsel. Opinions, addressed to the Agent and the Lenders and
dated as of the Closing Date, from (i) U.S. counsel to the Borrower, (ii) Irish
counsel to the Borrower and (iii) Irish counsel to the Lender covering such
matters as the Agent or the Lenders shall require.

(g)    Insurance. Certificates or other evidence of insurance in effect as
required by Section 6.3(b).

(h)    [Reserved].

(i)    Control Agreements. In respect of the Irish Guarantor, evidence that a
notice of assignment of any bank account(s) held by the Irish Guarantor has been
delivered to the deposit bank holding such bank account(s) pursuant to the Irish
Security Agreement.

(j)    Warrants. The Warrants, executed and delivered by the Borrower.

(k)    Officer’s Certificate. A certificate, dated the Closing Date and signed
by the chief executive officer or the chief financial officer of the Borrower,
confirming compliance with the conditions set forth in Section 4.1.2, 4.1.3, and
4.1.4.

(l)    Solvency Certificate. A certificate of the chief financial officer (or,
in the absence of a chief financial officer, the chief executive officer or
manager) of the Borrower on behalf of each Loan Party, in his or her capacity as
such and not in his or her individual capacity, in form and substance reasonably
satisfactory to the Lenders, certifying as to the matters set forth in
Section 5.13.

 

34



--------------------------------------------------------------------------------

(m)    Share Certificates. The original stock or other equity certificates
representing any Capital Stock in Loan Parties pledged under the Collateral
Documents, together with undated transfer powers in blank and, in the case of
the Irish Guarantor, share certificates, dividend mandate letters, irrevocable
proxy letters, letters of authority and certified copy share registers.

(n)    Delivery of Borrowing Request. A Borrowing Request, delivered to the
Agent at least two Business Days prior to the Closing Date, requesting that the
entire amount of the Tranche One Loans be funded on the Closing Date.

(o)    Notes. The Notes in respect of the Tranche One Loans.

(p)    Agent Fee Letter. The Agent Fee Letter, dated the Closing Date, by and
among the Agent and the Borrower.

(q)    Expenses. The payment of all fees, expenses and other amounts due and
payable under each Loan Document or set forth on Schedule 5.27 of the Disclosure
Letter.

(r)    Anti-Money-Laundering; Beneficial Ownership. Upon the reasonable request
of the Agent or any other Lender made prior to the Closing Date, the Borrower
shall have provided to the Agent or such other Lender the documentation and
other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act, and any Loan Party that qualifies as a “legal
entity customer” under any beneficial ownership regulation shall have delivered
to the Agent or any Lender that so requests, a beneficial ownership
certification in relation to such Loan Party.

(s)    Other Documents. Such other certificates, documents and agreements that
may be listed on the closing checklist provided by the Agent to the Borrower or
as the Agent or the Required Lenders may request.

4.1.2    Representations and Warranties. Each representation and warranty by
each Loan Party contained herein or in any other Investment Document to which
such Loan Party is a party, shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
Closing Date (or as of a specific earlier date if such representation or
warranty expressly relates to an earlier date).

4.1.3    No Default. No Default or Event of Default shall have occurred and be
continuing.

4.1.4    No Material Adverse Change. Since December 31, 2019, no event or
occurrence shall have occurred that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

4.1.5    Funding of Liquidity Accounts. The Borrower shall have provided the
Lenders evidence that, prior to the Closing Date, the Borrower shall have
deposited into the Liquidity Accounts an amount in the aggregate not less than
$5,000,000.

 

35



--------------------------------------------------------------------------------

4.1.6    Payment of Fees and Expenses. The Borrower shall have paid, on or prior
to the Closing Date, (i) the Facility Fee payable under Section 2.12.1, (ii) the
fees payable on or before the Closing Date in the amounts set forth in the Agent
Fee Letter and (iii) all costs and expenses (including payment or reimbursement
of all Costs, diligence costs and consulting costs) incurred by the Agent and
the Lenders in connection with the preparation, execution and delivery of this
Agreement, the other Investment Documents and the transactions contemplated
hereby and thereby which are required to be paid by the Borrower; provided
however, that any such payment of fees and expenses shall be offset by the
$75,000 upfront payment of fees and expenses paid by the Borrower prior the
Closing Date.

For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to each Lender unless the Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.

4.2    Additional Loans. The obligation of each Lender having an applicable
Commitment in accordance with Section 2.1.1 to make each of the Tranche Two
Loans, Tranche Three Loans, Tranche Four Loans and Tranche Five Loans, as
applicable, is subject to the following conditions precedent, each of which
shall be satisfactory in all respects to the Agent and the Lenders:

4.2.1    Delivery of Borrowing Request. Within 45 days of the termination of the
Commitment with respect to such Loan in accordance with Section 2.1.1, the
Borrower shall have delivered to Agent a Borrowing Request applicable to such
Loan and requesting that such amount be funded on a date that is not less than
15 Business Days and not more than 20 Business Days from the date such Borrowing
Request is received by the Agent.

4.2.2    Hurdles. Satisfaction of the following conditions with respect to such
Loan:

(a)    With respect to the Tranche Two Loans, receipt by Agent and the Lenders
of evidence satisfactory in all respects to the Lenders of (i) the Borrower’s
generation in the three consecutive calendar months immediately preceding the
Funding Date of such tranche of Loan of at least $5,000,000 in Net Revenue (the
“Tranche Two Hurdle”), and (ii) if the Tranche Two Loans are requested after the
Original Tranche Two Commitment Termination Date, the satisfaction of the
Tranche Three Hurdle, the Tranche Four Hurdle or the Tranche Five Hurdle, as
applicable;

(b)    With respect to the Tranche Three Loans, receipt by the Lenders of
evidence satisfactory in all respects to the Lenders of (i) the Borrower’s
generation in the three consecutive calendar months immediately preceding the
Funding Date of such tranche of Loans of at least $10,000,000 in Net Revenue,
(the “Tranche Three Hurdle”), and (ii) if the Tranche Three Loans are requested
after the Original Tranche Three Commitment Termination Date, the satisfaction
of the Tranche Four Hurdle or the Tranche Five Hurdle, as applicable;

 

36



--------------------------------------------------------------------------------

(c)    With respect to the Tranche Four Loans, receipt by the Lenders of
evidence satisfactory in all respects to the Lenders of (i) the Borrower’s
generation in the three consecutive calendar months of immediately preceding the
Funding Date of such tranche of Loans at least $20,000,000 in Net Revenue, (the
“Tranche Four Hurdle”) and (ii) if the Tranche Four Loans are requested after
the Original Tranche Four Commitment Termination Date, the satisfaction of the
Tranche Five Hurdle; and

(d)    With respect to the Tranche Five Loans, receipt by the Lenders of
evidence satisfactory in all respects to the Lenders of (i) the Borrower’s
generation in the 12 consecutive calendar months of immediately preceding the
Funding Date of such tranche of Loans at least $100,000,000 in Net Revenue (the
“Tranche Five Hurdle”).

4.2.3    Delivery of Hurdle Notice. On or prior to the Funding Date with respect
to such Loan, the Borrower shall have delivered to Agent and the Lenders the
Hurdle Notice with respect to such Loan in accordance with Section 6.11.

4.2.4    Payment of Fees and Expenses. The Borrower shall have paid, on or prior
to the Funding Date of such Loan, (i) the Facility Fee payable under
Section 2.12.1, (ii) all fees and expenses (including payment or reimbursement
of all Costs) owing and payable to the Agent and the Lenders as of such date and
(iii) all costs and expenses incurred by the Agent and the Lenders in connection
with the funding of the applicable Loan which are required to be paid by the
Borrower.

4.2.5    Officer’s Certificate. On the Funding Date with respect to such Loan,
the Borrower shall have delivered to Agent and the Lenders a certificate, dated
the applicable Funding Date and signed by the chief executive officer or the
chief financial officer of Borrower, confirming compliance with the conditions
set forth in Section 4.2.6, 4.2.7, 4.2.8 and, if applicable, 4.2.9.

4.2.6    Representations and Warranties. Each representation and warranty by
each Loan Party contained herein or in any other Investment Document to which
such Loan Party is a party, shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
applicable Funding Date (or as of a specific earlier date if such representation
or warranty expressly relates to an earlier date).

4.2.7    No Default. No Default or Event of Default shall have occurred and be
continuing on the date of delivery of any Borrowing Request and any Funding Date
(both before and immediately after giving effect thereto).

4.2.8    No Material Adverse Change. Since December 31, 2019, no event or
occurrence shall have occurred that has resulted or would reasonably be expected
to result in a Material Adverse Effect.

4.2.9    Catch-up Loan Conditions. Solely with respect to a Loan that is not
funded within 20 Business Days after its corresponding Commitment Termination
Date, (a) the Borrower’s sales during the prior quarter shall have been in the
ordinary course of business to fulfill demand, (b) the Borrower shall have
delivered to Agent and the Lenders a summary spreadsheet of Electronic Data
Interchange (EDI) 867 data with respect to the prior quarter, and

 

37



--------------------------------------------------------------------------------

(c) the Borrower shall have entered into two strategic agreements with one or
more of a group purchasing organization, integrated delivery network or U.S.
governmental entity after the date hereof.

4.2.10    Certain Tranches. With respect to any Loan that once funded would
cause the total outstanding Obligations to exceed $20,000,000, the Required
Lenders shall have consented to such additional Loans.

4.2.11    Note. The Borrower shall have delivered the Note in respect of the
Tranche Two Loan, Tranche Three Loan, Tranche Four Loan or Tranche Five Loan, as
applicable, in form and substance satisfactory to the Lenders and the Agent,
duly executed by the Borrower.

For purposes of determining compliance with the conditions specified in this
Section 4.2, each Lender that has funded its respective Loan on the Funding Date
shall be deemed to have consented to, approved or accepted or be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to such Lender.

Section 5.    Representations and Warranties. To induce the Agent and the
Lenders to enter into this Agreement and to induce the Lenders to advance the
Loans hereunder, the Borrower represents and warrants to the Agent and the
Lenders that each of the following are, and after giving effect to the borrowing
of each Loan, will be, true, correct and complete:

5.1    Organization. Each Loan Party and each of its Subsidiaries is validly
existing and, other than in the case of the Irish Guarantor, in good standing
under the laws of its state of organization or incorporation; and each Loan
Party and each of its Subsidiaries has all power and authority and all
governmental approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted and is qualified to do business, and is in good standing (as
applicable), in every jurisdiction where, because of the nature of its
activities or properties, such qualification is required, except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect.

5.2    Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Investment Document to which it is a party, the Borrower is
duly authorized to borrow monies hereunder, the granting of the security
interests pursuant to the Collateral Documents is within the corporate or
organizational purposes of the Borrower and each other Loan Party party thereto,
and the Borrower and each other Loan Party is duly authorized to perform its
Obligations under each Investment Document to which it is a party. The
execution, delivery and performance by the Borrower of this Agreement and by the
Borrower and each Loan Party of each Investment Document to which the Borrower
and such Loan Party, as applicable, is a party, and the borrowings by the
Borrower hereunder, do not and will not (a) require any consent or approval of,
or registration or filing with or any other action by, any Governmental
Authority (other than (i) any consent or approval which has been obtained and is
in full force and effect and (ii) recordings, registrations, and filings in
connection with the Liens granted to the Agent under the Collateral Documents),
(b) conflict with (i) any provision of Applicable Law, (ii) the charter,
by-laws, limited liability company agreement, partnership agreement or other
organizational documents of any Loan Party or (iii) any material agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Loan Party or any of such Loan Party’s

 

38



--------------------------------------------------------------------------------

respective properties (including any Key Agreement) or (c) require, or result
in, the creation or imposition of any Lien on any asset of the Borrower or any
other Loan Party (other than Liens in favor of the Agent created pursuant to the
Collateral Documents).

5.3    Validity; Binding Nature. Each of this Agreement and each other
Investment Document to which the Borrower or any other Loan Party is a party is
the legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity and, in the case of the Irish Guarantor, the Legal
Reservations.

5.4    Financial Condition. The unaudited financial statements of the Borrower
and its Subsidiaries (presented on a consolidated basis) as at March 31, 2020,
and the audited consolidated financial statements of the Borrower and its
Subsidiaries (presented on a consolidated basis) as at December 31, 2019, have
been prepared in accordance with GAAP, subject to, in the case of unaudited
financial statements, the absence of footnotes and year-end adjustments, and
present fairly the consolidated financial condition of such Persons as at such
dates and the results of their operations and cash flows for the periods then
ended. As of the Closing Date, the Borrower and its Subsidiaries have no
material liabilities other than as set forth on the foregoing financial
statements and trade payables incurred in the ordinary course of business.

5.5    No Material Adverse Change. Since December 31, 2019, there has been no
event or occurrence that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

5.6    Litigation. As of the Closing Date, other than as set forth on Schedule
5.6 of the Disclosure Letter, no litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, to the Borrower’s knowledge, threatened against any Loan Party or any of its
Subsidiaries or any of their respective properties; and as of any date, other
than the Closing Date, on which this representation is made or remade, other
than as set forth on Schedule 5.6 of the Disclosure Letter, no litigation
(including derivative actions), arbitration proceeding or governmental
investigation or proceeding is pending or, to the Borrower’s knowledge,
threatened against any Loan Party or any of its Subsidiaries or any of their
respective properties, which if adversely determined would reasonably be likely
to yield liability, in the aggregate for all such matters, in excess of
$500,000, or result in a Material Adverse Effect. No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement, any other Investment Document, or
directing that the transactions provided for herein not be consummated as herein
provided. Neither any Loan Party nor any of its Subsidiaries is the subject of
an audit or, to the knowledge of the Borrower, any review or investigation by
any Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any requirement of Applicable
Law.

5.7    Ownership of Properties; Liens; Real Property. There are no Liens on the
Collateral other than Permitted Liens. Each Loan Party and each of its
Subsidiaries owns good and, in the case of owned real property, marketable title
to, or has a valid license to use, all of its other material properties and
assets, real and personal, tangible and intangible, of any nature

 

39



--------------------------------------------------------------------------------

whatsoever (including Patents, Trademarks and Copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
Intellectual Property) other than Permitted Liens. Schedule 5.7 of the
Disclosure Letter lists all of the real property owned, leased, subleased or
otherwise owned or occupied by any Loan Party as of the Closing Date.

5.8    Capitalization; Subsidiaries.

(a)    Capital Stock. Schedule 5.8(a) of the Disclosure Letter sets forth, as of
the Closing Date, the name and jurisdiction of incorporation or organization of,
and the percentage of each class of Capital Stock owned by the Borrower or any
other Subsidiary of the Borrower in (i) each Subsidiary and (ii) each joint
venture in which the Borrower or any other Subsidiary owns any Capital Stock.
All Capital Stock in each Subsidiary owned by the Borrower or any other
Subsidiary is duly and validly issued and, in the case of each Subsidiary that
is a corporation, is fully paid and non-assessable, and is owned by the
Borrower, directly or indirectly through Wholly-Owned Subsidiaries. Each Loan
Party is the record and beneficial owner of, and has good title to, the Capital
Stock pledged by it to the Agent under the Collateral Documents, free of any and
all Liens, rights or claims of other Persons, other than Liens created under the
Collateral Documents and other Permitted Liens. Each Loan Party is the record
and beneficial owner of, and has good title to, the Capital Stock pledged by it
to the Agent under the Collateral Documents, free of any and all Liens, rights
or claims of other persons, except the security interest created by the
Collateral Documents, and there are no outstanding warrants, options or other
rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such pledged Capital Stock.

(b)    No Consent of Third Parties Required. Except as set forth in Schedule
5.8(b) of the Disclosure Letter, no consent of any Person, including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary, is necessary or reasonably
desirable (from the perspective of a secured party) in connection with the
creation, perfection or first priority status of the security interest of the
Agent in any Capital Stock pledged to the Agent for its benefit and the benefit
of the Lenders under the Collateral Documents or the exercise by the Agent of
the voting or other rights provided for in the Collateral Documents or the
exercise of rights and remedies in respect thereof.

5.9    Pension Plans. No Loan Party sponsors, maintains, contributes to, is
required to contribute to, or otherwise has or may have any liability with
respect to a Benefit Plan. Each “employee benefit plan” as defined in
Section 3(3) of ERISA that (x) provides retirement benefits (y) is sponsored by
the Borrower or any member of its Controlled Group and (iii) is intended to be
tax qualified under section 401 of the Code has a determination letter (or has
or will timely filed an application for a determination letter that remains
pending) or opinion letter from the IRS on which it is entitled to rely, and no
assets of any such plan are invested in stock of the Borrower. Each employee
benefit plan, program or arrangement sponsored, maintained, contributed to or
required to be contributed to by the Borrower or any member of its Controlled
Group or with respect to which Borrower or any member of its Controlled Group
has or may have liability is subject only to the Laws of the United States or
Ireland (or any state or other political subdivision thereof) and has complied,
both in form and in operation, in all material respects with its terms and
applicable Laws, except where such non-compliance would not reasonably be
expected to result in material liability to the Borrower or any member of its
Controlled Group .

 

40



--------------------------------------------------------------------------------

5.10    Compliance with Law; Investment Company Act; Health Care Laws.

(a)    Each Loan Party and each of its Subsidiaries possesses all, and is not in
default under any, necessary authorizations, permits, licenses, certifications
or approvals, including all Governmental Approvals, from all Governmental
Authorities in order to conduct their respective businesses as presently
conducted, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect. All business and operations of each Loan
Party and each of its Subsidiaries complies with all Applicable Law and all
applicable Governmental Approvals. No Loan Party or any of its Subsidiaries is
operating any aspect of its business under any agreement, settlement, judgment,
decree, injunction, order or other arrangement with any Governmental Authority.
None of any Loan Party, any Person controlling any Loan Party, or any Subsidiary
of any Loan Party, is subject to regulation under any Federal or state statute,
rule or regulation limiting its ability to incur Debt, pledge its assets or
perform its Obligations under the Investment Documents.

(b)    No Loan Party or any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company”, within the meaning of the Investment Company Act of 1940.

(c)    As of the Closing Date, no Loan Party is aware of any current or former
employee that is a “whistleblower” as defined in Section 240.21F-2 of the
Exchange Act.

(d)    Without limiting the generality of the foregoing:

(i)    No Loan Party nor any of its Subsidiaries is in violation in any material
respect of any of the Health Care Laws.

(ii)    (A) Each Loan Party and its Subsidiaries has all material Governmental
Approvals and has made all declarations and filings with, all applicable
Governmental Authorities and self-regulatory authorities necessary to engage in
the business conducted by it (including, without limitation, the FDA
Authorization), and (B) no Loan Party nor any of its Subsidiaries has any
knowledge that any Governmental Authority is considering limiting, suspending or
revoking any such Governmental Approvals. All such Governmental Approvals are
valid and in full force and effect and each Loan Party and its Subsidiaries are
in material compliance with the terms and conditions of all such Governmental
Approvals and with the rules and regulations of the regulatory authorities
having jurisdiction with respect to such Governmental Approvals.

(iii)    Each Loan Party and its Subsidiaries have received and maintains all
material accreditation in good standing and without limitation or impairment by
all applicable accrediting organizations, to the extent required by applicable
law or regulation (including any foreign law or equivalent regulation).

(iv)    No Loan Party nor any of its Subsidiaries has been, or has been
threatened to be, (i) excluded from U.S. health care programs pursuant to 42
U.S.C.

 

41



--------------------------------------------------------------------------------

§1320(a)7 or any related regulations, (ii) “suspended” or “debarred” from
selling products to the U.S. government or its agencies pursuant to the Federal
Acquisition Regulation, relating to debarment and suspension applicable to
federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations, (iii) debarred pursuant to section 306 of the
FD&C Act, or (iv) made a party to any other action by any Governmental Authority
that may prohibit it from selling products to any governmental or other
purchaser pursuant to any Applicable Law.

(v)    No Loan Party nor any of its Subsidiaries has received any written notice
from the FDA, CMS or any other Governmental Authority with respect to, nor to
any Loan Party’s or Subsidiary’s best knowledge is there, any actual or
threatened investigation, inquiry, or administrative or judicial action,
hearing, or enforcement proceeding by the FDA, CMS or any other Governmental
Authority against any Loan Party or Subsidiary regarding any violation of
Applicable Law.

5.11    Margin Stock. No Loan Party or any of its Subsidiaries is engaged or
will engage, principally or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock. No
portion of the Obligations is secured directly or indirectly by Margin Stock.

5.12    Taxes. Each Loan Party and each of its Subsidiaries has filed all
federal, state, local and foreign income, sales, goods and services, harmonized
sales and franchise and all other tax returns, reports and statements
(collectively, the “Tax Returns”) with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are or were required to be filed
(subject to applicable extensions). All such Tax Returns are true, correct and
complete in all material respects. All Taxes reflected therein and all Taxes
otherwise due and payable have been paid prior to the date on which any
liability may be added thereto for non-payment thereof, except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Loan
Party, as applicable, in accordance with GAAP, so long as any related Lien shall
have no effect on the priority of the Liens in favor of the Agent. No Tax Return
is under audit or examination by any Governmental Authority and no written
notice of such an audit or examination or any written assertion of any claim for
Taxes has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by each Loan Party and each of its Subsidiaries, as
applicable, from their respective employees for all periods in compliance with
the tax, social security and unemployment withholding provisions of Applicable
Law and such withholdings have been timely paid to the respective Governmental
Authorities in accordance with Applicable Law. No Loan Party has been a member
of an affiliated, combined or unitary group other than the group of which a Loan
Party is the common parent or has liability for Taxes of any other person by
contract, as a successor or transferor or otherwise by operation of law.

5.13    Solvency. Both immediately before and after giving effect to (a) the
Loan or Loans made on or prior to the date this representation and warranty is
made or remade, (b) the disbursement of proceeds of such Loan or Loans, and
(c) the payment and accrual of all transaction costs in connection with the
foregoing, with respect to the Loan Parties, on a consolidated basis, (i) the
fair value of the assets of the Loan Parties is greater than the amount of the
liabilities (including disputed, contingent and unliquidated liabilities) of the
Loan Parties as such value is established and such liabilities evaluated,
(ii) the present fair saleable value of the assets of the

 

42



--------------------------------------------------------------------------------

Loan Parties is not less than the amount that will be required to pay the
probable liability on the debts of the Loan Parties as they become absolute and
matured in the ordinary course of business, (iii) the Loan Parties are able to
realize upon their assets and pay their debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature or fall due in
the normal course of business, (iv) none of the Loan Parties intends to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature or fall due, and (v) none of the Loan
Parties is engaged in business or a transaction, or is about to engage in
business or a transaction, for which its property would constitute unreasonably
small capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Loan Parties, consolidated and
projected capital requirements and capital availability thereof.

5.14    Environmental Matters. The on-going operations of each Loan Party and
each of its Subsidiaries comply in all respects with all Environmental Laws,
except such non-compliance which would not reasonably be expected to result in a
Material Adverse Effect. Each Loan Party and each of its Subsidiaries have
obtained, and maintain in good standing, all licenses, permits, authorizations
and registrations required under any Environmental Law and necessary for their
respective ordinary course operations, and each Loan Party and each of its
Subsidiaries are in compliance with all terms and conditions thereof, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. No Loan Party or any of its Subsidiaries or any of
their respective properties or operations is subject to any outstanding written
order from or agreement with any federal, state or local Governmental Authority,
nor subject to any judicial or administrative proceeding, nor subject to any
indemnification agreement respecting any Environmental Law, Environmental Claim
or Hazardous Substance.

5.15    Insurance. Each Loan Party and its properties are insured with
financially sound and reputable insurance companies reasonably satisfactory to
the Required Lenders and the Agent, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Loan Party
operates. Each Loan Party maintains, if available and applicable, fully paid
flood hazard insurance on all fee owned real property that is located in a
special flood hazard area and that constitutes Collateral on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994. A
true and complete listing of such insurance of the Loan Parties as of the
Closing Date, including issuers and coverages, is set forth in Schedule 5.15 of
the Disclosure Letter.

5.16    Information. All information heretofore or contemporaneously herewith
furnished in writing by the Borrower or any other Loan Party to the Agent or the
Lenders for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of the Borrower or any Loan Party to the Agent or the
Lenders pursuant hereto or in connection herewith will be true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which it was made (it being recognized by the
Agent and the Lenders that any projections and forecasts provided by the
Borrower are based on good faith estimates and assumptions believed by the
Borrower to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results
and such differences may be material).

 

43



--------------------------------------------------------------------------------

5.17    Intellectual Property.

(a)    Schedule 5.17(a) of the Disclosure Letter sets forth a true and complete
list of all registered Patents (including patent applications), registered
Trademarks, applications for registration of Trademarks, registered Copyrights
and applications for registration of Copyrights owned by or exclusively licensed
to any Loan Party or any of its Subsidiaries (collectively, the “Registered
Intellectual Property”). Except as set forth on Schedule 5.17(a) of the
Disclosure Letter, a Loan Party or a Subsidiary thereof exclusively owns, free
and clear of all Liens, all right, title and interest in and to, all Registered
Intellectual Property that is indicated on Schedule 5.17(a) of the Disclosure
Letter as owned by such Loan Party or Subsidiary. All of the Registered
Intellectual Property is subsisting, valid and enforceable and, to the
Borrower’s knowledge, will be valid and enforceable (for pending Registered
Intellectual Property). To the Borrower’s knowledge, there are no facts
(including any material prior art not disclosed to the applicable granting
authority in connection with any issued Patents included in the Registered
Intellectual Property) that would invalidate or render unenforceable any issued
Patents included in the Registered Intellectual Property. Borrower has a valid
and enforceable exclusive license to the “Nanotechnology IP” (as defined in the
Meloxicam Transfer Agreement) in accordance with the terms of the Meloxicam
Transfer Agreement.

(b)    No Loan Party or any Subsidiary has received any written notice that the
use or exploitation by such any Loan Party or Subsidiary of any Intellectual
Property owned by or licensed to such Loan Party or Subsidiary, or the use,
manufacture, sale or distribution of any Product, infringes or misappropriates
the Intellectual Property of any third party and, to Borrower’s knowledge, there
is no reasonable basis for any such claim. To the Borrower’s knowledge, there is
no reasonable basis for any claim that the making, having made, use, offer for
sale, import or sale of any Product by Borrower, any Subsidiary or their agents
(or use of any Product in accordance with its intended use) infringes or
misappropriates the Intellectual Property of any third party. Except as listed
on Schedule 5.17(b) of the Disclosure Letter, there are no written claims
(including interferences, oppositions or cancellation actions) against any Loan
Party or any Subsidiary thereof that are presently pending or, to the knowledge
of Borrower, threatened, contesting the validity, ownership or enforceability of
any of the Registered Intellectual Property and, to the knowledge of Borrower,
no third party is infringing or misappropriating any of the Registered
Intellectual Property (excluding patent applications). The Registered
Intellectual Property is not subject to any outstanding order, injunction,
judgment, decree or arbitration award restricting the use thereof. In the last
12 months, no Loan Party or any Subsidiary thereof has taken any action (or
failed to take any action) that has resulted in the loss, lapse, abandonment,
invalidity or unenforceability of any of the Registered Intellectual Property or
any other Intellectual Property owned by any Loan Party or Subsidiary thereof
that is material to its business.

(c)    Except as set forth on Schedule 5.17(c) of the Disclosure Letter, (i) no
Loan Party or any Subsidiary has granted any licenses under Registered
Intellectual Property or any other material Intellectual Property owned by any
Loan Party or any Subsidiary thereof to third parties; and (ii) no Loan Party or
any Subsidiary thereof is party to any contract with any Person that limits or
restricts the use of the Registered Intellectual Property or any other material
Intellectual Property owned by any Loan Party or any Subsidiary thereof that
requires any payments for such use.

 

44



--------------------------------------------------------------------------------

(d)    After the grant of an issued Patent included in the Registered
Intellectual Property, no Loan Party or any of its Subsidiaries has filed any
disclaimer or made or permitted any other voluntary reduction in the scope of
any such issued Patent included in the Registered Intellectual Property. None of
the Patents included in Registered Intellectual Property has been or is
currently involved in any interference, re-examination, opposition, derivation
or other post-grant proceedings and no such proceedings are, to the knowledge of
Borrower, threatened.

(e)    Each Loan Party and each of its Subsidiaries owns, or is licensed or
otherwise has the right to use, all Intellectual Property necessary to conduct
its business as currently conducted. To the Borrower’s knowledge, the conduct
and operations of the businesses of each Loan Party and each of its Subsidiaries
do not and the anticipated Products of the Loan Parties and its Subsidiaries,
upon their commercial release, will not, infringe upon, misappropriate, dilute
or violate any Intellectual Property owned by any other Person. No Loan Party or
any of its Subsidiaries has received any written notice or claim that
(i) asserts any right, title or interest with respect to, or (ii) contests any
right, title or interest of any Loan Party or any of its Subsidiaries in, any
Intellectual Property, any anticipated Products and applications derived or
expected to be derived therefrom, or the development and commercialization of
any Products derived or expected to be derived therefrom. The Intellectual
Property owned by the Loan Parties and their Subsidiaries is sufficient, and
conveys adequate rights, title and interests, for the Borrower, the other Loan
Parties and their Subsidiaries to develop and commercialize their anticipated
Products and Intellectual Property applications.

(f)    Each Loan Party and each of its Subsidiaries (either itself or through
licensees) has (i) used each Trademark owned by it on each and every trademark
class of goods in the ordinary course of business in order to maintain such
Trademark in full force free from any claim of abandonment for non-use in any
class of goods for which registration was obtained, (ii) maintained in the
ordinary course of business the quality of products and services offered under
such Trademark and taken all necessary steps to ensure that all licensed users
of such Trademark maintain as in the past such quality, (iii) used such
Trademark with the appropriate notice of registration and all other notices and
legends required by Applicable Law, (iv) not adopted or used any mark which is
confusingly similar to or a colorable imitation of such Trademark that the
Agent, for its benefit and the benefit of the Lenders, has not obtained a
perfected security interest in and (v) not (and has not permitted any licensee
or sublicensee thereof to have) done any act or omitted to do any act whereby
such Trademark may become invalidated or impaired in any way.

(g)    Each Loan Party and each of its Subsidiaries (either itself or through
licensees) has not done any act, or omitted to do any act, whereby any of its
issued Patents may become forfeited, abandoned or dedicated to the public.

(h)    Each Loan Party and each of its Subsidiaries (either itself or through
licensees) has not acted or omitted to act whereby any portion of its registered
Copyrights may become invalidated or otherwise impaired. Such Loan Party or such
Subsidiary has not (either itself or through licensees) done any act whereby any
portion of its registered Copyrights material to its business may fall into the
public domain as a result of any such act.

 

45



--------------------------------------------------------------------------------

(i)    Each Loan Party (either itself or through licensees) has used proper
statutory notice in connection with the use of each of its Patents, Trademarks
and Copyrights included in the Intellectual Property of such Loan Party.

(j)    Each Loan Party and each of its Subsidiaries has taken all reasonable and
necessary steps, including, without limitation, in any proceeding before the
Patent and Trademark Office, the Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of its Intellectual Property, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the Patent and Trademark Office and the Copyright
Office, the filing of applications for renewal or extension, the filing of
affidavits of use and affidavits of incontestability, the filing of divisional,
continuation, continuation-in-part, reissue, and renewal applications or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings, except where the failure to take such steps would
not reasonably be expected to have a Material Adverse Effect.

(k)    No Loan Party or any of its Subsidiaries (either itself or through
licensees) (i) has abandoned any of its Intellectual Property or (ii) has
abandoned any right to file an application for letters patent, trademark, or
copyright, in each case except where such abandonment would not reasonably be
expected to have a Material Adverse Effect.

(l)    Each Loan Party and each of its Subsidiaries has done all things that are
necessary and proper within such Loan Party’s or such Subsidiary’s power and
control to keep each license of Intellectual Property held by such Loan Party or
such Subsidiary as licensee or licensor in full force and effect.

(m)    Each Loan Party and each of its Subsidiaries has maintained all of its
rights to its Internet Domain Names in full force and effect, except that each
Loan Party and each of its Subsidiaries may elect not to renew any Internet
Domain Name the failure of which would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

5.18    Labor Matters. No Loan Party or any of its Subsidiaries is subject to
any labor or collective bargaining agreement. There are no existing or
threatened strikes, lockouts or other labor disputes involving any Loan Party or
any of its Subsidiaries. Hours worked by and payment made to employees of the
Borrower, the other Loan Parties and any Subsidiary are not in violation of the
Fair Labor Standards Act or any other Applicable Law, rule or regulation dealing
with such matters.

5.19    No Default. No Loan Party or any of its Subsidiaries is in default under
or with respect to any contractual obligation which, individually or together
with all such defaults, would reasonably be expected to have a Material Adverse
Effect.

5.20    Foreign Assets Control Regulations and Anti-Money Laundering.

 

46



--------------------------------------------------------------------------------

5.20.1    OFAC. Each Loan Party and each of its Subsidiaries is and will remain
in compliance in all material respects with all U.S., U.K. and other applicable
economic sanctions laws, executive orders and implementing regulations and
measures, including those promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”) and all applicable anti-money laundering and
counterterrorism financing provisions of the Bank Secrecy Act of 1970 and all
regulations issued pursuant to any of the foregoing (collectively, “Sanctions
Laws”) and have instituted and maintained policies and procedures designed to
promote and achieve compliance with all Sanctions Laws. No Loan Party and no
Subsidiary (i) is a Person designated by the U.S. government on the list of the
Specially Designated Nationals and Blocked Persons (each, an “SDN”) with which a
U.S. Person cannot deal with or otherwise engage in business transactions,
(ii) is a Person who is otherwise the target of U.S. economic sanctions laws
such that a U.S. Person cannot deal or otherwise engage in business transactions
with such Person or (iii) is owned 50% or more, directly or indirectly, or
controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any Person described in clauses (i) or (ii) such that the
entry into, or performance under, this Agreement or any other Investment
Document would be prohibited under U.S. law. Each Loan Party and each of its
Subsidiaries is not currently and will not in the future engage in any
transaction or dealing with any Person that is designated as an SDN or owned 50%
or more, directly or indirectly, individually or in the aggregate, or
controlled, by one or more SDNs.

5.20.2    PATRIOT Act. The Loan Parties and each of their Affiliates are in
compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (b) the PATRIOT Act.

5.20.3    Anti-Corruption Laws. No part of the proceeds of any Loan will be used
directly or indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977 or any anti-corruption and
anti-bribery laws of any other jurisdiction. The Loan Parties and their
Subsidiaries have conducted their business in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977 and other
applicable anti-corruption legislation in other jurisdictions that is applicable
to the Borrower and its Subsidiaries, and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

5.21    Non-Competes. None of the Loan Parties nor any of their executive
officers is subject to a non-compete agreement that prohibits or would
materially interfere with the development, commercialization or marketing of any
Product.

5.22    Material Contracts; Key Agreements.

(a)    Except for the agreements set forth on Schedule 5.22(a) of the Disclosure
Letter (collectively, the “Material Contracts”), as of the Closing Date there
are no (i) employment agreements covering the management of any Loan Party,
(ii) collective bargaining

 

47



--------------------------------------------------------------------------------

agreements or other labor agreements covering any employees of any Loan Party,
(iii) agreements for managerial, consulting or similar services to which any
Loan Party is a party or by which it is bound, (iv) agreements regarding any
Loan Party, its assets or operations or any investment therein to which any of
its equity holders is a party, (v) patent licenses, trademark licenses,
copyright licenses or other lease or license agreements to which any Loan Party
is a party, either as lessor or lessee, or as licensor or licensee (other than
widely-available software subject to “shrink-wrap” or “click-through” software
licenses), (vi) distribution, marketing or supply agreements to which any Loan
Party is a party (in each case with respect to any agreement of the type
described in the preceding clauses (i), (iii), (iv), (v) and (vi) requiring
payment of more than $500,000 in any year), (vii) partnership agreements
pursuant to which any Loan Party is a partner, limited liability company
agreements pursuant to which any Loan Party is a member or manager, or joint
venture agreements to which any Loan Party is a party, (viii) real estate
leases, (ix) agreements between any Loan Party and Recro Pharma, Inc. or any of
its Affiliates, or (x) any other agreements or instruments to which any Loan
Party is a party, in each case the breach, nonperformance or cancellation of
which, would reasonably be expected to have a Material Adverse Effect. Schedule
5.22(a) of the Disclosure Letter sets forth, with respect to each real estate
lease agreement to which any Loan Party is a party as of the Closing Date, the
address of the subject property. The consummation of the transactions
contemplated by the Investment Documents will not give rise to a right of
termination in favor of any party to any Material Contract (other than a Loan
Party) which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(b)    As of the Closing Dates, each Key Agreement (i) is in full force and
effect and is the legal, valid and binding obligation of the parties thereto,
enforceable against the Borrower and the Subsidiaries party thereto and all
other parties thereto in accordance with its terms, (ii) has not been amended or
otherwise modified and (iii) has not suffered a default thereunder. As of the
Closing Date, (A) neither the Borrower nor any of the Subsidiaries is in breach
or in default under any Key Agreement, nor has any of the Borrower or any of the
Subsidiaries taken any action that would permit any other Person party to any
Key Agreement to have, and no such Person otherwise has, any defenses,
counterclaims, termination rights or rights of setoff thereunder and (B) to the
knowledge of the Borrower, no such other Person party to such Key Agreement is
in breach or in default thereunder.

(c)    Borrower has provided to Lender true, correct and complete copies of the
Key Agreements.

5.23    Products.

(a)    Schedule 5.23(a) of the Disclosure Letter accurately and completely lists
all Products and all Governmental Approvals, and each Loan Party has delivered
to Agent and the Lenders a copy of all Governmental Approvals as of the date
hereof and to the extent requested by the Required Lenders or Agent from time to
time in their discretion.

(b)    (i) With respect to any Product or Service being tested, manufactured,
marketed, sold, stored, distributed, or delivered by Loan Parties, the
applicable Loan Party has received (or the applicable, authorized third parties
have received), and such Product or Service is the subject of, all Governmental
Approvals needed in connection with the

 

48



--------------------------------------------------------------------------------

testing, manufacture, marketing, sale, storage, distribution, or delivery of
such Product or Service by or on behalf of Loan Parties as currently conducted.
All such activities have been and are being conducted in material compliance
with Applicable Law including, without limitation, the FD&C Act and the PHSA. No
Product marketed or sold by any Loan Party is adulterated or misbranded as those
terms are defined by FDA. No Loan Party has received any notice from any
applicable Governmental Authority, specifically including the FDA or CMS, that
such Governmental Authority is conducting an investigation or review (other than
a normal routine scheduled inspection) of any Loan Party’s (x) manufacturing
facilities, laboratory facilities, processes for such Product, or any related
sales or marketing activities or the Governmental Approvals related to such
Product, and (y) laboratory facilities, the processes for such Services, or any
related sales or marketing activities or the Governmental Approvals related to
such Services. There are no material deficiencies or violations of Applicable
Laws in relation to the manufacturing, processes, sales, marketing, or delivery
of such Product or Services or the Governmental Approvals related to such
Product or Services, no Governmental Approval has been revoked or withdrawn,
nor, to the best of Borrower’s knowledge, has any such Governmental Authority
issued any order or recommendation stating that the development, testing,
manufacturing, sales or marketing of such Product or Services by or on behalf of
Loan Parties should cease or be withdrawn from the marketplace, as applicable.

5.24    Existing Indebtedness; Investments, Guarantees and Certain Contracts. No
Loan Party (a) has any outstanding Debt, except (i) Debt under the Loan
Documents, and (ii) as set forth on Schedule 5.24 of the Disclosure Letter, or
(b) owns or holds any Capital Stock of, any debt investments in, or has any
outstanding advances to or any outstanding guarantees for the obligations of any
other Person, except as set forth on Schedule 5.24 of the Disclosure Letter.

5.25    Affiliated Agreements. Except as set forth on Schedule 5.25 of the
Disclosure Letter, (i) there are no existing or proposed agreements,
arrangements, understandings or transactions between a Loan Party, on the one
hand, and such Loan Party’s members, managers, managing members, investors,
officers, directors, stockholders, other equity holders, employees, or
Affiliates or any members of their respective families, on the other hand, and
(ii) to each Loan Party’s knowledge, none of the foregoing Persons are directly
or indirectly indebted to or have any direct or indirect ownership or voting
interest in, any Affiliate of such Loan Party or any Person with which such Loan
Party has a business relationship or which competes with such Loan Party.

5.26    Names; Locations of Offices, Records and Collateral; Deposit Accounts.

(a)    No Loan Party has conducted business under or used any name (whether
corporate, partnership or assumed) other than as shown on Schedule 5.26(a) of
the Disclosure Letter. Each Loan Party is the sole owner(s) of all of its names
listed on Schedule 5.26(a) of the Disclosure Letter, and any and all business
done and invoices issued in such names are such Loan Party’s sales, business and
invoices.

(b)    Each Loan Party maintains, and since its formation has maintained,
respective places of business and chief executive offices only at the locations
set forth on Schedule 5.26(b) of the Disclosure Letter or, after the Closing
Date, as additionally disclosed to the Agent and Lenders in writing.

 

49



--------------------------------------------------------------------------------

(c)     Schedule 5.26(c) of the Disclosure Letter lists each Loan Party’s
deposit accounts as of the Closing Date.

5.27    Broker’s or Finder’s Commissions. Except as set forth in Schedule 5.27
of the Disclosure Letter, no broker’s, finder’s or placement fee or commission
will be payable to any broker or agent engaged by any Loan Party or any of its
officers, directors or agents with respect to the Loan or the transactions
contemplated by this Agreement except for fees payable to the Agent and the
Lenders. The amount of any such broker’s, finder’s or placement fee or
commission is set forth on Schedule 5.27 of the Disclosure Letter, such amount
shall be payable in full by a Loan Party on the Closing Date, and no such
amounts shall be payable after the Closing Date. Each Loan Party agrees to
indemnify the Agent and the Lenders and hold each harmless from and against any
claim, demand or liability for broker’s, finder’s or placement fees or similar
commissions, whether or not payable by such Loan Party, alleged to have been
incurred in connection with such transactions.

5.28    Limited Offering of Warrants. The offer and sale of the Warrants are not
required to be registered pursuant to the provisions of Section 5 of the
Securities Act or the registration or qualification provisions of the blue sky
laws of any state. Neither the Borrower nor any agent on the Borrower’s behalf,
has solicited or will solicit any offers to sell all or any part of the
Warrants, to any Person other than to the Lenders so as to bring the sale of the
Warrants, by Borrower within the registration provisions of the Securities Act
or any state securities laws.

5.29    Registration Rights; Issuance Taxes. Except as described in the
Warrants, the Borrower is under no requirement to register under the Securities
Act, or the Trust Indenture Act of 1939, as amended, any of its presently
outstanding securities or any of its securities that may subsequently be issued.
All taxes imposed on the Borrower in connection with the issuance, sale and
delivery of the Warrants have been or will be fully paid, and all laws imposing
such taxes have been or will be fully satisfied by the Borrower.

5.30    Meloxicam IV/IM Assets and Liabilities. Schedule 5.30 to the Disclosure
Letter sets forth as of the Closing Date all of the material assets of the
Borrower and its Subsidiaries related to Meloxicam IV/IM and all material
liabilities related thereto (collectively, the “Meloxicam IV/IM Assets and
Liabilities”).

Section 6.    Affirmative Covenants. Until all Obligations are Paid in Full, the
Borrower agrees that it will:

6.1    Information. Furnish to the Agent and each Lender:

6.1.1    Annual Reports. As soon as available and in any event within 90 days
following the end of each Fiscal Year, beginning with the Fiscal Year ending
December 31, 2020, (i) the consolidated balance sheet of Borrower and its
Subsidiaries as of the end of such Fiscal Year and related consolidated
statements of income, cash flows and stockholders’ equity for such Fiscal Year,
in comparative form with such financial statements as of the end of, and for,
the preceding Fiscal Year, and notes thereto, all prepared in accordance with
GAAP and accompanied by an opinion of KPMG or other independent public
accountants of recognized national standing (which opinion shall not be
qualified as to scope) stating that such financial

 

50



--------------------------------------------------------------------------------

statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
as of the dates and for the periods specified in accordance with GAAP and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations of Borrower and its Subsidiaries for such
Fiscal Year, as compared to amounts for the previous Fiscal Year (it being
understood that the information required by clauses (i) and (ii) may be
furnished in the form of a Form 10-K filed with the SEC via the EDGAR System).

6.1.2    Quarterly Reports. As soon as available and in any event within 45 days
following the end of each Fiscal Quarter of each Fiscal Year, beginning with the
Fiscal Quarter ending March 31, 2020, (i) the consolidated balance sheet of
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and related
consolidated statements of income and cash flows for such Fiscal Quarter and for
the then elapsed portion of the Fiscal Year, in comparative form with the
consolidated statements of income and cash flows for the comparable periods in
the previous Fiscal Year, and notes thereto, all prepared in accordance with
GAAP and accompanied by a certificate of the chief financial officer of Borrower
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries as of the date and for the periods specified
in accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in Section 6.1.1, subject to normal
year-end audit adjustments, (ii) a narrative report and management’s discussion
and analysis, of the financial condition and results of operations for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, as compared to
the comparable periods in the previous Fiscal Year, and (iii) a report of the
cash balances of the Borrower and its Subsidiaries for each month during such
Fiscal Quarter (it being understood that the information required by clauses
(i) and (ii) of this Section 6.1.2 may be furnished in the form of a Form 10-Q
filed with the SEC via the EDGAR System).

6.1.3    Compliance Certificate. Contemporaneously with the furnishing of the
financial statements required pursuant to Sections 6.1.1 and 6.1.2, a duly
completed Compliance Certificate signed by the chief financial officer of the
Borrower to the effect that such officer has not become aware of any Event of
Default or Default that has occurred and is continuing or, if there is any such
Event of Default or Default, describing it and the steps, if any, being taken to
cure it, and providing such other information as required thereby.

6.1.4    Revenues. As soon as practicable, and in any event not later than 45
days the end of each Fiscal Quarter, a historical drug-by-drug breakdown of
revenues and cost of goods sold for such Fiscal Quarter.

6.1.5    Board Minutes. As soon as practicable, (a) and in any event not later
than four weeks after each meeting of the Board, copies of the draft minutes of
such meeting together with copies of the board packets provided to the Board in
connection with each such meeting and (b) copies of the final minutes after
approval thereof by the Board; provided that the Borrower may (i) redact minutes
describing the discussions of any debt refinancing of the Obligations by the
Board and (ii) exclude any material that is legally privileged where disclosure
of such material to the Lenders would reasonably risk the loss of that privilege
or which is subject to confidentiality obligations which would be contravened by
such disclosure to the Lender; provided, in each case, that any such exclusion
shall apply only to such portion of the material

 

51



--------------------------------------------------------------------------------

which would be required to preserve such privilege or confidentiality and not to
any other portion thereof and the Borrower shall promptly provide to the Lenders
a general description, which shall be true and correct in all material respects,
of any such excluded materials.

6.1.6    Notice of Default; Litigation; ERISA Matters. Promptly (and in any
event within five Business Days) upon becoming aware of any of the following,
written notice describing the same and the steps being taken by the Borrower or
the applicable Loan Party affected thereby with respect thereto:

(a)    the occurrence of an Event of Default or a Default;

(b)    any event or circumstances that has resulted or would reasonably be
expected to result in a Material Adverse Effect;

(c)    any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by the Borrower to the Lenders which has been
instituted or, to the knowledge of the Borrower, is threatened in writing
against any Loan Party or any of its Subsidiaries which would reasonably be
expected to have a Material Adverse Effect;

(d)    the incurrence of any liability with respect to any Benefit Plan by any
of the Loan Parties or any of their respective ERISA Affiliates;

(e)    any judgment, order or decree for the payment of money which has been
rendered against any Loan Party or any of its Subsidiaries and which
individually or in the aggregate with all such other judgments, orders or
decrees totals $200,000 or more;

(f)    any cancellation or material change in coverage in any insurance
maintained by the Borrower or any other Loan Party;

(g)    any other event (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim, (ii) any violation or noncompliance
with any Applicable Law or (iii) any breach or nonperformance of, or any default
under, any contractual obligation of any Loan Party or any of its Subsidiaries),
in all cases which would reasonably be expected to have a Material Adverse
Effect;

(h)    within 45 days following the end of each Fiscal Quarter (i) entry into,
or amendment or termination of, any Key Agreement (except to the extent such
entry into, or amendment or termination of, a Key Agreement is disclosed in a
public filing made with the SEC), and (ii) copies of any material notices and
royalty reports in relation to any Key Agreement;

(i)    copies of all material communication as well as other material documents
received by any Loan Party from the FDA, CMS, DEA, or any other Governmental
Authority (including, without limitation, the Securities and Exchange
Commission);

(j)    to the extent that it would reasonably be expected to result in a
Material Adverse Effect (i) any suspension, revocation, cancellation or
withdrawal of an Governmental Approval required for any Loan Party, is
threatened or there is any basis for believing that such Governmental Approval
will not be renewable upon expiration or will be

 

52



--------------------------------------------------------------------------------

suspended, revoked, cancelled or withdrawn, (ii) any clinical trials sponsored
by or on behalf of any Loan Party is placed on full or partial clinical hold by
FDA, or otherwise suspended or terminated by FDA or any institutional review
board (IRB) or ethics committee, (iii) any Loan Party enters into any consent
decree or order pursuant to any of the FD&C Act, the PHSA, all regulations
implemented by FDA thereunder or all applicable guidance documents issued by
FDA, or becomes a party to any judgment, decree or judicial or administrative
order pursuant to any of the FD&C Act, the PHSA, all regulations implemented by
FDA thereunder or all applicable guidance documents issued by FDA, (iv) receipt
of any written notice or other written communication from the FDA alleging
non-compliance with any applicable FDA Law and Regulation, (v) any Loan Party
initiates a recall of any Product, (vi) the occurrence of any violation of any
FDA Law and Regulation by any Loan Party in the product development efforts,
submissions, production, manufacturing, advertising, promotion, adverse event
reporting, record keeping and reports to FDA that would reasonably be expected
to require or lead to an investigation, corrective action or enforcement,
regulatory or administrative action, (vii) receipt by any Loan Party of a
Warning Letter, Untitled Letter, Form FDA 483, or any other written notice from
FDA alleging non-compliance with Applicable Law, (viii) the occurrence of any
civil or criminal proceedings relating to any Loan Party or any of their
respective employees, which involve a matter within or related to the FDA’s
jurisdiction, (ix) any officer, employee or agent of any Loan Party is convicted
of any crime or has engaged in any conduct for which debarment is mandated or
permitted by 21 U.S.C. § 335a, or (x) any officer, employee or agent of any Loan
Party is been convicted of any crime or engaged in any conduct for which such
Person could be excluded from participating in the federal health care programs
under Section 1128 of the Social Security Act or any similar law or regulation;

(k)    any proposal by a Governmental Authority to compulsorily acquire or
resume any of its assets;

(l)    any declaration, order or deemed order for disqualification or
restriction under the Companies Act including Part 14, Chapters 3 and 4 and any
notice under the Irish Companies Act including Part 14, Chapter 5, regarding a
disqualification or restriction undertaking in respect of any director of the
Irish Guarantor, or any similar event under any analogous legislation;

(m)    of any notice received by the Irish Guarantor under Section 1002 of the
Irish Taxes Consolidation Act 1997 or any analogous legislation.

6.1.7    Budgets. As soon as practicable, and in any event within 90 days
following the end of each Fiscal Year, a quarterly budget of the Borrower and
its Subsidiaries for the current Fiscal Year (including a quarterly working
capital and capital expenditure budget and a quarterly projections of revenue
and EBITDA) prepared in a manner satisfactory to the Required Lenders,
accompanied by a certificate of the chief financial officer of the Borrower to
the effect that (a) such budget was prepared by the Borrower in good faith,
(b) the Borrower has a reasonable basis for the assumptions contained in such
budget and (c) such budget has been prepared in accordance with such
assumptions.

6.1.8    Reports to Governmental Authorities and Shareholders. (a) Promptly upon
receipt by any Loan Party thereof, copies of all regular, periodic or special

 

53



--------------------------------------------------------------------------------

inspection reports relating to any Loan Party’s manufacturing facilities
(including, without limitation, any FDA Form 483 reports), and (b) promptly
following Agent’s or the Required Lenders’ request, copies of (i) all other
regular, periodic or special reports of each Loan Party filed with any
Governmental Authority, (ii) all registration statements (or such equivalent
documents of each Loan Party filed with any Governmental Authority) and
(iii) all proxy statements or other communications made to the holders of any
Loan Party’s Capital Stock generally (it being understood that the information
required by clauses (b) (i), (ii) and (iii) of this Section 6.1.8 may be
furnished, if applicable, in the form of a their respective Forms filed with the
SEC via the EDGAR System).

6.1.9    Updated Schedules to the U.S. Security Agreement. Contemporaneously
with the furnishing of each annual audit report pursuant to Section 6.1.1,
updated versions of the schedules to the U.S. Security Agreement showing
information as of the date of such audit report (it being agreed and understood
that this requirement shall be in addition to the notice and delivery
requirements set forth in the U.S. Security Agreement).

6.1.10    Milestone Payments. Promptly (and in any event within five Business
Days) notice of the payment by the Borrower or any Subsidiary of any milestone
payment under the Meloxicam Acquisition Agreement.

6.1.11    Liquidity Accounts. Promptly (and in any event within three Business
Days) notice of the decrease in the aggregate balance of cash in the Liquidity
Accounts to be less than $5,000,000.

6.1.12    Amortization Date and Maturity Date Extension. By July 12, 2022, a
duly executed certificate signed by an executive officer of the Borrower
certifying as to the EBITDA for the consecutive 12-month period ending on or
immediately prior to May 29, 2022 and certifying as to whether the Amortization
Date and the Maturity Date have been extended as a result of the EBITDA for such
12-month period in accordance with the definitions of such terms.

6.1.13    Other Information. Promptly from time to time, such other information
concerning the Borrower and any of its Subsidiaries as the Required Lenders or
the Agent may reasonably request, including copies of unredacted agreements
entered into by a Loan Party or any of its Subsidiaries.

Notwithstanding anything contained in this Section 6.1 to the contrary, each of
the Agent and any Lender (in their sole discretion) shall have the option at any
time to elect not to require the Borrower to deliver any or all of the
information required by this Section 6.1 to such Person, which such election, if
exercised by the Agent or any Lender, shall be provided in writing by the Agent
or such Lender to the Borrower.

6.2    Books; Records; Inspections.

(a)    Keep, and cause each Loan Party and each of its Subsidiaries to keep, its
books and records in accordance with sound business practices sufficient to
allow the preparation of financial statements in accordance with GAAP.

 

54



--------------------------------------------------------------------------------

(b)    Permit, and cause each other Loan Party to permit, at reasonable times
during business hours and with reasonable prior notice, the Agent, the Lenders,
or any representative of the foregoing to: (i) inspect (at the sole expense of
the Borrower) the properties and operations of the Borrower or any such Loan
Party; (ii) visit any or all of its offices, to discuss its financial matters
with its directors or officers and its independent auditors, if any (and the
Borrower hereby authorizes such independent auditors, if any, to discuss such
financial matters with the Lenders or the Agent or any representative thereof so
long as a representative of the Borrower is given the opportunity to be present
at such discussions), (iii) examine (and, at the expense of the Borrower,
photocopy extracts from) any of its books or other records; and (iv)(A) inspect
(at the sole expense of the Borrower) the Collateral and other tangible assets
of the Borrower or any such Loan Party, (B) perform appraisals of the equipment
of the Borrower or any such Loan Party, and (C) inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
any Collateral, for purposes of or otherwise in connection with conducting a
review, audit or appraisal of such books and records. The Borrower will pay the
Lenders the reasonable and documented out-of-pocket costs and expenses of any
audit or inspection of the Collateral promptly after receiving the invoice;
provided that the Borrower shall not be required to reimburse the Lenders for
the foregoing expenses relating to more than one such inspection or audit in any
calendar year unless an Event of Default has occurred and is continuing, in
which event Borrower shall be required to reimburse Lender for any and all of
the foregoing expenses. Notwithstanding anything contained in this
Section 6.2(b) to the contrary, if an Event of Default shall have occurred and
be continuing or any Lender believes in good faith that such inspections are
necessary to preserve or protect the Collateral, then the Agent, the Lenders, or
any representative of any of the foregoing may take any of the actions specified
in clauses (i) through (iv) of this Section 6.2(b) without prior notice to the
Borrower, but shall endeavor in good faith to provide the Borrower subsequent
notice.

6.3    Maintenance of Property; Insurance.

(a)    Keep, and cause each other Loan Party and each of its Subsidiaries to
keep, all property useful and necessary in the business of the Borrower, such
other Loan Party or such Subsidiary in good working order and condition,
ordinary wear and tear excepted, and maintain, and cause each other Loan Party
to maintain, its Intellectual Property in accordance with the provisions of the
Collateral Documents.

(b)    Maintain, and cause each other Loan Party and each of its Subsidiaries to
maintain, with responsible insurance companies, such insurance coverage as shall
be required by Applicable Laws, and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated; provided that in any event, such insurance shall insure
against all risks and liabilities of the type insured against as of the Closing
Date and shall have insured amounts no less than, and deductibles no higher
than, those amounts provided for as of the Closing Date, unless cost
prohibitive. Without limiting the foregoing, (i) maintain, if available and
applicable, fully paid flood hazard insurance on all fee owned real property
that is located in a special flood hazard area and that constitutes Collateral,
on such terms and in such amounts as reasonably required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Agent or the
Required Lenders, (ii) furnish to the Agent and the Lenders evidence of the
renewal (and payment of renewal premiums therefor)

 

55



--------------------------------------------------------------------------------

of all insurance policies prior to the expiration or lapse thereof and
(iii) furnish to the Agent and the Lenders prompt written notice of any
redesignation of any such improved fee owned real property into or out of a
special flood hazard area. Upon request of the Agent or the Required Lenders and
to the extent not previously delivered to the Agent or the Lenders, the Borrower
shall furnish to the Agent and the Lenders a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by the
Borrower and each other Loan Party. The Borrower shall cause each issuer of an
insurance policy to provide the Agent and the Lenders with an endorsement
(i) showing the Agent as a lenders’ loss payee with respect to each policy of
property or casualty insurance and naming the Agent as an additional insured
with respect to each policy of liability insurance, (ii) providing that 30 days’
notice will be endeavored to be given to the Agent prior to any cancellation of
such policy and (iii) reasonably acceptable in all other respects to the Agent
and the Required Lenders.

(c)    Unless the Borrower provides the Agent and the Lenders with evidence of
the continuing insurance coverage required by this Agreement, the Required
Lenders may purchase insurance (to the extent of such insurance coverage as
shall be required by clause (b) above) at the Borrower’s expense to protect the
Agent’s and the Lenders’ interests in the Collateral. This insurance may, but
need not, protect the Borrower’s and each other Loan Party’s interests. The
coverage that the Required Lenders purchase may, but need not, pay any claim
that is made against the Borrower or any other Loan Party in connection with the
Collateral. If the Required Lenders purchase insurance for the Collateral, as
set forth above, the Borrower will be responsible for the costs of that
insurance, including interest and any other charges that may be imposed with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. If determined by the Required Lenders in their sole
discretion, the costs of such insurance may be added to the principal amount of
either Loan owing hereunder as determined by the Required Lenders in their sole
discretion.

(d)    To, and to cause each Loan Party and each of its Subsidiaries to: (i) use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of the Intellectual Property that is material to its business;
(ii) promptly advise the Agent and the Lenders in writing of any infringement of
which it is aware by a third party of any such Intellectual Property; and
(iii) not allow any Intellectual Property material to its business to be
abandoned, forfeited or dedicated to the public without the Agent’s prior
written consent, except where the abandonment, forfeiture or dedication to the
public would not reasonably be expected to have a Material Adverse Effect.

6.4    Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities. (a) Comply, and cause each other Loan Party and each of its
Subsidiaries to comply, with all Applicable Laws and all indentures, agreements
and other instruments binding upon it or its property, except where failure to
comply would not reasonably be expected to have a Material Adverse Effect;
(b) without limiting clause (a) above, ensure, and cause each other Loan Party
and each of its Subsidiaries to ensure, that neither any Loan Party nor any of
its Subsidiaries, nor any Person who owns a controlling interest in or otherwise
controls a Loan Party or one of its Subsidiaries is or shall be (i) listed on
the Specially Designated Nationals and Blocked Person List maintained by OFAC,
the United States Department of the Treasury, or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation or (ii) a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot

 

56



--------------------------------------------------------------------------------

lawfully deal or otherwise engage in business transactions with such Person;
(c) without limiting clause (a) above, ensure that neither any Loan Party nor
any of its Subsidiaries will engage in any dealing or transaction with any
Person that is (i) the target of Sanction Laws, except to the extent such
dealing or transaction is (A) authorized or not prohibited by U.S. law as to a
U.S. Person and (B) lawful under any other Applicable Law, or (ii) designated as
an SDN or owned 50% or more, directly or indirectly, individually or in the
aggregate, or controlled, by one or more SDNs; (d) without limiting clause
(a) above, comply and cause each other Loan Party and each of its Subsidiaries
to comply, with all Sanctions Laws; and (e) timely prepare and file all Tax
Returns required to be filed by Applicable Law and pay, and cause each other
Loan Party and each of its Subsidiaries to pay, prior to delinquency, all Taxes
against them or any of their property, as well as claims of any kind which, if
unpaid, could become a Lien on any of their property; provided that the
foregoing shall not require the Borrower, any other Loan Party or any of their
Subsidiaries to pay any such Tax or charge so long as (1) it shall promptly
contest the validity thereof in good faith by appropriate proceedings, (2) it
shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (3) any related Lien shall have no effect on the
priority of the Liens in favor of the Agent.

6.5    Maintenance of Existence. Maintain and preserve, and (subject to
Section 7.4) cause each other Loan Party and each of its Subsidiaries to
maintain and preserve, (a) its existence and, other than in the case of the
Irish Guarantor, good standing (as applicable) in the jurisdiction of its
organization and (b) its qualification to do business and good standing (as
applicable) in each jurisdiction where the nature of its business makes such
qualification necessary.

6.6    Governmental Approvals. Obtain and keep in full force and effect all
Governmental Approvals (a) relating to each Product and (b) necessary for the
performance by the Borrower and its Subsidiaries of their obligations under the
Investment Documents. The Borrower shall promptly provide the Agent and the
Lenders copies of any and all Governmental Approvals obtained by the Borrower or
any of its Subsidiaries relating to Meloxicam IV/IM.

6.7    Environmental Matters. If any release or disposal of Hazardous Substances
shall occur or shall have occurred on or from any Real Estate of any Loan Party
or any of its Subsidiaries, cause, or direct the applicable Loan Party or
Subsidiary to cause, the prompt containment and removal of such Hazardous
Substances and the remediation of such Real Estate as is necessary to comply
with all Environmental Laws except as would not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, the
Borrower shall, and shall cause each other Loan Party and Subsidiary to, comply
with each Applicable Law and judicial or administrative order requiring the
performance at any Real Estate by any Loan Party or any of its Subsidiaries of
activities in response to the release or threatened release of a Hazardous
Substance. If any violation of any Environmental Law shall occur or shall have
occurred at any real property or any other assets of any Loan Party or any of
its Subsidiaries or otherwise in connection with their operations, the Borrower
shall cause, or direct the applicable Loan Party or Subsidiary to cause, the
prompt correction of such violation.

6.8    Further Assurances.

(a)    Further Assurances. Promptly upon request by the Required Lender or
Agent, take, and cause each other Loan Party and each of its Subsidiaries to
take, such additional

 

57



--------------------------------------------------------------------------------

actions as the Required Lenders or Agent may reasonably require from time to
time in order (i) to subject to the Liens created by any of the Collateral
Documents any of the properties, rights or interests, whether now owned or
hereafter acquired, covered or intended to be covered by any of the Collateral
Documents, (ii) to perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and the Liens intended to be created thereby,
and (iii) to assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Agent and the Lenders the rights granted or now or hereafter
intended to be granted to the Agent and the Lenders under any Loan Document.

(b)    Additional Subsidiaries. Without limiting the generality of the foregoing
and except as otherwise approved in writing by the Required Lenders (such
approval not to be unreasonably withheld with respect to any future Foreign
Subsidiary unless the Required Lenders determine in their sole discretion that
such exception would adversely affect the value of the assets securing the
Obligations or the Agent’s Lien on the assets securing the Obligations, the
business, properties, condition (financial or otherwise) or prospects of the
Loan Parties or the prospect of repayment of any portion of the Obligations in a
material respect and it being understood that the Required Lenders may require
amendments to this Agreement and the other Loan Documents as a condition to
approval), cause, and cause each of the Loan Parties to cause, each of their
Subsidiaries (including any such Subsidiary formed or acquired after the Closing
Date (pursuant to a Permitted Acquisition or otherwise), upon the formation or
acquisition of such Subsidiary or at such later time as may be agreed by the
Required Lenders in their reasonable discretion), to guaranty the Obligations
and cause each such Subsidiary to grant to the Agent, for the benefit of the
Agent and the Lenders, a first priority security interest in, all of such
Subsidiary’s property to secure such guaranty, in each case pursuant to the
execution and delivery of a joinder to each applicable Collateral Document and
such other documents as may be reasonably requested by the Required Lenders in
order to create, perfect, establish the first priority of or otherwise protect
any Lien purported to be covered by any Collateral Document or otherwise to
effect the intent that such Subsidiary shall become bound by all of the terms,
covenants and agreements contained in the Loan Documents and that all property
and assets of such Subsidiary (to the extent of such Subsidiary’s ownership
interest in such property and subject to the exceptions to the other Loan
Parties under the Loan Documents) shall become Collateral for the Obligations,
each in form and substance reasonably satisfactory to the Agent and the Required
Lenders, including (i) the execution and delivery of guaranties, security
agreements, pledge agreements, Mortgages and such other real property
deliverables as may be required by the Required Lenders with respect to any Real
Estate, deeds of trust, financing statements and other documents, and the filing
or recording of any of the foregoing (including any of the foregoing necessary
to create or perfect a Lien under the laws of any jurisdiction in which any Loan
Party is organized, incorporated or formed or any Collateral is located) and
(ii) such opinions of counsel as the Required Lenders may reasonably request.
Furthermore and except as otherwise approved in writing by the Required Lenders
and the Borrower shall, and shall cause each of its Subsidiaries (including, any
such Subsidiary formed or acquired after the Closing Date) to upon the formation
or acquisition of such Subsidiary or at such later time as may be agreed by the
Required Lenders in their reasonable discretion, pledge all of the Capital Stock
of each of its Subsidiaries to the Agent, for its benefit and the benefit of the
Lenders, to secure the Obligations, including by the delivery of certificated
securities (if any) and other Collateral with respect to which perfection is
obtained by possession, in each case pursuant to documents in form and substance
reasonably satisfactory to the Required Lenders. In connection with each pledge
of Capital Stock that is certificated, as promptly as practicable, the

 

58



--------------------------------------------------------------------------------

Borrower and each other Loan Party shall simultaneously with the execution of
the foregoing pledge documentation deliver, or cause to be delivered, to the
Agent, irrevocable proxies and transfer/stock powers or assignments, as
applicable, duly executed in blank, in each case pursuant to documents in form
and substance satisfactory to the Required Lenders.

(c)    Collateral Access Agreements. The Borrower and each other Loan Party
shall be under an ongoing obligation to use commercially reasonable efforts
obtain a Collateral Access Agreement from (i) Integrated Commercialization
Solutions, LLC, (ii) Sharp Packaging Solutions, and (iii) each other lessor of
each leased property and bailee other than APIL in possession of any Collateral
with respect to each location where any Collateral with a fair market value in
excess of $500,000 is stored or located at such location, which Collateral
Access Agreement shall be in form and substance reasonably satisfactory to the
Required Lenders and the Agent.

(d)    Intellectual Property. Without limiting the requirements of the
Collateral Documents, in the event that any Loan Party shall acquire, develop,
or otherwise obtain, register or seek to register any Patent, Copyright,
Trademark, or other Intellectual Property with any United States Governmental
Authority, or obtain, register or seek to register any application for, or
license in respect of, any of the foregoing, the Borrower shall notify the Agent
and the Lenders, in the case of an application to register a Copyright, within
fifteen Business Days thereof, and in the case of any other application seeking
to register or apply for Intellectual Property, on a quarterly basis
concurrently with the delivery of the reports required under Section 6.1.2, and
shall promptly thereafter execute and deliver to the Agent, for its benefit and
the benefit of the Lenders, such Intellectual Property security agreements,
other Collateral Documents or other documents as the Agent and the Required
Lenders may request in order to secure and perfect the security interest in
respect of such Intellectual Property.

(e)    Registered Intellectual Property. The Borrower shall (i) take any and all
actions, and prepare, execute, deliver and file any and all agreements,
documents and instruments, that are necessary to preserve and maintain the
Registered Intellectual Property, including payment of applicable maintenance
fees or annuities, and (ii) prosecute any corrections, substitutions, reissues,
reviews and reexaminations of issued Patents included in the Registered
Intellectual Property, except where the failure to take any such action or the
failure to prosecute would not reasonably be expected to have a Material Adverse
Effect.

(f)    After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any fee interest in any real property
(wherever located) (each such interest being a “New Facility”) with a Current
Value (as defined below) in excess of $500,000, immediately so notify the Agent
and the Lenders in writing, setting forth with specificity a description of the
interest acquired, the location of the real property, any structures or
improvements thereon and either an appraisal or such Loan Party’s good-faith
estimate of the current value of such real property (for purposes hereof, the
“Current Value”). The Required Lenders shall notify such Loan Party whether they
intend to require a Mortgage (and any other real property deliverables) with
respect to such New Facility. Upon receipt of a notice requesting a Mortgage (or
any other real property deliverables), the Person that has acquired such New
Facility shall within 30 days furnish the same to the Agent and the Required
Lenders, in a form reasonably satisfactory to the Required Lenders. The Borrower
shall pay all fees and expenses, including reasonable and documented attorneys’
fees and expenses, and all title insurance charges and premiums, in connection
with each Loan Party’s obligations under this Section 6.8(f).

 

59



--------------------------------------------------------------------------------

6.9    Compliance with Health Care Laws.

(a)    Without limiting or qualifying Section 6.4 or any other provision of this
Agreement, each Loan Party will comply, and will cause each other Loan Party to
comply, in all material respects with all applicable Health Care Laws relating
to the operation of such Person’s business, except where failure to comply would
not reasonably be expected to have a Material Adverse Effect.

(b)    Each Loan Party will maintain, and will cause each other Loan Party to
maintain, all records required to be maintained by any Governmental Authority or
otherwise under the Health Care Law.

(c)    Each Loan Party will, and will cause each other Loan Party to:

(i)    Keep in full force and effect all Governmental Approvals required to
operate such Person’s business under applicable Health Care Laws (including,
without limitation, the FDA Authorization) and maintain any other qualifications
necessary to conduct, arrange for, administer, provide services in connection
with or receive payment for, any clinical research services, except to the
extent such failure to keep in full force and effect or maintain would not
reasonably be expected to have a Material Adverse Effect.

(ii)    Promptly furnish or cause to be furnished to the Agent and the Lenders,
with respect to matters that would reasonably be expected to have a Material
Adverse Effect, (w) copies of all material reports of
investigational/inspectional observations issued to and received by the Loan
Parties or any of their Subsidiaries, and issued by any Governmental Authority
relating to such Person’s business, (x) copies of all material establishment
investigation/inspection reports (including, but not limited to, FDA Form 483s)
issued to and received by Loan Parties or any of their Subsidiaries and issued
by any Governmental Authority, (y) copies of all material warning letters,
untitled letters, similar enforcement letters, as well as other material
documents received by Loan Parties or any of their Subsidiaries from the FDA,
CMS, DEA, or any other Governmental Authority relating to or arising out of the
conduct applicable to the business of the Loan Parties or any of their
Subsidiaries that asserts past or ongoing non-compliance with any Health Care
Law, the FD&C Act, the PHSA, or any other applicable foreign, federal, state or
local law or regulation of similar import and (z) notice of any material
investigation or material audit or similar proceeding by the FDA, DEA, CMS, or
any other Governmental Authority.

(iii)    Promptly furnish or cause to be furnished to the Agent and the Lenders,
with respect to matters that would reasonably be expected to have a Material
Adverse Effect, (in such form as may be reasonably required by Agent and the
Required Lenders) copies of all non-privileged, reports, correspondence,
pleadings and other communications relating to any matter that could lead to the
loss, revocation or suspension (or threatened loss, revocation or suspension) of
any material Governmental Approvals or of any

 

60



--------------------------------------------------------------------------------

material qualification of any Loan Party or Subsidiary, provided, that any
internal reports to a Person’s compliance “hot line” which are promptly
investigated and determined to be without merit need not be reported.

(iv)    Promptly furnish or cause to be furnished to the Agent and the Lenders
notice of all fines or penalties in an amount exceeding $250,000 individually or
in the aggregate imposed by any Governmental Authority under any Health Care Law
against any Loan Party or any of its Subsidiaries.

(v)    Promptly furnish or cause to be furnished to the Agent and the Lenders
notice of all material allegations by any Governmental Authority (or any agent
thereof) of fraudulent activities of any Loan Party or any of its Subsidiaries
in relation to the provision of clinical research or related services.

Notwithstanding anything to the contrary in any Loan Document, no Loan Party or
any of its Subsidiaries shall be required to furnish to Agent or any Lender
patient-related or other information, the disclosure of which to Agent or such
Lender is prohibited by any applicable law.

6.10    Conference Calls. After delivery of the financial statements pursuant to
Sections 6.1.1 and 6.1.2, at the request of the Agent or any Lender, cause the
chief financial officer of the Borrower to participate in conference calls with
the Agent and the Lenders to discuss, among other things, the financial
condition of the Loan Parties and any financial or earnings reports.

6.11    Hurdle Notices. As promptly as practicable, and in any event within 15
Business Days after the satisfaction of any Hurdle, the Borrower shall deliver
to Agent and the Lenders the applicable Hurdle Notice.

6.12    Payment of Debt. Except as otherwise prescribed in the Loan Documents,
each Loan Party shall pay, discharge or otherwise satisfy when due and payable
(subject to applicable grace periods and, in the case of trade payables, to
ordinary course of payment practices) all of its obligations and liabilities,
except when the amount or validity thereof is being contested in good faith by
appropriate proceedings and appropriate reserves shall have been made in
accordance with GAAP consistently applied.

6.13    Irish Financial Assistance. The Irish Guarantor shall comply in all
respects with Section 82 of the Irish Companies Act and any equivalent
legislation in other jurisdictions including in relation to the execution of the
Loan Documents and payment of amounts due under this Agreement.

6.14    Post-Closing Obligations.

(a)    Use commercially reasonable efforts for 30 Business Days following the
date of service of such notice to obtain an acknowledgement of a notice of
assignment of each bank account held by the Irish Guarantor from the deposit
bank holding such bank account pursuant to the Irish Security Agreement.

(b)    Deliver to the Agent and the Lenders, within 30 days after the Closing
Date (or such later date as the Required Lenders may approve in their sole
discretion), in

 

61



--------------------------------------------------------------------------------

form and substance satisfactory to the Required Lenders and the Agent (and, as
applicable, duly executed by all Persons named as parties thereto) a Control
Agreement for the Liquidity Accounts and each other deposit account and
securities account maintained by any Loan Party (other than Excluded Accounts).

(c)    Deliver to the Agent, within 30 days after the Closing Date (or such
later date as the Required Lenders may approve in their sole discretion), the
original stock or other equity certificates representing the Capital Stock of
Baudax Bio N.A. LLC and the Irish Guarantor pledged under the Collateral
Documents, together with undated transfer powers in blank.

(d)    Deliver to the Agent, within 15 days after the Closing Date (or such
later date as the Required Lenders may approve in their sole discretion), the
insurance endorsements required by Section 6.3(b).

Section 7.    Negative Covenants. Until the Obligations are Paid in Full, the
Borrower agrees that, unless at any time the Required Lender shall otherwise
expressly consent in writing (such consent to be able to be withheld in the
Required Lenders’ sole discretion), it will:

7.1    Debt. Not, and not suffer or permit any Loan Party or any other
Subsidiary, to, create, incur, assume or suffer to exist any Debt, except:

(a)    Obligations under this Agreement and the other Loan Documents;

(b)    Debt in respect of Finance Leases and purchase money Debt, in each case
incurred in the ordinary course of business for the purpose of financing all or
any part of the cost of acquiring, repair, construction or improvement of fixed
or capital assets; provided that (i) the aggregate principal amount of all such
Debt at any time outstanding shall not exceed (A) $200,000 or (B) if the
Borrower shall have borrowed Loans in the principal amount of $20,000,000 or
more, then $1,000,000, and (ii) the principal amount of such Debt does not
exceed the lower of the cost or fair market value of the property so acquired or
built or of such repairs or improvements financed with such Debt (each measured
at the time of such acquisition, repair, improvement or construction is made;

(c)    Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Debt is extinguished within two
Business Days of notice to the Borrower or the relevant Subsidiary of its
incurrence;

(d)    PPP Indebtedness;

(e)    Debt of Loan Parties consisting of unpaid insurance premiums (not in
excess of one year’s premiums) owing to insurance companies and insurance
brokers incurred in connection with financing of insurance premiums in the
ordinary course of business;

(f)    Debt in respect of netting services, overdraft protections and other like
services, in the ordinary course of business;

 

62



--------------------------------------------------------------------------------

(g)    Unsecured intercompany Debt among any of the Loan Parties permitted under
Section 7.10; and

(h)    other unsecured Debt in an aggregate principal amount not to exceed
$100,000 at any time outstanding.

7.2    Liens. Not, and not suffer or permit any Loan Party or any other
Subsidiary to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

(a)    Liens arising under the Loan Documents;

(b)    Liens for Taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty, or being diligently contested in good
faith by appropriate proceedings and for which it maintains adequate reserves in
accordance with GAAP and the execution or other enforcement of which is
effectively stayed, provided that such Lien shall have no effect on the priority
of the Liens in favor of the Agent;

(c)    (i) Liens of carriers, warehousemen, mechanics, customs brokers,
landlords and materialmen and other similar Liens imposed by law so long as such
Liens attach only to inventory securing liabilities in an aggregate amount not
to exceed (A) $500,000 or (B) if the Borrower shall have borrowed Loans in the
principal amount of $20,000,000 or more, then $1,000,000, which are not at the
time delinquent or thereafter payable without penalty, or which are being
diligently contested in good faith by appropriate proceedings which proceedings
have the effect of preventing the forfeiture or sale of the property subject
thereto and (ii) Liens consisting of pledges or deposits incurred in connection
with worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations for sums not overdue or
being diligently contested in good faith by appropriate proceedings and not
involving any deposits or advances or borrowed money or the deferred purchase
price of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP;

(d)    Liens existing as of the Closing Date and described in Schedule 7.2 of
the Disclosure Letter;

(e)    Liens securing Debt permitted by Section 7.1(b); provided, however, that
any such Lien (i) attaches only to the property being leased or financed and any
accessions thereto and proceeds thereof and (ii) attaches to such property
within 20 days of the acquisition thereof and attaches solely to the property so
acquired and any accessions thereto and proceeds thereof;

(f)    attachments, appeal bonds, judgments and other similar Liens in
connection with judgments the existence of which do not constitute an Event of
Default;

(g)    easements, encroachments, rights of way, leases, subleases, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of the
Borrower or any Subsidiary;

 

63



--------------------------------------------------------------------------------

(h)    any interest or title of a lessor or sublessor under any lease (other
than a Finance Lease) or of a licensor or sublicensor under any license, in each
case permitted by this Agreement;

(i)    leases, licenses, subleases or sublicenses (other than of Intellectual
Property) granted to third parties in the ordinary course of business which do
not interfere in any material respect with, or materially detract from the value
of, the business of the Borrower and its Subsidiaries, taken as a whole, and if
such leases, licenses, subleases or sublicenses do not prohibit granting the
Agent a Lien therein;

(j)    Liens arising from precautionary uniform commercial code financing
statements filed under any lease (other than a Finance Lease) permitted by this
Agreement;

(k)    bankers’ liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with deposit accounts or securities accounts held at such institutions solely to
secure payment of fees and similar costs and expenses; and

(l)    the replacement, extension or renewal of any Lien permitted by clause
(d) above upon or in the same property subject thereto arising out of the
Refinancing of the Debt secured thereby.

Notwithstanding anything in the foregoing to the contrary, neither the Borrower
nor any Subsidiary will create, incur, assume or permit to exist any Lien upon
any property or assets constituting Meloxicam IV/IM Assets and Liabilities
(other than (i) the reversion right of APIL pursuant to the Meloxicam
Acquisition Agreement to the Assigned Reversion IP Assets (as defined in Exhibit
E to the Meloxicam Acquisition Agreement), and (ii) any Lien created pursuant to
any Loan Document).

7.3    Restricted Payments. Not, and not suffer or permit any Loan Party or any
other Subsidiary to, (i) declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any Capital Stock or Stock Equivalent, (ii) purchase, redeem or
otherwise acquire for value any Capital Stock now or hereafter outstanding
(including the Capital Stock that comprises any Investment in a joint venture in
which a Subsidiary is a stockholder or partner) or (iii) make any payment or
prepayment of principal of, premium, if any, interest, fees, redemption,
exchange, purchase, retirement, defeasance, sinking fund or similar payment with
respect to, Debt that is subordinated by its terms to the payment of the
Obligations (the items described in clauses (i), (ii) and (iii) above are
referred to as “Restricted Payments”), except:

(a)    any Loan Party may purchase, redeem or acquire for value any Capital
Stock or Stock Equivalents issued by any Loan Party that is a Subsidiary; and

(b)    each Loan Party may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such Loan Party.

 

64



--------------------------------------------------------------------------------

For the avoidance of doubt, Investments permitted by Section 7.10 shall not
constitute Restricted Payments.

7.4    Mergers; Consolidations; Asset Sales.

(a)    Not, and not suffer or permit any Loan Party or any other Subsidiary to
(i) enter into any Acquisition other than any Permitted Acquisition, or (ii) to
be a party to any merger, consolidation or amalgamation, except for any such
merger or consolidation of any Loan Party into another Loan Party or any winding
up of a Loan Party of Subsidiary so long as the assets of such wound up Loan
Party or Subsidiary are transferred to another Loan Party; provided that if the
Borrower is party to such merger or consolidation, then the Borrower is the
surviving entity of such merger or consolidation and no Event of Default shall
be in existence immediately prior or immediately after giving effect thereto.

(b)    Not, and not suffer or permit any Loan Party or any other Subsidiary to,
sell, transfer, dispose of, convey, lease or license any of its assets
(including Intellectual Property) or the Capital Stock of any Loan Party or any
other Subsidiary, or sell or assign with or without recourse any receivables
(any such transaction, a “Disposition”), except:

(i)    Dispositions of inventory, or obsolete or worn-out equipment no longer
used or useful in the conduct of business of any Loan Party and its
Subsidiaries, in each case in the ordinary course of business;

(ii)    Dispositions made by any Loan Party or any Subsidiary to a Loan Party;

(iii)    other Dispositions not to exceed $500,000 in the aggregate during any
Fiscal Year; provided, however, such Dispositions shall not include real
property, any Meloxicam IV/IM Assets and Liabilities or Intellectual Property
(including exclusive licenses thereof), in each case so long as (A) at the time
of such Disposition no Event of Default shall exist or result therefrom, (B)
100% of the aggregate sales price for such Disposition is paid in cash, (C) such
Disposition is made in an arms-length transaction for fair market value, as
supported by back-up documentation reasonably acceptable to Agent and Lender and
(D) for clarity, the proceeds of each such Disposition are remitted to Agent,
for the benefit of the Lenders, as a prepayment of the Loans to the extent
required under Section 2.4.2;

(iv)    any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property so long as the Net Casualty Proceeds of such condemnation, seizure or
taking are remitted to Agent, for the benefit of the Lenders, as a prepayment of
the Loans to the extent required under Section 2.4.2;

(v)    (A) leases, licenses, subleases and sublicenses (other than relating to
Intellectual Property) entered into in the ordinary course of business and not
interfering with the business of the Borrower and its Subsidiaries,
(b) non-exclusive leases, licenses, subleases and sublicenses of Intellectual
Property entered into in the ordinary course of business and not interfering
with the business of the Borrower and its Subsidiaries, and (c) leases,
licenses, subleases and sublicenses of Intellectual Property entered into in the
ordinary course of business and not interfering with the business of the
Borrower and its Subsidiaries, which may grant exclusivity to the licensee
solely as to territories outside the United States and its territories;

 

65



--------------------------------------------------------------------------------

(vi)    dispositions in the ordinary course of business, consisting of the
abandonment of Intellectual Property which, in the reasonable good faith
determination of the Loan Parties, are not material to the conduct of the
business of the Loan Parties;

(vii)    Liens expressly permitted under Section 7.2 and transactions expressly
permitted by Section 7.4(a) or 7.10; and

(viii)    exchanges of existing equipment for new equipment that is
substantially similar to the equipment being exchanged and that has a value
equal to or greater than the equipment being exchanged.

7.5    Modification of Organizational Documents and Key Agreements. Not, and not
permit any Loan Party or any other Subsidiary to:

(a)    Waive, amend or modify, and not suffer or permit any waiver, amendment or
modification of, any term of the charter, limited liability company agreement,
partnership agreement, articles of incorporation, constitution, by-laws or other
organizational documents of the Borrower or any other Loan Party or any
Subsidiary, in each case except for those amendments and modifications that do
not adversely affect the interests of the Agent or any Lender under the
Investment Documents or in the Collateral. Notwithstanding the foregoing, each
Loan Party may change its name, provided that such Loan Party (i) gives at least
10 days’ prior written notice thereof to the Agent and the Lenders and
(ii) concurrently with the effectiveness of such name change, delivers to the
Agent and the Required Lenders for filing properly completed uniform commercial
code financing statements for the filing thereof reflecting the new name and any
other filings and documents required by law or the Investment Documents to
provide the Agent with a continuing, perfected first priority Lien (subject only
to Permitted Liens) in the Collateral of such Loan Party.

(b)    Amend, supplement, waive or otherwise modify, or enter into any
forbearance from exercising any rights with respect to, any Key Agreement (in
each case, as in effect as of the Closing Date) or any document or other
agreement entered into in connection therewith, in each case, in a manner
adverse to the Agent or any Lender.

(c)    (i) Terminate or agree to the termination of any Key Agreement for any
reason, (ii) fail to enforce any of its rights under any Key Agreement, or
(iii) agree to any assignment or transfer of any Key Agreement, or any rights or
obligations thereunder, by any party thereto.

7.6    Use of Proceeds. Not use the proceeds of the Loan (a) for any purposes
other than as expressly provided in Section 2.1.2; (b) directly or indirectly,
or lend, contribute or otherwise make available such proceeds of any Loan to any
Person or to fund any activities of or business with any Person, that, at the
time of such funding, is designated as an SDN or owned 50% or more, directly or
indirectly, individually or in the aggregate, or controlled, by one or more SDNs
and which would result in a violation of applicable Sanctions Laws, or in any
other manner that will result in a violation by any Person (including any Person
participating in the transaction,

 

66



--------------------------------------------------------------------------------

whether as Lender, Agent, or otherwise) of any applicable Sanction Laws; or
(c) directly or indirectly, for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions to the extent applicable to
the Borrower and its Subsidiaries.

7.7    Transactions with Affiliates. Not, and not suffer or permit any Loan
Party or any other Subsidiary to, enter into any transaction or arrangement with
any Affiliate of any such Loan Party or of any such Subsidiary or with any
employee, manager, officer or director of such Person on other than an
arm’s-length basis, except (i) payments and other transactions expressly
permitted pursuant to Section 7.3, (ii) reasonable compensation and indemnities
to, benefits for, reimbursement of expenses of, and employment arrangements
with, officers, employees and directors in the ordinary course of business,
(iii) transactions among Loan Parties and (iv) transactions pursuant to
agreements in existence on the Closing Date and set forth on Schedule 7.7 of the
Disclosure Letter.

7.8    Inconsistent Agreements. Not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Borrower hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Investment
Document, (b) prohibit any Loan Party from granting to Agent and the Lenders a
Lien on any of its assets or (c) create or permit to exist or become effective
any encumbrance or restriction on the ability of any Loan Party to (i) pay
dividends or make other distributions to the Borrower or any other Loan Party,
or pay any Debt owed to any other Loan Party, (ii) make loans or advances to any
other Loan Party or (iii) transfer any of its assets or properties to any other
Loan Party, other than, in the cases of clauses (b) and (c), (A) restrictions or
conditions imposed by any agreement relating to purchase money Debt and Finance
Leases, in each case, permitted by this Agreement, if such restrictions or
conditions apply only to the property or assets securing such Debt or the
property financed or leased, (B) customary provisions in leases and other
contracts restricting the assignment thereof, and (C) those arising under any
Investment Document.

7.9    Business Activities. Not, and not suffer or permit any Loan Party to
engage in any line of business other than the businesses engaged in by each Loan
Party on the Closing Date or reasonably similar or related businesses (or
incidental or ancillary thereto).

7.10    Investments. Not, and not suffer or permit any Loan Party or any other
Subsidiary to, make or permit to exist, any Investment in any other Person,
except the following:

(a)    Cash Equivalent Investments;

(b)    bank deposits in the ordinary course of business;

(c)    Investments existing as of the Closing Date and listed on Schedule 7.10
of the Disclosure Letter;

(d)    any purchase or other acquisition by any Loan Party of the assets or
Equity Interests of any other Loan Party;

 

67



--------------------------------------------------------------------------------

(e)    any advance made in the ordinary course of business by delivery of goods
to trade counterparties in conjunction with wholesale arrangements entered into
by any Loan Party;

(f)    transactions among Loan Parties permitted by Section 7.4;

(g)    advances given to employees and directors in the ordinary course of
business not to exceed $150,000 in the aggregate outstanding at any time;

(h)    lease, utility and other similar deposits made in the ordinary course of
business and trade credit extended in the ordinary course of business;

(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(j)    non-exclusive licensing of technology, sublicensing transactions and
exclusive licensing for rights to certain specific geographic locations outside
the United States related to the development of technology or the providing of
technical support, in each case, in connection with Permitted Acquisitions or
other collaborations or strategic alliances (that do not, for the avoidance of
doubt, in any case include the ownership by any Loan Party of Capital Stock in a
joint venture or other Person); and

(k)    other Investments not exceeding $200,000 in the aggregate at any one time
outstanding; provided, that, no Investment otherwise permitted by this clause
(i) shall be permitted to be made if any Event of Default has occurred and is
continuing or would result therefrom.

7.11    Fiscal Year. Not, and not suffer or permit any other Loan Party to,
change its Fiscal Year without the prior written consent of the Required Lenders
or, at the direction of the Required Lenders, Agent.

7.12    Deposit Accounts and Securities Accounts. Not, and not suffer or permit
any Loan Party to, maintain or establish any deposit account or securities
account other than the deposit accounts and securities accounts set forth in
Schedule 7.12 of the Disclosure Letter without prior written notice to the Agent
and the Lenders and unless the Agent, the Borrower or such other applicable Loan
Party and the bank or securities intermediary at which such deposit account or
securities account, as applicable, is to be opened or maintained enter into a
Control Agreement regarding such deposit account or securities account, as
applicable, on terms reasonably satisfactory to the Required Lender and the
Agent; provided, however, that no Control Agreement will be required in the case
of an Excluded Account.

7.13    Sale-Leasebacks. Not, and not suffer or permit any Loan Party or any
other Subsidiary to, engage in a sale leaseback, synthetic lease or similar
transaction involving any of its assets.

 

68



--------------------------------------------------------------------------------

7.14    Hazardous Substances. Not, and not suffer or permit any other Loan Party
or any of its Subsidiaries to, cause or suffer to exist any release of any
Hazardous Substances at, to or from any real property owned, leased, subleased
or otherwise operated or occupied by any Loan Party or any of its Subsidiaries
that would violate any Environmental Law, form the basis for any Environmental
Claims or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Loan Party), other than such violations,
Environmental Claims and effects that would not, in the aggregate, be reasonably
be expected to have a Material Adverse Effect. Notwithstanding the foregoing,
under no circumstances will any Loan Party cause or suffer to exist any disposal
of any Hazardous Substances at, on, under or in any real property owned, leased,
subleased, or otherwise operated or occupied by any Loan Party.

7.15    Regulatory Matters. To the extent that any of the following would
reasonably be expected to result in a Material Adverse Effect, not, and not
permit any other Loan Party or any Subsidiary to, (i) make, and use commercially
reasonable efforts to not permit any officer, employee or agent of any Loan
Party to make, any untrue statement of material fact or fraudulent statement to
the FDA or any Governmental Authority; fail to disclose a material fact required
to be disclosed to the FDA or any Governmental Authority; or commit a material
act, make a material statement, or fail to make a statement that could otherwise
reasonably be expected to provide the basis for any Governmental Authority to
undertake any enforcement action against such Loan Party, (ii) conduct any human
clinical research that is in violation of FDA’s Good Clinical Practice (GCP)
requirements or other Applicable Laws and FDA guidance relating to the
protection of human subjects, (iii) introduce into commercial distribution any
Products which are, upon their shipment, adulterated or misbranded as those
terms are defined by the FD&C Act, or otherwise in violation of 21 U.S.C. § 331,
(iv) commit a material act, make a material statement, or fail to make a
statement in breach of the FD&C Act or that could otherwise reasonably be
expected to provide the basis for the FDA or any other Governmental Authority to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191 (September
10, 1991), or (v) otherwise incur any material liability (whether actual or
contingent) for failure to comply with Health Care Laws.

7.16    Subsidiaries, Partnerships and Joint Ventures. Not, and not permit any
other Loan Party or Subsidiary to, establish or acquire any Subsidiary, other
than the Subsidiaries existing on the Closing Date, or enter into any
partnership or joint venture.

7.17    Financial Covenants.

7.17.1    Liquidity Accounts. Not suffer or permit the aggregate amount of cash
in the Liquidity Accounts to be less than Minimum Liquidity Amount (as may be
adjusted pursuant to Section 7.17.2) at any time (but in no event less than
$5,000,000 at any time).

7.17.2    EBITDA. Not permit EBITDA for the Fiscal Quarter ending September 30,
2021 and each Fiscal Quarter thereafter to be less than (x) $1,500,000, if the
principal amount of the Loans borrowed on or prior to such date equals or
exceeds $20,000,000 as of the last day of such Fiscal Quarter, or (y)
$2,500,000, if the principal amount of the Loans borrowed on or prior to such
date equals or exceeds $50,000,000 as of the last day of such Fiscal Quarter
(such $1,500,000 or $2,500,000 amounts, the “Minimum EBITDA Amount”); provided
that in the event Borrower shall at any time fail to be in compliance with
clauses (x) and (y) of this Section 7.17.2, as applicable (such failure, an
“EBITDA Covenant Default”), then Borrower shall have the right to cure the
EBITDA Covenant Default on the following terms and conditions:

 

69



--------------------------------------------------------------------------------

(a)    Borrower shall deliver to the Agent and the Lenders, within five
(5) Business Days following the occurrence of such EBITDA Covenant Default,
written notice of its intent to raise additional equity to cure such EBITDA
Covenant Default (a “Cure Notice”).

(b)    If Borrower delivers a Cure Notice, Borrower shall have a period of not
more than 105 days from the last day of the Fiscal Quarter for which the EBITDA
Covenant Default shall have occurred (the “Cure Period”) to cause the aggregate
amount of cash in the Liquidity Accounts to be an amount (the “Minimum Liquidity
Amount”) not less than $10,000,000; provided, however, that the Required Lenders
may alternatively agree in their sole discretion that the Minimum Liquidity
Amount shall be an amount equal to the lesser of (1) solely if the principal
amount of the Loans borrowed on or prior to such date is less than $30,000,000
at such time, $10,000,000, and (2) the Minimum Liquidity Amount for the Fiscal
Quarter prior to the Fiscal Quarter for which the EBITDA Covenant Default shall
have occurred plus the positive amount (if any) that the applicable Minimum
EBITDA Amount for such Fiscal Quarter for which the EBITDA Covenant Default
shall have occurred exceeds the EBITDA for such Fiscal Quarter, or minus the
positive amount (if any) that the EBITDA for such Fiscal Quarter exceeds the
applicable Minimum EBITDA Amount for such Fiscal Quarter. The Minimum Liquidity
Amount for the Fiscal Quarter ending September 30, 2021 shall be $5,000,000, and
the Minimum Liquidity Amount for each subsequent Fiscal Quarter shall be
adjusted and determined pursuant to this paragraph (b), but in no event shall
the Minimum Liquidity Amount be less than $5,000,000 at any time.
Notwithstanding the foregoing, if Borrower shall (I) have caused the Minimum
Liquidity Amount for such Fiscal Quarter (as determined in accordance with this
paragraph) to be deposited in the Liquidity Accounts within the Cure Period,
then the EBITDA Covenant Default shall be deemed retroactively cured with the
same effect as though there had been no failure to comply with the EBITDA
Covenant Default or (II) fail to cause the Minimum Liquidity Amount for such
Fiscal Quarter (as determined in accordance with this paragraph) to be deposited
in the Liquidity Accounts within the Cure Period, then an Event of Default shall
immediately be deemed to have occurred based on such EBITDA Covenant Default
(retroactively to the date of the occurrence of the applicable EBITDA Covenant
Default).

7.18    Subordinated Debt. Not (a) make or permit any payment on any
Subordinated Debt or (b) amend any provision in any document relating to the
Subordinated Debt which would increase the amount thereof or adversely affect
the subordination thereof to Obligations.

7.19    Benefit Plan and Employment Matters. Not, and not permit any other Loan
Party to, sponsor, maintain, contribute to, be required to contribute to or have
any liability with respect to any Benefit Plan.

7.20    Truth of Statements. Not, and not permit any other Loan Party to,
furnish to Agent or any Lender any certificate or other document that contains
any untrue statement of a material fact or that omits to state a material fact
necessary to make it not misleading in light of the circumstances under which it
was furnished.

 

70



--------------------------------------------------------------------------------

Section 8.    Events of Default; Remedies.

8.1    Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

8.1.1    Payment Default. (a) Any default shall occur in the payment when due of
the principal of any Loan (b) any default shall occur in the payment when due of
the interest of any Loan not cured within three Business Days, or (c) any
default shall occur in the payment of any other Obligations not cured within
five Business Days after such Obligations are due and payable (which three
Business Day grace period shall not apply to payments due on the Maturity Date
or the date of acceleration in accordance with the terms of this Agreement).

8.1.2    No Default Under Other Debt; Key Agreements.

(a)    Any default shall occur under the terms applicable to any Debt (other
than the Obligations) of any Loan Party or any of its Subsidiaries having an
aggregate principal amount (for all such Debt so affected and including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $750,000 and such default
shall result in the acceleration of the maturity of such Debt or permit the
holder or holders thereof, or any trustee or agent for such holder or holders,
to cause such Debt to become due and payable (or require the Borrower, any other
Loan Party or any of their Subsidiaries to purchase or redeem such Debt or post
cash collateral in respect thereof) prior to its scheduled maturity.

(b)    Any breach or non-performance of, or any default under, any agreement
between the Borrower or any of its Subsidiaries and any creditor of the Borrower
or any of its Subsidiaries that executed a subordination, intercreditor or
similar agreement (including, without limitation, a Subordination Agreement)
with the Agent or any Lender, or any creditor that has executed such an
agreement with the Agent or any Lender breaches any terms of such agreement.

(c)    Any breach or non-performance of, or any default under, any agreement,
indenture, instrument or other document of any Loan Party or any of its
Subsidiaries shall have occurred which has had or would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

(d)    Any material default or material breach by any Loan Party or any of its
Subsidiaries shall have occurred under any of the Key Agreements, which material
default or material breach is not cured within any express grace period therein
provided, or any of the Key Agreements is terminated for any reason, other than
any expiration of such Key Agreement in accordance with its own terms, or any
event occurs that would permit any other Person party to any Key Agreement to
have any termination right thereunder.

8.1.3    Bankruptcy; Insolvency. (i) Any Loan Party or any of its Subsidiaries
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; (ii) any Loan Party or any of its
Subsidiaries commences any case, proceeding or other action, or passes any
resolution or takes any other step (x) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,

 

71



--------------------------------------------------------------------------------

examinership, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, examinership, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (y) for the appointment of a receiver, trustee,
liquidator, examiner, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (iii) there shall be commenced
against or in respect of any Loan Party or any of its Subsidiaries any case,
proceeding or other action, or any other step is taken of a nature referred to
in clause (ii) above and (aa) it results in such appointment or the entry of an
order for relief or any such adjudication or appointment or (bb) remains
undismissed or undischarged for a period of 60 days; (iv) there shall be
commenced against any Loan Party or any of its Subsidiaries any case, proceeding
or other action or any other step is taken for attachment, execution, distraint
or similar process against all or any substantial part of its assets and in the
case of a Loan Party other than the Irish Guarantor it results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; (v) any
Loan Party shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (ii),
(iii) or (iv) above; or (vi) any Loan Party or any of its Subsidiaries shall
make a general assignment for the benefit of its creditors.

8.1.4    Non-Compliance with Investment Documents. (a) Failure by the Borrower
to comply with or to perform any covenant set forth in Sections 6.1, 6.5, 6.8,
6.9, 6.14 and 7; or (b) failure by any Loan Party to comply with or to perform
any other provision of this Agreement or any other Investment Document
applicable to it (and not constituting an Event of Default under any other
provision of this Section 8), and continuance of such failure described in this
clause (b) for 10 days after the earlier of: (i) the date any Loan Party knew of
such failure or (ii) the date of the receipt by any Loan Party of written notice
thereof from Agent or any Lender;

8.1.5    Representations; Warranties. Any representation or warranty made by or
in respect of any Loan Party herein or any other Investment Document is breached
or is false or misleading in any material respect (without duplication of any
materiality qualifier contained therein), or any schedule, certificate,
financial statement, report, notice or other writing furnished by or on behalf
of any Loan Party to the Agent or any Lender in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.

8.1.6    Judgments.

(a)    One or more judgments, orders or decrees for the payment of money
aggregating individually or in the aggregate in excess of $500,000 shall be
rendered against any Loan Party or any of its Subsidiaries and shall not have
been paid, discharged or vacated or had execution thereof stayed pending appeal
within 10 days after entry or filing of such judgments, or shall not have been
discharged within 10 days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance shall not be included in
calculating the $500,000 amount set forth above so long as the Borrower provides
the Lenders and the Agent a written statement from such insurer (which written
statement shall be reasonably satisfactory to the Required Lenders) to the
effect that such judgment is covered by insurance and that the Borrower will
receive the proceeds of such insurance within 60 days of the issuance of such
judgment; or

 

72



--------------------------------------------------------------------------------

(b)    One or more non-monetary judgments, orders or decrees shall be rendered
against any one or more of the Loan Parties or any of their respective
Subsidiaries which has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there shall be
any period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

8.1.7    Attachment; Levy; Restraint on Business.

(a)    Any portion of the Borrower’s or any of its Subsidiary’s assets having a
fair market value in excess of $500,000 is attached, seized, levied on, or comes
into possession of a trustee or receiver; or

(b)    any court order enjoins, restrains or prevents the Borrower of any of its
Subsidiaries from conducting any part of its business.

8.1.8    Invalidity of Collateral Documents. Any Collateral Document shall cease
to be in full force and effect; or any Loan Party shall contest in any manner
the validity, binding nature or enforceability of any Collateral Document.

8.1.9    Lien Priority. Any Lien created under or by any Collateral Document
shall at any time fail to constitute a valid and perfected Lien on the
Collateral purported to be secured thereby, subject to no prior or equal Lien.

8.1.10    Governmental Approvals. Any Governmental Approval shall have been
revoked, rescinded, suspended, modified in an adverse manner, or not renewed in
the ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has or would reasonably be expected to have a
Material Adverse Effect.

8.1.11    Invalidity of Subordination Provisions. Any subordination provision in
any document or instrument governing Debt that is intended to be subordinated to
the Obligations or any subordination provision in any subordination agreement
(including, without limitation, the Subordination Agreement) that relates to any
such Debt, or any subordination provision in any guaranty by any Loan Party of
any such Debt, shall cease to be in full force and effect, or any Person
(including the holder of any applicable Debt) shall contest in any manner the
validity, binding nature or enforceability of any such provision.

8.1.12    Change of Control. A Change of Control shall occur.

8.1.13    Material Adverse Change. Any event or development occurs that has or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

8.1.14    Meloxicam Agreements. (a) a Reversion Event under and as defined in
either the Meloxicam Acquisition Agreement or Meloxicam Transfer Agreement shall
exist or occur, or (b) APIL or any of its Affiliates (i) alleges or claims that
a Reversion Event under and as defined in either the Meloxicam Acquisition
Agreement or Meloxicam Transfer Agreement

 

73



--------------------------------------------------------------------------------

exists or has occurred or (ii) delivers to the Borrower or its Subsidiaries a
Reversion Notice under and as defined in either the Meloxicam Acquisition
Agreement or Meloxicam Transfer Agreement.

8.1.15    Benefit Plan Liability. The incurrence of any liability under a
Benefit Plan in excess of $500,000.

8.1.16    Key Person Event. A Key Person Event shall occur.

8.2    Remedies. If any Event of Default described in Section 8.1.3 shall occur,
the Obligations, including the Make-Whole Amount and the Prepayment Premium
Amount, as applicable, shall become immediately due and payable and all
outstanding Commitments shall terminate, all without presentment, demand,
protest, notice or further action of any kind; and, if any other Event of
Default shall occur and be continuing, the Agent may, and upon the written
request of the Required Lenders shall, declare all or any part of the Loans and
other Obligations, including without limitation the Make-Whole Amount and the
Prepayment Premium Amount, to be due and payable or all or any part of the
Commitments then outstanding to be terminated, whereupon the Loans and other
Obligations shall become immediately due and payable (in whole or in part, as
applicable), and such Commitments shall immediately terminate (in whole or in
part, as applicable), all without presentment, demand, protest, notice or action
of any kind; and the Agent may, and upon the written request of the Required
Lenders, shall exercise any or all of its rights, remedies, powers or
discretions under the Loan Documents. Any cash collateral delivered hereunder
shall be applied by the Agent (at the direction of the Required Lenders) to any
remaining Obligations and any excess remaining after the Obligations shall have
been Paid in Full shall be delivered to the Borrower or as a court of competent
jurisdiction may elect. Upon the declaration of the Obligations to be, or the
Obligations becoming, due and payable pursuant to this Section 8.2 all such
Obligations shall bear interest at the Default Rate.

8.3    Application of Funds. After the exercise of remedies provided for in
Section 8.2 or if at any time insufficient funds are received by and available
to the Agent to pay fully all Obligations then due hereunder, any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:

8.4    Application of Funds.

First, to payment of that portion of the Obligations constituting fees,
indemnities, costs, expenses and other amounts payable to the Agent or its
Related Parties arising under the Loan Documents;

Second, to payment of that portion of the Obligations constituting fees,
indemnities costs, expenses and other amounts (other than principal and
interest) payable to the Lenders arising under the Loan Documents, ratably among
them in proportion to the respective amounts described in this Second clause
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this Third clause payable to them;

 

74



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this Fourth clause held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Section 9.    The Agent.

9.1    Appointment; Authorization. Each Lender hereby irrevocably appoints,
designates and authorizes the Agent as administrative and collateral agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. The
provisions of this Section 9 are solely for the benefit of the Agent and the
Lenders, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” or “security trustee” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duty or responsibility except those expressly set forth
herein, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.

9.2    Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents or Delegates appointed by the Agent. The
Agent and any such sub-agent or Delegate may perform any and all of its duties
and exercise its rights and powers by or through its Affiliates, partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives, or the partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors and representatives of any
of its Affiliates (collectively, the “Related Parties”). The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and Delegate and
to the Related Parties of the Agent and any such sub-agent or Delegate. The
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or Delegates except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents or Delegates.

9.3    Exculpatory Provisions.

(a)     The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent: (i) shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing; (ii) shall not have any duty to take any discretionary action

 

75



--------------------------------------------------------------------------------

or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders; provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
bankruptcy, examinership, insolvency, debtor relief or creditor rights law; and
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Agent or any of its Affiliates in any
capacity.

(b)    The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders, or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Agent in writing by the Borrower or a Lender.

(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Section 4 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent, (vi) the
determination or calculation of the Make-Whole Amount, the Prepayment Premium
Amount or the Exit Fee, or (vii) for any failure of any Loan Party or any other
party to any Loan Document to perform its Obligations hereunder or thereunder.
The Agent shall not be under any obligation to the Lenders to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party or Affiliate of any Loan
Party.

(d)    The Agent shall not be responsible for (i) perfecting, maintaining,
monitoring, preserving or protecting the security interest or Lien granted under
this Agreement, the Collateral Documents, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, (ii) the filing,
re-filing, recording, re-recording or continuing or any document, financing
statement, mortgage, assignment, notice, instrument of further assurance or
other instrument in any public office at any time or times or (iii) providing,
maintaining, monitoring or preserving insurance on or the payment of taxes with
respect to any of the Collateral. The actions described in items (i) through
(iii) shall be the sole responsibility of the Borrower.

(e)    The Agent shall not be responsible or liable for any failure or delay in
the performance of its obligations under this Agreement or the other Loan
Documents arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including,

 

76



--------------------------------------------------------------------------------

without limitation, acts of God; earthquakes; fire; flood; terrorism; wars and
other military disturbances; sabotage; epidemics; pandemics, riots; business
interruptions; loss or malfunctions of utilities, computer (hardware or
software) or communication services; accidents; labor disputes; acts of civil or
military authority and governmental action.

(f)    The Agent shall not be (i) required to qualify in any jurisdiction in
which it is not presently qualified to perform its obligations as such Agent or
(ii) required to take any enforcement action against a Loan Party or any other
obligor outside of the United States.

(g)    The Agent shall neither be responsible for, nor chargeable with,
knowledge of the terms and conditions of any other agreement, instrument, or
document other than this Agreement and any other Loan Document to which Agent is
a party, whether or not an original or a copy of such agreement has been
provided to the Agent.

(h)    The Agent shall not be responsible for nor have any duty to monitor the
performance or any action of the Loan Parties, the Lenders, or any of their
directors, members, officers, agents, affiliates or employee, nor shall they
have any liability in connection with the malfeasance or nonfeasance by such
party; the Agent may assume performance by all such Persons of their respective
obligations.

(i)    Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to any
anti-terrorism law, including any programs involving any of the following items
relating to or in connection with the Loan Parties or their respective
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identity verification procedures,
(ii) any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under any anti-terrorism
law.

(j)    Nothing in this Agreement shall require the Agent to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties or in the exercise of any of its rights or powers.

9.4    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of Lenders, the Agent
may presume that such condition is satisfactory to the Lenders unless the Agent
shall have received notice to the contrary from such Lenders prior to the making
of such Loan. The Agent may consult with legal counsel, independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

77



--------------------------------------------------------------------------------

9.5    Successor Agent.

(a)    The Agent may resign as the Agent at any time upon 10 days’ prior notice
to the Lenders and the Borrower. If the Agent resigns under this Agreement, the
Required Lenders shall appoint a successor agent. If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint a successor Agent on behalf of the Lenders after consulting with the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “the Agent” shall mean such successor agent, and the
retiring Agent’s appointment, powers and duties as the Agent shall be
terminated. After the Agent’s resignation hereunder as the Agent, the provisions
of this Section 9 and Sections 1.4, 3.1, 5.27, 10.4 and 10.5 shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Agent under this Agreement. If no successor agent has accepted
appointment as the Agent by the date which is 30 days following a retiring the
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Required Lenders shall perform
all of the duties of the Agent hereunder until such time as the Required Lenders
shall appoint a successor agent as provided for above.

(b)    Any corporation or association into which the Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as
a whole or substantially as a whole, or any corporation or association resulting
from any such conversion, sale, merger, consolidation or transfer to which the
Agent is a party, will be and become the successor Agent under this Agreement
and will have and succeed to the rights, powers, duties, immunities and
privileges as its predecessor, without the execution or filing of any instrument
or paper or the performance of any further act.

9.6    Non-Reliance on the Agent. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any of its Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any of its Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

9.7    Collateral Matters. Each Lender irrevocably authorizes the Agent, at the
direction of the Required Lenders, to release any Lien granted to or held by the
Agent under any Collateral Document (i) when all Obligations have been Paid in
Full; (ii) constituting property sold or to be sold or disposed of as part of or
in connection with any sale or other disposition permitted hereunder (it being
agreed and understood that the Agent may conclusively rely without further
inquiry on a certificate of an officer of the Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders. The Agent shall have the right, in accordance with the
Collateral Documents and at the direction of the Required Lenders, to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and the Agent may, at the direction of the Required Lenders, purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and setoff the amount of
such price against the Obligations.

 

78



--------------------------------------------------------------------------------

9.8    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 1.4, 3.1, 5.27,
10.3 or 10.4 of this Agreement to be paid by it to the Agent (or any sub-agent
or Delegate thereof) or any Related Party of the Agent (or any sub-agent or
Delegate thereof), the Lenders hereby agree, jointly and severally, to pay to
the Agent (or any such sub-agent or Delegate) or such Related Party of the Agent
(or any sub-agent or Delegate thereof), as the case may be, such unpaid amount.

9.9    No Other Duties, Etc. The Agent may at any time request instructions from
the Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the Loan Documents the Agent is permitted or desires to
take or to grant, and if such instructions are promptly requested, the Agent
shall be absolutely entitled to refrain from taking any action or to withhold
any approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the Required
Lenders. Without limiting the foregoing, no Person shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders and, notwithstanding
the instructions of the Required Lenders, the Agent shall have no obligation to
take any action if it believes, in good faith, that such action would violate
applicable law or exposes the Agent to any liability for which it is not
entitled to satisfactory reimbursement and indemnification in accordance with
the provisions of Sections 10.3 and 10.4.

9.10    Appointment of Agent as Security Trustee. For purposes of any Liens or
Collateral created under the Irish Collateral Documents, in addition to and
without limitation of the provisions set out in this Section 9 or otherwise
hereunder.

(a)    In this Section 9, the following expressions have the following meanings:

(i)    “Appointee” shall mean any receiver, administrator, examiner, judicial
manager or other insolvency officer appointed in respect of any Loan Party or
its assets.

(ii)    “Charged Property” shall mean the assets of the Loan Parties subject to
a security interest under any Irish Collateral Documents.

(iii)    “Delegate” shall mean any delegate, agent, attorney or co-trustee
appointed by the Agent (in its capacity as security trustee).

(b)    The Lenders appoint the Agent to hold the security interests constituted
by the Irish Collateral Documents on trust for the Lenders on the terms of the
Loan Documents and the Agent accepts that appointment.

(c)    The Agent shall notify the Lenders of the appointment of each Appointee
(other than a Delegate).

 

79



--------------------------------------------------------------------------------

(d)    The Borrower shall pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including reasonable and
documented legal fees) reasonably incurred by the Delegate or Appointee in
connection with its appointment.

(e)    Each Delegate and each Appointee shall have every benefit, right, power
and discretion and the benefit of every exculpation (together “Rights”) of the
Agent (in its capacity as security trustee) under the Irish Collateral
Documents, and each reference to the Agent (where the context requires that such
reference is to the Agent in its capacity as security trustee) in the provisions
of the Irish Collateral Documents which confer Rights shall be deemed to include
a reference to each Delegate and each Appointee.

(f)    Each Lender confirms its approval of the Irish Collateral Documents and
authorizes and instructs the Agent: (i) to execute and deliver the Irish
Collateral Documents; (ii) to exercise the rights, powers and discretions given
to the Agent (in its capacity as security trustee) under or in connection with
the Irish Collateral Documents together with any other incidental rights, powers
and discretions; and (iii) to give any authorizations and confirmations to be
given by the Agent (in its capacity as security trustee) on behalf of the
Lenders under the Irish Collateral Documents.

(g)    The Agent may accept without inquiry the title (if any) which any person
may have to the Charged Property.

(h)    Each other Lender confirms that it does not wish to be registered as a
joint proprietor of any security interest constituted by an Irish Collateral
Document and accordingly authorizes: (i) the Agent to hold such security
interest in its sole name (or in the name of any Delegate) as trustee for the
Lenders; and (ii) the Land Registry or the Irish Property Registration Authority
(or other relevant registry) to register the Agent (or any Delegate or
Appointee) as a sole proprietor of such security interest.

(i)    Every appointment of a successor Agent under an Irish Collateral Document
shall be by deed.

(j)    Where there are any inconsistencies between the Trustee Acts 1888 to 1989
of Ireland and the provisions of this Agreement, the provisions of this
Agreement shall, to the extent permitted by law and regulation, prevail.

(k)    The rights, powers, authorities and discretions given to the Agent under
or in connection with this Agreement and the Irish Collateral Documents shall be
supplemental to the Trustee Acts 1888 to 1989 of Ireland and in addition to any
which may be vested in the Agent by law or regulation or otherwise.

9.11    Survival. This Section 9 shall survive the termination of this
Agreement, the repayment, satisfaction or discharge of all Obligations and the
resignation, removal or replacement of the Agent.

Section 10.    Miscellaneous.

 

80



--------------------------------------------------------------------------------

10.1    Waiver; Amendments.

(a) No delay on the part of the Agent or the Lenders in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by any of them of any right, power or remedy preclude other
or further exercise thereof, or the exercise of any other right, power or
remedy. Subject to the provisions of Section 10.1(c) hereof, no amendment or
waiver of, or supplement or other modification (which shall include any
direction to the Agent pursuant) to, any Loan Document (other than the Agent Fee
Letter, any Control Agreement, any Mortgage, or similar agreement or any
landlord, bailee or mortgagee agreement) or any provision thereof, and no
consent with respect to any departure by any Loan Party from any such Loan
Documents, shall be effective unless the same shall be in writing and signed by
the Agent, the Required Lenders, and the Borrower and then such waiver shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, supplement (including
any additional Loan Document) or consent shall, unless in writing and signed by
all the Lenders directly and adversely affected thereby (or by the Agent with
the consent of all the Lenders directly and adversely affected thereby), but not
the Required Lenders, and the Borrower, do any of the following:

(i)    increase or extend the Commitment of such Lender (or reinstate any
Commitment terminated pursuant to Section 8.2 (it being understood that any
amendment to or waiver of any condition precedent set forth in Section 4.1 or
Section 4.2, any Default, any Event of Default, any mandatory prepayment of the
Loans or any mandatory reduction of the Commitments shall not constitute an
increase, extension or reinstatement of any Commitment of any Lender));

(ii)    postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest (other than default interest
pursuant to Section 2.3.1(c)), fees or other amounts (other than principal) due
to such Lenders hereunder or under any other Loan Document (for the avoidance of
doubt, mandatory prepayments pursuant to Section 2.4 (other than scheduled
installments under Section 2.4.1) may be postponed, delayed, reduced, waived or
modified with the consent of the Required Lenders, and the waiver of any Default
or Event of Default (other than pursuant to the failure to pay a scheduled
installment under Section 2.4.1), or any mandatory reduction of any Commitments
shall not constitute a postponement, delay, reduction or waiver of any scheduled
installment of principal or any payment of interest, fees or other amounts);

(iii)    reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Loan, or of any fees or other amounts payable hereunder or under
any other Loan Document;

(iv)    (A) change or have the effect of changing the priority or pro rata
treatment of any payments (including voluntary and mandatory prepayments),
Liens, proceeds of Collateral or reductions in Commitments (including as a
result in whole or in part of allowing the issuance or incurrence, pursuant to
this Agreement or otherwise, of new loans or other Debt having any priority over
any of the Obligations in respect of payments, Liens, Collateral or proceeds of
Collateral, in exchange for any Obligations or otherwise), or (B) advance the
date fixed for, or increase, any scheduled installment of principal due to any
of the Lenders under any Loan Document;

 

81



--------------------------------------------------------------------------------

(v)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi)    amend this Section 10.1 or the definition of Required Lenders or any
provision expressly providing for consent or other action by all Lenders; or

(vii)    discharge any Loan Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that (X) all the Lenders shall be deemed to be directly and
adversely affected by an amendment, waiver or supplement described in the
preceding clauses (iv)(B), (v), (vi) or (vii) and (Y) notwithstanding the
preceding clause (X), only those Lenders that have not been provided a
reasonable opportunity to receive the most-favorable treatment under or in
connection with the applicable amendment, waiver or supplement described in the
preceding clause (iv) (other than the right to receive customary administrative
agency, arranging, underwriting and other similar fees) that is provided to any
other Person, including the opportunity to participate on a pro rata basis on
the same terms in any new loans or other Debt permitted to be issued as a result
of such amendment, waiver or supplement, shall be deemed to be directly and
adversely affected by such amendment, waiver or supplement. Notwithstanding
anything to the contrary contained herein and for the avoidance of doubt, (i) in
the Required Lenders’ reasonable discretion, any written consent, amendment, or
waiver contemplated by this Section 10.1 may include a consent, amendment or
waiver made via electronic mail (which specifically states that it is a consent,
amendment or waiver being made under this Section 10.1) with appropriate
confirmations or agreements from the recipients or senders of such consent,
amendment or waiver, as applicable, and (ii) any such amendment, consent, or
waiver made via electronic mail in accordance with clause (i) of this sentence
shall be deemed a “Loan Document” so long as identified and acknowledged and
agreed to as such by the parties to such amendment, consent or waiver.

(b) No amendment, waiver or consent shall, unless in writing and signed by the
Agent, in addition to the Required Lenders or all the Lenders directly affected
thereby, as the case may be (or by the Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights, obligations, indemnities or duties of the Agent under this
Agreement or any other Loan Document. No provision of Section 9 or other
provision of this Agreement affecting the Agent in its capacity as such shall be
amended, modified or waived without the consent of the Agent.

(c) The Agent Fee Letter, any Control Agreement, any Mortgage, or similar
agreement or any landlord, bailee or mortgagee agreement may be amended as
provided therein and if not provided therein, by each of the parties thereto.

10.2    Notices.

(a)    All notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Schedule 10.2 or at such other address as such party may, by written notice
received by the other parties, have

 

82



--------------------------------------------------------------------------------

designated as its address for such purpose. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt if received during the
recipient’s normal business hours. Any party hereto may change its address or
facsimile number or email address for notices and other communications hereunder
by written notice to the other parties hereto.

(b)    To the extent there is more than one Lender, Borrower hereby acknowledges
that (i) the Agent may make available to the Lenders materials and/or
information provided by or on behalf of Borrower hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on SyndTrak, Intralinks,
Debtdomain or another similar electronic system (the “Platform”), (ii) the Agent
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications, and (iii) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders, or representatives thereof, that do not wish to receive material
nonpublic information with respect to Borrower or its securities) (each, a
“Public Lender”). Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, Borrower shall be deemed to have authorized the Agent and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute confidential information, they shall be
treated as set forth in Section 10.7); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor”; and (z) the Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless Borrower notifies the Agent in writing promptly (after being
given a reasonable opportunity to review such Borrower Materials) that any such
document contains material non-public information: (1) the Loan Documents and
(2) notification of changes in the terms of the Loan Documents.

(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE AGENT
NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE

 

83



--------------------------------------------------------------------------------

AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL AND NON-APPEALABLE
RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

10.3    Costs; Expenses. The Borrower agrees to pay within 10 Business Days of
receipt of a reasonably detailed invoice or at the time of the making of a Loan
(a) all reasonable out-of-pocket and documented costs and expenses of the Agent
and the Lenders (including diligence costs, consulting fees and Costs) in
connection with the transactions contemplated by this Agreement and the other
Investment Documents, including the preparation, execution, delivery and
administration (including perfection and protection of Collateral subsequent to
the Closing Date) of this Agreement, the other Investment Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any proposed or actual amendment, supplement
or waiver to any Investment Document), (b) all out-of-pocket costs and expenses
(including costs of experts and Costs) incurred by the Agent and the Lenders in
connection with the custody or preservation of, or the sale of, collection from,
or other realization upon, any Collateral and (c) all out-of-pocket costs and
expenses (including Costs) incurred by the Agent and the Lenders in connection
with the collection of the Obligations and enforcement of this Agreement, the
other Investment Documents or any such other documents. All Obligations provided
for in this Section 10.3 shall survive repayment of the Loans, cancellation of
the Notes and termination of this Agreement.

10.4    Indemnification by the Borrower. In consideration of the execution and
delivery of this Agreement by the Agent and the Lenders and the agreement to
extend the Commitments provided hereunder, the Borrower hereby agrees to
indemnify, exonerate and hold the Agent, the Lenders and each of the officers,
directors, employees, Affiliates, controlling persons, advisors and agents of
the Agent and the Lenders (each, a “Lender Party”) free and harmless from and
against any and all actions, causes of action, suits, losses, liabilities
(including, without limitation, strict liabilities), obligations, damages,
penalties, judgments, fines, disbursements, expenses and costs, including Costs
(collectively, the “Indemnified Liabilities”), incurred by the Lender Parties or
asserted against any Lender Party by any Person (including in connection with
any action, suit or proceeding brought by any Loan Party or any Lender Party) as
a result of, or arising out of, or relating to: the execution, delivery,
performance, administration or enforcement of this Agreement or any other
Investment Document, the use of proceeds of the Loans, or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Loan Party, except to the extent any such Indemnified
Liabilities result from the applicable Lender Party’s own gross negligence or
willful misconduct, in each case as determined by a court of competent
jurisdiction in a final, non-appealable determination. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under Applicable
Law. All Obligations provided for in this Section 10.4 shall survive repayment
of the Loan, cancellation of the Notes, any foreclosure under, or any
modification, release or discharge of, any or all of the Collateral Documents
and termination of this Agreement. This Section 10.4 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

84



--------------------------------------------------------------------------------

10.5    Marshaling; Payments Set Aside. Neither the Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Loan Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that the Borrower or any other Loan Party makes a payment or payments to
the Agent or any Lender, or the Agent or any Lender enforces its Liens or
exercises its rights of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency, examinerhip or similar proceeding, or
otherwise, then (a) to the extent of such recovery, the obligation hereunder or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred and (b) each Lender severally agrees to
pay to the Agent upon demand its ratable share of the total amount so recovered
from or repaid by the Agent to the extent paid to such Lender. All Obligations
provided for in this Section 10.5 shall survive repayment of the Loan,
cancellation of the Notes, any foreclosure under, or any modification, release
or discharge of, any or all of the Collateral Documents and termination of this
Agreement.

10.6    Nonliability of the Lenders. The relationship between the Borrower on
the one hand and the Lenders on the other hand shall be solely that of borrower
and lender. Neither the Agent nor any Lender shall have any fiduciary
responsibility to the Borrower or any other Loan Party. Neither the Agent nor
any Lender undertakes any responsibility to the Borrower or any other Loan Party
to review or inform (including payment of all outstanding principal) the
Borrower or any other Loan Party of any matter in connection with any phase of
the Borrower’s or any other Loan Party’s business or operations. Execution of
this Agreement by the Borrower constitutes a full, complete and irrevocable
release of any and all claims which the Borrower may have at law or in equity in
respect of all prior discussions and understandings, oral or written, relating
to the subject matter of this Agreement and the other Investment Documents. None
of the Borrower, the Agent or any Lender shall have any liability with respect
to, and the Borrower, the Agent and each Lender each hereby waives, releases and
agrees not to sue for, any special, indirect, punitive or consequential damages
or liabilities.

10.7    Confidentiality. The Agent and the Lenders agree to maintain as
confidential all information provided to them and designated as confidential by
any Loan Party in connection with the Loan Documents, except that the Agent and
each Lender may disclose such information (a) to Persons employed or engaged by
the Agent or such Lender or any of their Affiliates (including collateral
managers of such Lender or Agent) in evaluating, approving, structuring or
administering the Loan and the Commitments; (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 10.7 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or as
reasonably believed by the Agent or such Lender to be compelled by any court
decree, subpoena or legal or administrative order or process; (d) as, on the
advice of the Agent’s or such Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan

 

85



--------------------------------------------------------------------------------

Documents or in connection with any litigation to which the Agent or such Lender
is a party; (f) to any nationally recognized rating agency or investor of such
Lender that requires access to information about such Lender’s investment
portfolio in connection with ratings issued or investment decisions with respect
to such Lender; (g) that is received from a third party without restriction on
disclosure and without, to the knowledge of the Agent or such Lender, as
applicable, breach of any agreement between such third party and the Loan Party;
(h) that ceases to be confidential through no fault of the Agent or such Lender
(or their Affiliates or Persons employed by them); or (i) to a Person that is an
investor or prospective investor in such Lender or any of its Affiliates;
provided, that, with respect to clauses (b) and (i), the Agent or such Lender
may disclose such information to the extent that such Person or assignee, as
applicable, agrees to be bound by provisions substantially similar to the
provisions of this Section 10.7.

10.8    Captions. Captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.

10.9    Nature of Remedies. All Obligations of the Loan Parties and rights of
the Agent and the Lenders expressed herein or in any other Investment Document
are cumulative to the extent permitted by Applicable Law and shall be in
addition to and not in limitation of those provided by Applicable Law. No
failure to exercise and no delay in exercising, on the part of the Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Agent in accordance with
Section 8.2 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 2.9, or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any debtor relief law;
and provided, further, that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Agent pursuant to Section 8.2
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

10.10    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt by facsimile or electronic transmission (including PDF) of any executed
signature page to this Agreement or any other Loan Document shall constitute
effective delivery of such signature page. The words “delivery,” “execute,”
“execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved

 

86



--------------------------------------------------------------------------------

by the Agent, or the keeping of records in electronic form, each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary, the Agent is
under no obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Agent pursuant to procedures
approved by it; provided, further, without limiting the foregoing, upon the
reasonable request of the Agent, any electronic signature shall be promptly
followed by such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Agent and each Lender of a manually signed paper document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (each a
“Communication”) which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Borrower hereby
acknowledges the receipt of a copy of this Agreement and all other Loan
Documents. The Agent and each Lender may, on behalf of the Borrower, create a
microfilm or optical disk or other electronic image of this Agreement and any or
all of the other Loan Documents. The Agent and each Lender may store the
electronic image of this Agreement and the other Loan Documents in its
electronic form and then (other than the Irish Collateral Documents) destroy the
paper original as part of the Agent’s and the Lender’s normal business
practices, with the electronic image deemed to be an original and of the same
legal effect, validity and enforceability as the paper originals.

10.11    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

10.12    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the
Borrower of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Agent or the Lenders.

10.13    Successors and Assigns.

10.13.1    Successors and Assigns Generally. This Agreement shall be binding
upon the Borrower, each other Loan Party party hereto, the Lenders and the Agent
and their respective successors and assigns, and shall inure to the benefit of
the Borrower, each other Loan Party party hereto, the Lenders and the Agent and
the successors and assigns of each Lender and the Agent. No other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. The Borrower and each other Loan Party party hereto may not
assign or transfer any of its rights or Obligations under this Agreement without
the prior written consent of the Agent

 

87



--------------------------------------------------------------------------------

and the Lenders. Each Lender may sell, transfer, or assign any or all of its
rights and obligations hereunder pursuant to assignment documentation reasonably
acceptable to such Lender, the Agent and such assignee; provided that, if no
Event of Default has occurred and is continuing, the Borrower shall have the
right to consent to any assignment by a Lender to any direct competitor of the
Borrower identified on Schedule 10.13.1 (which schedule may be updated annually
upon written notice by the Borrower to the Agent and the Lenders). Such assignee
shall be deemed automatically to have become a party hereto and, to the extent
that rights and obligations hereunder have been assigned to such assignee
pursuant to such assignment documentation, shall have the rights and obligations
of a Lender hereunder. The Agent (acting solely for this purpose as the agent of
the Borrower) shall maintain a register for the recordation of the names and
addresses of each Lender and its assignees, and the amounts of principal and
interest owing to any of them hereunder from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and each Lender and its assignees shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement and all references to each Lender
in this Agreement shall include any such assignee of such Lender.
Notwithstanding anything to the contrary contained in this Section 10.13.1,
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to direct competitors of Borrower listed on Schedule 10.13.1
hereto.

10.13.2    Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent assignment and assumption documentation
reasonably acceptable to the Agent, together with a processing and recordation
fee of $3,500, provided, however, that the Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee shall complete and deliver to the satisfaction of the
Agent an administrative questionnaire in a form provided by the Agent.

10.13.3    Participations. Each Lender may at any time, without the consent of,
or notice to, the Borrower or the Agent, sell participations to one or more
Persons (each, a “Participant”) in all or a portion of such Lender’s rights or
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which any Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement. Each Lender shall, acting solely for this purpose as a non
fiduciary agent of the Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). No Lender shall have any obligation to
disclose all or any portion of the Participant Register to the Borrower or any
other Person (including the existence or identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligations under this Agreement) except (i) to the extent that such disclosure
is necessary to establish that such Loans or other obligations are in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations (or its
successor) or (ii) with respect to any Person whose interest in the Loans or
other obligations is

 

88



--------------------------------------------------------------------------------

treated as a participation by reason of the Agent not accepting and recording a
proposed assignment in the Register. The entries in the Participant Register
shall be conclusive absent manifest error, and each Lender shall treat each
Person whose name is recorded in the Participant register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. A Participant shall not be entitled to receive any greater payment
under Section 2 hereof than the initial Lender would have been entitled to
receive with respect to the participation sold to such Participant.

10.14    Governing Law. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

10.15    Forum Selection; Consent to Jurisdiction; Service of Process. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE AGENT’S OPTION (AT THE DIRECTION OF THE REQUIRED LENDERS), IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

10.16    Waiver of Jury Trial. EACH LOAN PARTY, THE AGENT AND EACH LENDER HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

89



--------------------------------------------------------------------------------

10.17    Patriot Act Notification. Each Lender that is subject to the Patriot
Act and the Agent (for itself and not on behalf of any Lender) hereby notifies
the Borrower and the other Loan Parties that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107–56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower and each other Loan Party, which information
includes the name and address of the Borrower and each other Loan Party and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and each other Loan Party in accordance with the Patriot
Act. The Borrower and each other Loan Party shall, promptly following a request
by the Agent or any Lender, provide all such other documentation and information
that the Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

[Signature pages follow]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

BAUDAX BIO, INC., as the Borrower By:  

/s/ Ryan D. Lake

Name:   Ryan D. Lake Title:   Chief Financial Officer MAM EAGLE LENDER, LLC as a
Lender By:  

/s/ Louis Hanover

Name:   Louis Hanover Title:   Authorized Signatory WILMINGTON TRUST, NATIONAL
ASSOCIATION as the Agent By:  

/s/ Andrew Lennon

Name:   Andrew Lennon Title:   AVP

SIGNATURE PAGE TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

Commitment Schedule

Commitments

 

Lender

   Tranche One
Commitments      Tranche Two
Commitments      Tranche Three
Commitments      Tranche Four
Commitments      Tranche Five
Commitments  

MAM Eagle Lender, LLC

   $ 10,000,000      $ 5,000,000      $ 5,000,000      $ 10,000,000      $
20,000,000  

Total:

   $ 10,000,000      $ 5,000,000      $ 5,000,000      $ 10,000,000      $
20,000,000  

Warrants

 

Lender

   Warrants  

MAM Eagle Lender, LLC

     527,100  

Total:

     527,100  



--------------------------------------------------------------------------------

SCHEDULE 10.2

Addresses for Notices



--------------------------------------------------------------------------------

SCHEDULE 10.13.1

Direct Competitors of the Borrower



--------------------------------------------------------------------------------

EXHIBIT A

Form of Note



--------------------------------------------------------------------------------

EXHIBIT B

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT C

Form of Borrowing Request